Exhibit 10.1

SECOND AMENDED AND RESTATED

CAPACITY PURCHASE AGREEMENT

among

Continental Airlines, Inc.,

ExpressJet Holdings, Inc.,

XJT Holdings, Inc.

and

ExpressJet Airlines, Inc.

Dated as of June 5, 2008


Table of Contents



ARTICLE I DEFINITIONS          1

ARTICLE II CAPACITY PURCHASE, SCHEDULES AND FARES            1

Section 2.01            Capacity Purchase            1

Section 2.02            Flight-Related Revenues            3

Section 2.03            Replacement Aircraft            3

Section 2.04            Return Aircraft            3

Section 2.05            Withdrawal of Covered Aircraft            5

Section 2.06            Exchange of Covered Aircraft            6

Section 2.07            Contractor’s Right of First Opportunity            7

Section 2.08            Return Conditions; Storage            7

ARTICLE III CONTRACTOR COMPENSATION     9

Section 3.01            Base and Incentive Compensation            9

Section 3.02            Periodic Adjustment of Base and Incentive
Compensation            9

Section 3.03            Contractor Expenses            9

Section 3.04            Continental Expenses            10

Section 3.05            Audit Rights  10

Section 3.06            Billing and Payment; Reconciliation.            10

ARTICLE IV CONTRACTOR OPERATIONS AND AGREEMENTS WITH CONTINENTAL       12

Section 4.01            Crews; Resource Allocation.            12

Section 4.02            Governmental Regulations            12

Section 4.03            Quality of Service            13

Section 4.04            Safety Matters            13

Section 4.05            Amended and Restated Master Facility and Ground Handling
Agreement            14

Section 4.06            Codeshare Terms            14

Section 4.07            Amended and Restated Administrative Support and
Information Services Provisioning Agreement            14

Section 4.08            Amended and Restated Fuel Purchasing
Agreement            14

Section 4.09            Slots and Route Authorities            14

Section 4.10            Use of Continental Marks  15

Section 4.11            Use of Contractor Marks  15

Section 4.12            Catering Standards            15

Section 4.13            Ticket Handling Terms  15

Section 4.14            Fuel Efficiency Program            16

Section 4.15            Basic Rent Abatement under Covered Aircraft
Subleases            16

Section 4.16            Covered Aircraft Sublease            16

Section 4.17            Uncovered Aircraft Sublease            16

Section 4.18            Other Rights Relating to Uncovered Aircraft by
Contractor            16

ARTICLE V EXCLUSIVITY AND CERTAIN RIGHTS OF CONTINENTAL       17

Section 5.01            Exclusivity; Use of Covered Aircraft            17

Section 5.02            Exclusive Arrangements at Existing Hub
Airports            17

Section 5.03            Change of Control            18

ARTICLE VI INSURANCE            18

Section 6.01            Minimum Insurance Coverages            18

Section 6.02            Endorsements 19

Section 6.03            Evidence of Insurance Coverage            19

Section 6.04            Insurance Through Combined Placement.            19

ARTICLE VII INDEMNIFICATION            21

Section 7.01            Contractor Indemnification of Continental            21

Section 7.02            Continental Indemnification of Contractor            21

Section 7.03            Indemnification Claims 22

Section 7.04            Employer’s Liability; Independent Contractors; Waiver of
Control            23

Section 7.05            Survival         24

ARTICLE VIII TERM, TERMINATION AND DISPOSITION OF AIRCRAFT            24

Section 8.01            Base Term    24

Section 8.02            Early Termination.            24

Section 8.03            Disposition of Aircraft during Wind-Down
Period.            25

Section 8.04            Other Remedies for Breach.            29

Section 8.05            Contractor’s Right to Retain Covered
Aircraft.            30

ARTICLE IX REPRESENTATIONS, WARRANTIES AND COVENANTS            32

Section 9.01            Representations, Warranties and Covenants of Holdings,
XJT and ExpressJet            32

Section 9.02            Representations and Warranties of Continental           
33

ARTICLE X MISCELLANEOUS  34

Section 10.01            Conversion of Covered Aircraft Livery            34

Section 10.02            Amendment of Certain Contracts            34

Section 10.03            Notices            35

Section 10.04            Binding Effect; Assignment            36

Section 10.05            Amendment and Modification            36

Section 10.06            Waiver            36

Section 10.07            Interpretation 36

Section 10.08            Confidentiality            36

Section 10.09            Arbitration      37

Section 10.10            Counterparts  39

Section 10.11            Severability    39

Section 10.12            Equitable Remedies            39

Section 10.13            Relationship of Parties 40

Section 10.14            Entire Agreement; No Third Party
Beneficiaries            40

Section 10.15            Governing Law            40

Section 10.16            Guarantees.   40

Section 10.17            Right of Set-Off            41

Section 10.18            Cooperation with Respect to Reporting            41

Section 10.19            Refinancing of Uncovered Aircraft at Contractor’s
Option 41



SCHEDULE 1:            Covered Aircraft

SCHEDULE 2:            Continental Increased Lease Rate

SCHEDULE 3:            Compensation for Capacity Purchase

EXHIBIT A:            Definitions

EXHIBIT B:            [Reserved.]     

EXHIBIT C:            Master Facility and Ground Handling Agreement

EXHIBIT D:            Terms of Codeshare Arrangements

EXHIBIT E:            Administrative Support and Information Services
Provisioning Agreement

EXHIBIT F:            Fuel Purchasing Agreement

EXHIBIT G:            Use of Continental Marks

EXHIBIT H:            Use of Contractor Marks

EXHIBIT I:            Catering Standards

EXHIBIT J:            Ticket Handling Terms

EXHIBIT K:            Fuel Efficiency Program


SECOND AMENDED AND RESTATED
CAPACITY PURCHASE AGREEMENT

            This Second Amended and Restated Capacity Purchase Agreement (this
“Agreement”), dated as of June 5, 2008, is among Continental Airlines, Inc., a
Delaware corporation (“Continental”), ExpressJet Holdings, Inc., a Delaware
corporation (“Holdings”), XJT Holdings, Inc., a Delaware corporation and a
wholly owned subsidiary of Holdings (“XJT”), and ExpressJet Airlines, Inc., a
Delaware corporation and a wholly owned subsidiary of XJT (“ExpressJet” and,
collectively with Holdings and XJT, “Contractor”).

            WHEREAS, Contractor, certain of its Affiliates and Continental are
parties to that certain Amended and Restated Capacity Purchase Agreement, dated
as of April 17, 2002, as amended (the “Existing CPA”); and

            WHEREAS, the parties to the Existing CPA wish to further amend, and
to restate, the Existing CPA effective July 1, 2008; and

            WHEREAS, contemporaneously with the execution of this Agreement, the
parties are either amending or ratifying the Ancillary Agreements, in each case
as an integral part of this Agreement;

            NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants and obligations hereinafter contained, the parties agree to
amend the Existing CPA, and to restate it in its entirety with this Agreement,
as follows:


DEFINITIONS

            Capitalized terms used in this Agreement (including, unless
otherwise defined therein, in the Schedules, Appendices and Exhibits to this
Agreement) shall have the meanings set forth in Exhibit A hereto.


CAPACITY PURCHASE, SCHEDULES AND FARES

            Section 2.01  Capacity Purchase. Continental agrees to purchase the
capacity of the Covered Aircraft for the period beginning on the date such
aircraft becomes a Covered Aircraft under this Agreement and ending on the
earlier of (i) the sublease or lease expiration date, as applicable, for such
aircraft on Schedule 1 and (ii) the date on which such aircraft is withdrawn
pursuant to a Wind-Down Schedule or other withdrawal schedule pursuant to this
Agreement, as such date may be extended, shortened or otherwise modified
pursuant to the terms of this Agreement, under the terms and conditions set
forth herein and for the consideration described in Article III.  Subject to the
terms and conditions of this Agreement, Contractor shall provide all of the
capacity of the Covered Aircraft solely to Continental and use the Covered
Aircraft solely to operate the Scheduled Flights.

            (a)  Fares, Rules and Seat Inventory.  Continental shall establish
and publish all fares and related tariff rules for all seats on the Covered
Aircraft.  Contractor shall not publish any fares, tariffs, or related
information for the Covered Aircraft.  In addition, Continental shall have
complete control over all seat inventory and inventory and revenue management
decisions for the Covered Aircraft, including overbooking levels, discount seat
levels and allocation of seats among various fare buckets.

            (b)  Flight Schedules.  Continental shall, in its sole discretion,
establish and publish all schedules for the Covered Aircraft, including
determining the city-pairs served, frequencies, utilization and timing of
scheduled arrivals and departures, and charter flights and ferry flights;
provided that such schedules shall be subject to Reasonable Operating
Constraints.  Consistent with past practices, Continental shall also be
entitled, at any time prior to takeoff, to direct Contractor to delay or cancel
a Scheduled Flight for ATC or weather related purposes, and Contractor shall
take all necessary and reasonable action to give effect to any such direction. 
Contractor and Continental shall meet monthly (but not later than the fourth
Friday of each calendar month) to review the planned flight schedules for the
Covered Aircraft for each of the next 11 months.   Prior to such meeting,
Continental shall prepare and distribute a rolling forecast of planned
operational levels and associated statistics for the Covered Aircraft for each
of the next 11 months.  At such meeting, Continental shall present a three month
schedule that will include a proposed Final Monthly Schedule for the next
calendar month and a detailed schedule for the two months following the Final
Monthly Schedule.    At such meeting, Continental shall review and consider any
changes to the planned flight schedule for the Covered Aircraft, including the
proposed Final Monthly Schedule, suggested by Contractor.  Following such
monthly meeting, Continental shall make such adjustments to the proposed Final
Monthly Schedule as it deems appropriate (subject to Reasonable Operating
Constraints), and, not later than three Business Days prior to the beginning of
each calendar month, will deliver to Contractor the Final Monthly Schedule. 
Notwithstanding the foregoing, Continental shall not schedule any Scheduled
Flights with respect to any Covered Aircraft in the ten days immediately prior
to the anticipated withdrawal of such Covered Aircraft pursuant to a Wind-Down
Schedule delivered pursuant to Article VIII of this Agreement (other than a
Wind-Down Schedule delivered in connection with a termination pursuant to
Section 8.02(a)).

            (c) Spare Aircraft.  Notwithstanding anything to the contrary
contained in this Section 2.01, Contractor shall maintain one Spare Aircraft,
plus any additional Spare Aircraft determined by both Continental and Contractor
to be required by Reasonable Operating Constraints, to operate Scheduled Flights
at each Hub Airport where Contractor provides Regional Airlines Services. 
Contractor shall be entitled to use the Spare Aircraft in Contractor’s
reasonable discretion to replace another aircraft in the operation of a flight
scheduled in the Final Monthly Schedule.  In addition, subject to applicable
Reasonable Operating Constraints, Contractor shall use such Spare Aircraft to
operate flights as directed by Continental (unless such Spare Aircraft was,
prior to such direction by Continental, already scheduled as contemplated by the
immediately preceding sentence), including flights originally scheduled to be
operated by other Continental service providers. Such flights will be considered
changes to the Final Monthly Schedule and will be reflected as extra sections or
charter flights in the final performance statistics.



            Section 2.02 Flight-Related Revenues. Contractor acknowledges and
agrees that all revenues resulting from the sale and issuance of passenger
tickets associated with the operation of the Covered Aircraft and all other
sources of revenue associated with the operation of the Covered Aircraft,
including without limitation revenues relating to the transportation of cargo or
mail and revenues associated with food, beverage and duty-free services and
guaranteed or incentive payments from airport, local or municipal authorities in
connection with scheduling flights to such airport or locality, are the sole
property of and shall be retained by Continental (or, if received by Contractor,
shall be promptly remitted to Continental).



            Section 2.03 Replacement Aircraft  If, at the time of withdrawal of
a Covered Aircraft from the capacity purchase provisions of this Agreement as a
result of the expiration of the head lease related to such Covered Aircraft
prior to the end of the Base Term (other than an expiration resulting from a
default by Contractor hereunder or under any Ancillary Agreement), (x) at least
one fifty-seat Original Aircraft (i) is then being stored by or on behalf of
Continental, (ii) has not had a restructuring or impairment charge associated
with a planned or actual grounding, (iii) is not the subject of any sublease,
and (iv) is not the subject of any contract or other agreement for the sale of
such Original Aircraft and (y) after giving effect to such withdrawal, the
number of Covered Aircraft will be less than (aa) at any time prior to the first
anniversary of the Effective Date, 205 Covered Aircraft or (bb) at any time on
or after the first anniversary of the Effective Date, 190 Covered Aircraft,,
then such Original Aircraft shall be deemed a Covered Aircraft and become
subject to the capacity purchase provisions of this Agreement; provided if,
following the delivery of such Original Aircraft to Continental after the
Effective Date, such Original Aircraft has been operated by or on behalf of
Continental (other than storing such Original Aircraft), then Continental shall
cause each such Original Aircraft to be prepared in such livery required by
Paragraph 8 of Exhibit G and appropriate configuration prior to its being placed
into such service, and Continental shall be responsible for all costs related to
such preparation; and further provided that if there is more than one fifty-seat
Original Aircraft meeting the conditions set forth in clauses (i) through (iv)
above, then Continental shall select the fifty-seat Original Aircraft that shall
be deemed a Covered Aircraft pursuant to this Section 2.03.  If a Labor Strike
that affects Contractor’s performance under this Agreement is occurring, the
obligations set forth in this Section 2.03 shall be tolled for the duration of
such Labor Strike.



            Section 2.04 Return Aircraft

            (a)            Delta CPA Aircraft. Contractor operates 10 Original
Aircraft pursuant to the terms and conditions of the Delta CPA, such aircraft
being identified in Section B of Schedule 1 hereto (“Delta CPA Aircraft”). 
Contractor, at its option, may return any or all of the Delta CPA Aircraft to
Continental (i) if the Delta CPA terminates prior to June 1, 2009 and
Contractor, at the time of delivery of the notice described in the immediately
following sentence is not operating any aircraft for or on behalf of Delta under
a capacity purchase arrangement or other similar arrangement with Delta, then
with 30 days following the termination of the Delta CPA, or (ii) if the
circumstances described in foregoing clause (i) do not occur, then as of the
later of July 1, 2009 and the 30th day following the termination or expiration
of the Delta CPA with respect to such aircraft.  Contractor shall provide
Continental notice in writing of any termination, non-renewal, expiration or
extension of the Delta CPA promptly upon Contractor receiving notice from, or
delivering notice to, Delta of such termination, non-renewal, expiration or
extension, or promptly upon Contractor otherwise determining that the Delta CPA
shall terminate or expire as of a date certain, which notice shall designate an
effective date for such Delta CPA Aircraft to be returned to Continental;
provided that in any event Contractor shall give Continental not less than 30
days’ advance written notice prior to such effective date.

            (b)            Revenue-Risk Aircraft. Contractor operates 13
Original Aircraft pursuant to the terms and conditions of the Delta Pro-Rate
Agreement (“Delta Pro-Rate Aircraft”) and an additional 46 Original Aircraft
under its own brand through scheduled service under the “ExpressJet Airlines”
brand and also through charter operations (“Branded Aircraft”), such Delta
Pro-Rate Aircraft and Branded Aircraft being identified in Section C of
Schedule 1 hereto (collectively, the “Revenue-Risk Aircraft”).

            (i)            Contractor, at its option, may designate up to 29 of
the Revenue-Risk Aircraft to be returned to Continental as of any date on or
prior to December 1, 2008.  Contractor shall provide Continental at least 30
days advance notice in writing of any such designation, which notice shall
designate an effective date for such Revenue-Risk Aircraft to be returned to
Continental.

            (ii)            The parties acknowledge that the 30 Revenue-Risk
Aircraft identified as “Retained” in Section C of Schedule 1 hereto (the
“Retained Aircraft”) shall be retained by Contractor as Uncovered Aircraft until
the seventh anniversary of the Effective Date, on which date, subject to the
provisions of Section 8.05, Contractor shall deliver possession of such Retained
Aircraft to Continental (or its designee) in accordance with the provisions of
Section 2.08.  Contemporaneously with the execution of this Agreement, the Basic
Rent payable under each Uncovered Aircraft Sublease related to a Retained
Aircraft shall be reduced by [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] percent for such seven year period.



            (c)                        Disposition of Returned Aircraft by
Continental. Following Continental’s receipt of notice from Contractor pursuant
to Sections 2.04(a), or 2.04(b)(i) containing an effective date for the return
of an aircraft to Continental, and not less than 20 days prior to such effective
date, Continental shall notify Contractor as to whether such Delta CPA Aircraft
or Revenue-Risk Aircraft, as the case may be, shall, on such effective date, (x)
become a Covered Aircraft in exchange for the withdrawal of another Covered
Aircraft pursuant to Section 2.06, (y) become a Covered Aircraft without any
such exchange, or (z) be put into storage by Continental.  The provisions of
Section 2.08 and 10.01 shall apply to each aircraft pursuant to this Section
2.04, and provided that the provisions of Sections 2.08 and 10.01 shall have
been satisfied by Contractor prior to the effective date, the Uncovered Aircraft
Sublease for each such returned Delta CPA Aircraft or Revenue-Risk Aircraft
shall be terminated; provided, further, that if such Uncovered Aircraft becomes
a Covered Aircraft pursuant to clauses (x) or (y) above, then such Uncovered
Aircraft Sublease shall become a Covered Aircraft Sublease and remain in effect
as provided herein.  At the time of delivery of any notice delivered by
Contractor pursuant to Section 2.04(a) or Section 2.04(b)(i), Contractor shall
deliver to Continental a reasonably detailed current summary and forecast of the
maintenance and repair status and condition of each Covered Aircraft and Engine
and a list detailing the location of each Engine (by aircraft or, if
appropriate, maintenance facility).  Continental shall have complete discretion
to select the particular aircraft and Engines to be designated as Covered
Aircraft pursuant to this Section 2.04(c) from among the aircraft being returned
pursuant to Section 2.04(a) or Section 2.04(b)(i).  Continental shall bear the
cost of any engine swaps reasonably necessary to accommodate the engine
selections, based on the engine-location list provided to Continental by
Contractor; provided that Contractor shall use its commercially reasonable
efforts to minimize the number and cost of engine swaps reasonably necessary to
accommodate the engine selections and shall be responsible for the cost of all
such swaps, if any, required because of any inaccuracy in the engine-location
list provided to Continental by Contractor.  For the avoidance of doubt, each
Delta CPA Aircraft and Revenue-Risk Aircraft (other than Retained Aircraft), if
any, that Contractor elects not to return to Continental pursuant to either
Section 2.04(a) or Section 2.04(b)(i) shall be retained by Contractor for the
remaining term of the Uncovered Aircraft Sublease related to such aircraft, as
determined pursuant to the terms of such sublease.



            Section 2.05 Withdrawal of Covered Aircraft. Continental, at its
option to be exercised at any time or from time to time, may withdraw any Excess
Aircraft from the capacity purchase provisions of this Agreement.  Continental
shall provide Contractor at least 60 days advance notice in writing of any such
withdrawal.  Continental’s notice to Contractor shall designate an effective
date for such withdrawal (which may be given in advance in respect of aircraft
that will be Excess Aircraft as of the date of withdrawal).  On such effective
date, the Covered Aircraft Sublease relating to such aircraft shall be
terminated and such aircraft shall be returned to Continental.  Promptly after
receipt of such notice (but in any event within 10 days thereafter), Contractor
shall deliver to Continental a reasonably detailed current summary and forecast
of the maintenance and repair status and condition of each Covered Aircraft and
Engine and a list detailing the location of each Engine (by aircraft or, if
appropriate, maintenance facility).  Continental shall have complete discretion
to select the particular Excess Aircraft and Engines to be withdrawn pursuant to
this Section 2.05.  Upon the withdrawal from the capacity purchase provisions of
this Agreement of a Covered Aircraft that is being returned to Continental (or
its designee) pursuant to this Section 2.05, the provisions of Section 2.08
shall apply.   Continental shall bear the cost of any engine swaps reasonably
necessary to accommodate the engine selections, based on the engine-location
list provided to Continental by Contractor; provided that Contractor shall use
its commercially reasonable efforts to minimize the number and cost of engine
swaps reasonably necessary to accommodate the engine selections and shall be
responsible for the cost of all such swaps, if any, required because of any
inaccuracy in the engine-location list provided to Continental by Contractor. 



            Section 2.06 Exchange of Covered Aircraft. Continental shall be
entitled to withdraw and subsequently shall replace any Covered Aircraft from
the capacity purchase provisions of this Agreement in accordance with and
subject to the limitations, terms and conditions contained in this Section 2.06;
provided that, with respect to any Original Aircraft selected by Continental to
replace a Covered Aircraft under this Section 2.06, all out-of pocket expenses
incurred by Contractor in connection with the preparation of any aircraft for
such withdrawal or replacement (other than the expenses for which Contractor is
responsible to Section 10.01 with respect to the return of Original Aircraft to
Continental) shall be reimbursed by Continental.

            (a)            For each Covered Aircraft withdrawn from the capacity
purchase provisions of this Agreement pursuant to this Section 2.06, Continental
shall designate as a Covered Aircraft under this Agreement an Original Aircraft
that is not, at such time, operated by Contractor.  If, following the delivery
of such Original Aircraft to Continental after the Effective Date, such Original
Aircraft has been operated by or on behalf of Continental (other than storing
such Original Aircraft), then Continental shall cause each such Original
Aircraft to be prepared in such livery required by Paragraph 8 of Exhibit G and
appropriate configuration prior to its being placed into such service, and
Continental shall be responsible for all costs related to such preparation.

            (b)            To effect a replacement under Section 2.06(a), at any
time and from time to time, Continental shall give Contractor not less than 60
days advance written notice of replacement of any Covered Aircraft.  Such notice
shall specify a replacement date (the “Replacement Date”) for each such Covered
Aircraft to be replaced (which may not include any Covered Aircraft for which
Contractor shall have already delivered a notice of retention pursuant to
Section 8.05) and the type and number of Covered Aircraft to be replaced and the
type of Original Aircraft to replace such Covered Aircraft.  Promptly after
receipt of such notice (but in any event within 10 days thereafter), Contractor
shall deliver to Continental a reasonably detailed current summary and forecast
of the maintenance and repair status and condition of each Covered Aircraft and
Engine and a list detailing the location of each Engine (by aircraft or, if
appropriate, maintenance facility).  Within 10 days after receipt of such
summary, Continental shall select the individual aircraft and Engines to be
replaced and the individual aircraft and Engines to become Covered Aircraft, and
shall provide written notice to Contractor of its selection.  Continental shall
bear the cost of any engine swaps reasonably necessary to accommodate the engine
selections, based on the engine-location list provided to Continental by
Contractor; provided that Contractor shall use its commercially reasonable
efforts to minimize the number and cost of engine swaps reasonably necessary to
accommodate the engine selections and shall be responsible for the cost of all
such swaps, if any, required because of any inaccuracy in the engine-location
list provided to Continental by Contractor. 

            (c)            Upon the Replacement Date, the applicable Covered
Aircraft to be replaced shall cease being a Covered Aircraft, and Contractor
shall immediately deliver possession of such aircraft to Continental or its
designee and the Covered Aircraft Sublease for such aircraft and the Engines
shall, upon such delivery, be terminated in accordance with the terms of such
Covered Aircraft Sublease, and the provisions of Sections 2.08 shall apply.



            Section 2.07 Contractor’s Right of First Opportunity.  If, at any
time beginning on the Effective Date and ending on the last day of the Base
Term, Continental proposes to engage any third party to operate on its behalf
any Original Aircraft, then Continental shall promptly provide at least 180
days’ advance notice in writing of such intent to Contractor identifying the
specific Original Aircraft and setting forth the proposed dates on which the
operation of such aircraft for Continental shall begin.  Contractor, at its
option, may designate any such Original Aircraft as a Covered Aircraft under
this Agreement by providing written notice to Continental within 30 days of its
receipt of Continental’s written notice, specifying the Original Aircraft to
become Covered Aircraft on the corresponding dates proposed by Continental;
provided that if such Original Aircraft has not been operated on behalf of
Continental at any time during the twelve months immediately preceding the
beginning of such proposed engagement, and Continental has received any bona
fide offer to operate such aircraft from a third party on economic terms more
beneficial to Continental than the terms hereof, then (i) Continental’s notice
to Contractor shall include the terms of such bona fide offer, (ii) Contractor’s
option to operate such aircraft as a Covered Aircraft hereunder shall constitute
an option to operate such aircraft on the economic terms contained in such bona
fide offer, and (iii) in connection with any such election by Contractor to
operate such aircraft, Contractor shall agree to amend the terms hereof as
applied to such aircraft to match such economic terms.  In the event such
Original Aircraft becomes a Covered Aircraft under this Agreement, the parties
shall execute a Covered Aircraft Sublease relating to such Covered Aircraft
effective as of the date on which the operation of such aircraft for Continental
shall begin.



            Section 2.08 Return Conditions; Storage.  Upon (i) the date for
withdrawal from the capacity purchase provisions of this Agreement of a Covered
Aircraft or (ii) the return to Continental or its designee of an Uncovered
Aircraft, in each case, pursuant to Sections 2.04, 2.05, 2.06, 8.03(a) or
8.03(b), as applicable, (x) as to a Covered Aircraft such aircraft shall cease
being a Covered Aircraft, and, if such aircraft is to be returned to Continental
or its designee pursuant to the terms hereof, then Contractor shall immediately
deliver possession of such aircraft to Continental or its designee, and the
Covered Aircraft Sublease for such aircraft shall be terminated in accordance
with the return conditions and other terms of such Covered Aircraft Sublease,
provided that, subject to the terms of this Section 2.08,  Contractor shall
comply with the return conditions applicable to such aircraft under such Covered
Aircraft Sublease in connection with such return to Continental, and any failure
to comply therewith shall be deemed a breach of such Covered Aircraft Sublease
by Contractor as to which Continental may exercise all applicable remedies
provided for in such Covered Aircraft Sublease, and (y) as to an Uncovered
Aircraft, Contractor shall immediately deliver possession of such aircraft to
Continental or its designee, and the Uncovered Aircraft Sublease for such
aircraft shall be terminated in accordance with the terms of such Uncovered
Aircraft Sublease; provided that, subject to the terms of this Section 2.08,
Contractor shall comply with the return conditions applicable to such aircraft
under such Uncovered Aircraft Sublease in connection with such return to
Continental, and any failure to comply therewith shall be deemed a breach of
such Uncovered Aircraft Sublease by Contractor as to which Continental may
exercise all applicable remedies provided for in such Uncovered Aircraft
Sublease.  Notwithstanding the provisions of any Covered Aircraft Sublease or
Uncovered Aircraft Sublease, (i) as to a Covered Aircraft, upon the withdrawal
of a Covered Aircraft that is being returned to Continental (or its designee)
and (ii) as to an Uncovered Aircraft that is being returned to Continental (or
its designee), Contractor shall not be required to meet the return conditions
applicable to such aircraft that relate to time or cycles remaining between
maintenance events or to any time- or cycle- controlled part under clause (v) of
Section 4 of the Covered Aircraft Sublease or any similar provision in any
Uncovered Aircraft Sublease, as applicable, provided that the foregoing waiver
shall not apply in the case of the return of any Uncovered Aircraft except those
Uncovered Aircraft being returned to Continental under Section 2.04 hereof;
provided further that if Continental makes an Immediate Withdrawal Election, an
Uncovered Aircraft Sublease put in place as a result of such Immediate
Withdrawal Election with respect to a particular aircraft will not terminate
until such aircraft is returned to Continental in accordance with the Wind Down
Schedule; provided further that Contractor shall remain obligated to comply with
all other provisions of the Covered Aircraft Sublease or Uncovered Aircraft
Sublease, including without limitation provisions generally applicable to the
maintenance, airworthiness, repair and general operating condition and
cleanliness of the aircraft; and provided further, that the general condition of
the Covered Aircraft or Uncovered Aircraft being returned shall not have
materially changed relative to the condition of Contractor’s fleet of the same
aircraft type since the notice of termination was delivered by Continental to
Contractor, and the withdrawn aircraft being returned shall have not been
discriminated against or operated, maintained or otherwise treated differently
(including with respect to the removal of any part for convenience or without
cause) than any other Covered Aircraft or Uncovered Aircraft.  Upon the
termination of the applicable Covered Aircraft Sublease or Uncovered Aircraft
Sublease, as applicable (or, in the event of a termination pursuant to Section
8.02(b)(iii) or (vi), promptly after the end of any grounding that would prevent
a ferrying of the aircraft), Contractor shall ferry the applicable aircraft at
Continental’s expense to a location within the continental United States
selected by Continental.  Promptly after the delivery pursuant to the terms
hereof of any termination notice by any party hereto to another party, but in no
event more than ten days after such delivery (and immediately in connection with
a termination pursuant to Section 8.02(a)) or 180 days prior to the end of the
Base Term, Contractor shall deliver to Continental a reasonably detailed current
summary and forecast of the maintenance and repair status and condition of each
aircraft and each Engine, and a list detailing the location of each such engine
(by aircraft or, if appropriate, maintenance facility).  In addition, so long as
this Agreement is in effect, Contractor shall update such summary from time to
time promptly upon Continental’s request.  With respect to any Covered Aircraft
being returned to Continental by Contractor, so long as the applicable Covered
Aircraft is not being withdrawn from the capacity purchase provisions of this
Agreement pursuant to Section 8.02(c) (in which case, the following provisions
of this Section 2.08 shall not apply), at Continental’s request and cost,
Contractor shall (i) perform such maintenance on such aircraft, consistent with
Contractor’s maintenance program, as and when requested by Continental prior to
such return, and (ii) at the direction of Continental, make arrangements for the
storage of any aircraft upon its return to Continental by Contractor, together
with the Engines relating thereto, at a location selected by Continental, and
for its continued maintenance in accordance with Contractor’s maintenance
program (including, without limitation, the Flight Hour Agreements and all other
maintenance cost per hour agreements and arrangements).  At Continental’s option
and cost, Contractor will provide Continental (or its designee) with all manuals
and will provide other detailed information in Contractor’s possession relating
to Contractor’s maintenance program, for use by Continental (or such designee)
until Continental (or such designee) has successfully transitioned maintenance
on all aircraft returned to Continental pursuant to this Section 2.08 to the
maintenance program of Continental (or such designee), and Contractor shall
provide reasonable assistance to Continental (or such designee) at Continental’s
cost during such transition period in connection with Contractor’s maintenance
program and the transition to such other maintenance program.

CONTRACTOR COMPENSATION



            Section 3.01 Base and Incentive Compensation.  For and in
consideration of the transportation services, facilities and other services to
be provided by Contractor hereunder, Continental shall pay Contractor the base
and incentive compensation as provided in Paragraph A of Schedule 3 hereto,
subject to the terms and conditions set forth in this Article III.



            Section 3.02 Periodic Adjustment of Base and Incentive
Compensation.  The rates under this Agreement set forth in Appendix 1 to
Schedule 3 hereto and the Controllable Completion Factor Incentive Rate set
forth in Appendix 2 to Schedule 3 hereto shall remain in effect through the day
immediately preceding the first anniversary of the Effective Date, and shall be
adjusted on each anniversary of the Effective Date (each, an “Adjustment Date”)
as follows: the new rates, applicable beginning on such Adjustment Date, shall
equal the rates in effect on the date immediately preceding the Adjustment Date
multiplied by the lower of (i) the Annual CPI Change and (ii) 1.035. 



            Section 3.03 Contractor Expenses.  Except as provided otherwise in
Section 3.04, Contractor shall pay in accordance with commercially reasonable
practices all expenses incurred in connection with Contractor’s provision of
Regional Airline Services.  Contractor and Continental agree that, in connection
with the provision of Regional Airline Services by Contractor to Continental
hereunder and the provision of the other services contemplated to be performed
by Contractor under the Ancillary Agreements, the parties shall collaborate and
use commercially reasonable efforts to minimize costs incurred by Contractor if
such costs would be reimbursable by Continental to Contractor in accordance with
the terms of this Agreement or any Ancillary Agreement.  Further, with respect
to any service or item provided or contemplated to be performed by Contractor
hereunder or under the Ancillary Agreements and the cost of which Continental is
required to reimburse Contractor hereunder or under any Ancillary Agreement, if
(x) Continental can provide or arrange to provide such service or item at a
lower cost than the reimbursement cost that Continental would otherwise be
charged and (y) the provision of or arrangement to provide such service or item
by Contractor would not materially adversely affect Contractor under any
contracts or agreements, unreasonably interfere with the business operations of
Contractor or result any non-reimbursed out-of-pocket expenses incurred by
Contractor, then Contractor shall allow Continental to provide  at its own
expense or arrange to provide such service or item in order to permit
Continental to lower its costs.



            Section 3.04 Continental Expenses.  In addition to the
reconciliation pursuant to Section 3.06(b) of all or a portion of the actual
costs of certain expenses, the anticipated costs of which are provided for in
the Block Hour Rates:



            (a)            Certain Revenue-Related Expenses.  Continental shall
be responsible for all passenger and cargo revenue-related expenses relating to
the Regional Airlines Services, as described in Paragraph B(1) of Schedule 3.

            (b)            Design Changes.  Except with respect to Contractor’s
obligations set forth in Section 10.01, Continental shall be responsible for any
reasonable out-of-pocket expenses relating to interior and exterior design
changes to the Covered Aircraft and other product-related changes required by
Continental that occur outside of Contractor’s normal aircraft and facility
refurbishment program, including facility-related design changes and the cost of
changes in uniforms and other livery.



            Section 3.05 Audit Rights.  Contractor shall make available for
inspection by Continental and its outside auditors, within a reasonable period
of time after Continental makes a written request therefor, all of Contractor’s
books and records relating to the Covered Aircraft, this Agreement or any
Ancillary Agreement, as reasonably necessary to audit any reimbursement of
expenses set forth on Appendix 3 of Schedule 3 hereto (all such books and
records collectively, “CPA Records”) until the later of (i) eighteen months
following the date such expenses are billed to Continental by Contractor in
accordance with the terms hereof or (ii) the final resolution of any ongoing
good faith dispute arising during such 18-month period.  In connection with such
audit, Continental and its outside auditors and advisors shall be entitled to
make copies and notes of such CPA Records as they deem necessary solely for the
purpose of (x) conducting such audit or (y) enforcing Continental’s rights under
this Agreement or any Ancillary Agreement and to discuss such CPA Records with
Contractor’s Chief Financial Officer or such other employees or agents of
Contractor knowledgeable about such records. 

Billing and Payment; Reconciliation.

            (a)            Billing and Payment.  On the next Business Day after
Contractor receives the Final Monthly Schedule from Continental pursuant to
Section 2.01(b), Contractor shall present a reasonably detailed written invoice
for amounts due under this Agreement in respect of the Base Compensation for the
Scheduled Flights during the month to which such Final Monthly Schedule
pertains.  Continental shall pay Contractor the amount due under such invoice
(the “Invoiced Amount”), subject to Continental’s right to dispute any
calculations set forth on such invoice that do not comply with the terms of this
Agreement, net of amounts owed by Contractor to Continental under the
Administrative Support and Information Services Provisioning Agreement, the
Master Facility and Ground Handling Agreement, the Fuel Purchasing Agreement
and/or any Covered Aircraft Sublease or Uncovered Aircraft Sublease, any amounts
to be prepaid to Continental pursuant to Section 3.06(c) during the month
covered by the Final Monthly Schedule, any Insurance costs paid by Continental
on Contractor’s behalf covering the month covered by the Final Monthly Schedule
pursuant to Schedule 3 and/or any other amounts as mutually agreed to by both
Contractor and Continental, as follows:

            (i)            One-quarter of the Invoiced Amount shall be payable
by Continental to Contractor, by electronic transfer of funds to a bank account
designated by Contractor, available on or before the first day of the month (or
if such day is not a Business Day, the next Business Day) to which such invoice
relates;

            (ii)            One-quarter of the Invoiced Amount shall be payable
by Continental to Contractor, by electronic transfer of funds to a bank account
designated by Contractor, available on or before the 8th day of the month (or if
such day is not a Business Day, the next Business Day) to which the invoice
relates;

            (iii)            One-quarter of the Invoiced Amount shall be payable
by Continental to Contractor, by electronic transfer of funds to a bank account
designated by Contractor, available on or before the 15th day of the month (or
if such day is not a Business Day, the next Business Day) to which the invoice
relates; and

            (iv)            One-quarter of the Invoiced Amount shall be payable
by Continental to Contractor, by electronic transfer of funds to a bank account
designated by Contractor, available on or before the 22nd day of the month (or
if such day is not a Business Day, the next Business Day) to which the invoice
relates.



            (b)            Reconciliation.  Not later than 14 days following the
end of each month, Contractor and Continental shall reconcile actual amounts due
in respect of such month with the estimated amounts included in the Invoiced
Amount for such items for such month in accordance with the terms and conditions
set forth in Schedule 3.  On or before the 15th day following the end of such
month (or if such day is not a Business Day, the next Business Day), such
reconciled amounts for such month to the extent applicable: (a) shall be paid by
Continental to Contractor, together with any payment to be made by Continental
pursuant to Section 3.06(a)(iii) above, or (b) shall be paid by Contractor to
Continental or set off by Continental against any other amounts owing to
Contractor.  Further reconciliations shall be made on or prior to the 22nd day
following the end of such month (or if such day is not a Business Day, the next
Business Day) to the extent necessary as a result of Continental’s review of
financial information provided by Contractor in respect of such month.  Such
further reconciled amounts for such month to the extent applicable (x) shall be
paid by Continental to Contractor, together with any other payment to be made by
Continental pursuant to Section 3.06(a)(iv) above, or (y) shall be paid by
Contractor to Continental or set off by Continental against any other amounts
owing to Contractor.  If, subsequent to any reconciliation payments or set-off,
as the case may be, Contractor’s financial statements, maintained as provided in
Section 3.05(a), are restated, amended or otherwise adjusted for any month or
fiscal quarter, then the reconciled amounts for such period shall be
recalculated in accordance with the terms and conditions set forth in
Schedule 3, and the parties shall make further payments or set off further
amounts as appropriate in respect of such recalculations.


ARTICLE IV

CONTRACTOR OPERATIONS AND AGREEMENTS WITH CONTINENTAL



            Section 4.01     Crews; Resource Allocation.



            (a)            Personnel Employed.  Contractor shall be responsible
for providing all crews (flight and cabin) and maintenance personnel and, at
Contractor Airports, gate agents and other ground personnel, necessary to
operate the Scheduled Flights and for all aspects (personnel and other) of
dispatch control.



            (b)            Resource Allocation.  If Contractor is flying any
Uncovered Aircraft, then for so long as either (i) the number of Scheduled
Flights in a calendar month represent at least 50% of the aggregate number of
Contractor’s scheduled flights of Covered and Uncovered Aircraft in such month
or (ii) the number of Covered Aircraft is at least 200, then Contractor crews,
maintenance personnel and other resources shall be allocated on a priority basis
to Scheduled Flights above all other flights and aircraft.



            (c)            Preferential Interviews.  Continental agrees to give
Contractor pilots, flight attendants, mechanics and dispatchers who remain on
Contractor’s relevant seniority list preferential interview status for any
pilot, flight attendant, mechanic or dispatcher openings, respectively, that may
occur at Continental, unless such status is in conflict with Continental’s
commitments concerning such employees of other carriers.  Contractor agrees to
give Continental pilots, flight attendants, mechanics or dispatchers who remain
on Continental’s relevant seniority list preferential interview status for any
pilot, flight attendant, mechanic or dispatcher openings, respectively, that may
occur at Contractor, unless such status is in conflict with Contractor’s
commitments concerning employees of other carriers.  Any furloughed Continental
employee hired by Contractor shall be required to comply with all standard terms
and conditions of employment applicable to employees of Contractor, but will not
be required by Contractor to resign his or her seniority position with
Continental as a condition for applying or being employed by Contractor. 



            Section 4.02 Governmental Regulations.  Contractor has and shall
maintain all FAA, DOT and other certifications, permits, licenses, certificates
and insurance required by governmental authorities to enable Contractor to
perform the services required by this Agreement.  All flight operations,
dispatch operations and all other operations undertaken by Contractor pursuant
to this Agreement shall be conducted and operated by Contractor in compliance in
all material respects with all governmental regulations, including, without
limitation, those relating to airport security, the use and transportation of
hazardous materials, crew qualifications, crew training and crew hours.  Without
limiting Contractor’s obligations under any Covered Aircraft Sublease, all
Covered Aircraft shall be operated and maintained by Contractor in compliance in
all material respects with all governmental regulations, Contractor’s own
operations manuals and maintenance manuals and procedures, and all applicable
equipment manufacturer’s instructions.



            Section 4.03 Quality of Service.  At all times, Contractor shall
provide Regional Airline Services with appropriate standards of care, but in no
event lower than such standards utilized by Contractor as of the date of this
Agreement.  Continental procedures, performance standards and means of
measurement thereof concerning the provision of air passenger and air cargo
services shall be applicable to all Regional Airline Services provided by
Contractor.  Contractor shall achieve at least the comparable quality of airline
service as provided by Continental, subject to limitations imposed by the type
of aircraft used by Contractor, its route network and the availability of
equipment and facilities, as compared to those of Continental.  Contractor shall
comply with all airline customer service commitments or policies of Continental
as of the date hereof, including without limitation the “CustomerFirst”
commitments, and employee conduct, appearance and training policies in place as
of the date hereof, and shall handle customer-related services in a
professional, businesslike and courteous manner.  In connection therewith,
Contractor shall maintain aircraft cleaning cycles and policies, and shall
maintain adequate staffing levels, to ensure at least a comparable level of
customer service and operational efficiency that Continental achieves, including
without limitation in respect of customer complaint response, ticketing and
boarding timing, and baggage services.  In addition, at the request of
Continental, Contractor shall comply with all such airline customer service
commitments, policies or standards of care of Continental as adopted, amended or
supplemented after the date hereof, provided that Continental shall reimburse
Contractor for the reasonable out-of-pocket costs of Contractor of complying
with such policies in excess of the costs of complying with such policies as in
effect as of the date of this Agreement.  Contractor shall provide Continental
with timely communication regarding the status of all Scheduled Flights, and
shall perform closeout procedures at service levels at least as high as those of
Continental at comparably-sized airports.  Contractor will use Continental’s
standard procedures for processing and adjudicating all claims for which
Contractor is responsible in an effort to avoid such matters becoming the
subject of litigation or insurance claims.  Contractor and Continental will
periodically meet to discuss and review Contractor’s customer service and
handling procedures and policies and its employees’ conduct, appearance and
training standards and policies in an effort to ensure compliance with this
Agreement, and to agree to the terms of any necessary corrective action plan and
the timing of its implementation.



            Section 4.04 Safety Matters. 



            (a)            Incidents or Accidents.   Contractor shall promptly
notify Continental of all irregularities involving a flight operated by
Contractor which result in any damage to persons or property or are otherwise
likely to result in a complaint or claim by passengers or an investigation by a
governmental agency or authority, shall furnish to Continental as much detail as
practicable concerning such irregularities and shall cooperate with Continental
at Contractor’s own expense in any appropriate investigation.  Contractor shall
use Continental’s Emergency Response Plan with respect to the Scheduled Flights
for aircraft accidents or incidents, and shall be responsible for Continental’s
direct costs resulting from Contractor’s participation in such plan.  In the
event of an accident or incident involving a Covered Aircraft, Continental will
have the right, but not the obligation, to manage the emergency response efforts
on behalf of Contractor and to approve settlement of any liability claims
resulting from the accident or incident.



            (b)            Safety Audits.  Continental shall have the right, at
its own cost, to inspect, review, and observe Contractor’s operations of
Scheduled Flights, and/or to conduct a full safety and/or service audit of
Contractor’s operations, manuals and procedures reasonably related to Scheduled
Flights, at such intervals as Continental reasonably requests and so long as
such activities do not unreasonably interfere with the operations of
Contractor.  Any such safety review may include an audit of Contractor’s
maintenance and operating procedures, crew planning, passenger and baggage
handling, customer service, personnel records, spare parts, inventory records,
training records and manuals, and flight, flight training and operational
personnel records.



            Section 4.05 Amended and Restated Master Facility and Ground
Handling Agreement.  Contemporaneous with the execution and delivery of this
Agreement, Contractor and Continental shall enter into a Master Facility and
Ground Handling Agreement in the form attached hereto as Exhibit C.



            Section 4.06 Codeshare Terms.  Contractor agrees to operate all
Scheduled Flights using the Continental flight code and flight numbers assigned
by Continental, or such other flight codes and flight numbers as may be assigned
by Continental (to accommodate, for example, a Continental alliance partner),
and otherwise under the codeshare terms set forth in Exhibit D.



            Section 4.07 Amended and Restated Administrative Support and
Information Services Provisioning Agreement.  Contemporaneous with the execution
and delivery of this Agreement, Continental and Contractor shall enter into the
Administrative Support and Information Services Provisioning Agreement in the
form attached hereto as Exhibit E. 



            Section 4.08 Amended and Restated Fuel Purchasing Agreement. 
Contemporaneous with the execution and delivery of this Agreement, Continental
and Contractor shall enter into the Fuel Purchasing Agreement in the form
attached hereto as Exhibit F.



            Section 4.09 Slots and Route Authorities .  Contractor and
Continental agree and acknowledge that each airport takeoff or landing slot,
route authority or other similar regulatory authorization (each, a “Slot or
Route Authorization”) held by Contractor and used for Scheduled Flights or any
other flights conducted by or on behalf of Continental is held for the benefit
and on behalf of Continental. In that regard, at the request of Continental made
at any time and from time to time, including upon termination of this Agreement,
Contractor shall use its commercially reasonable efforts to transfer to
Continental or its designee, to the extent permitted by law, any Slot or Route
Authorization held by Contractor and used for Scheduled Flights or any other
flights conducted by or on behalf of Continental, in consideration of the
payment to Contractor of the net book value, if any, of such Slot or Route
Authorization on Contractor’s books; provided, that for the purposes of this
Section 4.09, the net book value shall not exceed the actual out of pocket
consideration paid by Contractor for such Slot or Route Authorization. 
Contractor’s obligations pursuant to the immediately preceding sentence shall
survive the termination of this Agreement for so long as any transfer requested
pursuant to this Section 4.09 shall not have been completed.  Contractor hereby
agrees that all of Contractor’s contacts or communications with any applicable
regulatory authority concerning any Slot or Route Authorization used for
Scheduled Flights will be coordinated through Continental.  If any Slot or Route
Authorization held by Contractor and used for Scheduled Flights or any other
flights conducted by or on behalf of Continental is withdrawn or otherwise
forfeited as a result of (i) Controllable Cancellations or any other reason
within Contractor’s reasonable control, then Contractor agrees to pay to
Continental promptly upon demand an amount equal to the market value of such
withdrawn or forfeited Slot or Route Authorization or (ii) any action or
inaction by Continental, then Continental agrees to pay to Contractor promptly
upon demand an amount equal to the net book value of such withdrawn or forfeited
Slot or Route Authorization on Contractor’s books; provided, that for the
purposes of this Section 4.09, the net book value shall not exceed the actual
out of pocket consideration paid by Contractor for such Slot or Route
Authorization. 



            Section 4.10 Use of Continental Marks.  Continental hereby grants to
Contractor the non-exclusive and non-transferable rights to use the Continental
Marks and other Identification as provided in, and Contractor shall use the
Continental Marks and other Identification in accordance with the terms and
conditions of Exhibit G.



            Section 4.11 Use of Contractor Marks.  Contractor hereby grants to
Continental the non-exclusive and non-transferable rights to use the Contractor
Marks as provided in, and Continental shall use the Contractor Marks in
accordance with the terms and conditions of, Exhibit H.



            Section 4.12 Catering Standards .  Continental and Contractor shall
comply with the catering requirements set forth on Exhibit I hereto.  The
parties agree that, in the event of a conflict between the provisions of
Exhibit I and the Contractor Ground Handling Agreement, the provisions of
Exhibit I shall control.



            Section 4.13 Ticket Handling Terms.  Continental and Contractor
shall comply with the ticket handling requirements set forth in Exhibit J
hereto.  The parties agree that, in the event of a conflict between the
provisions of Exhibit J and the Contractor Ground Handling Agreement, the
provisions of Exhibit J shall control.



            Section 4.14 Fuel Efficiency Program.  Contractor shall comply with
the fuel efficiency program requirements as described on Exhibit K hereto.



            Section 4.15 Basic Rent Abatement under Covered Aircraft Subleases. 
Basic Rent payable under each Covered Aircraft Sublease shall be entirely abated
unless and until such Covered Aircraft has been withdrawn from the capacity
purchase provisions of this Agreement and no longer constitutes a Covered
Aircraft; provided, however, that in the event of any conflict between any terms
of this Agreement relating to the payment of Basic Rent or the terms of Sections
2.08, 4.18 and 8.05 of this Agreement and the terms of any Covered Aircraft
Sublease or Uncovered Aircraft Sublease, the terms of this Agreement shall
govern.  Nothing contained in this Section 4.15 or the other sections of this
Agreement referenced herein shall derogate from or otherwise affect the
subordination of the Uncovered Aircraft Subleases and Covered Aircraft Subleases
to the terms of the relevant head leases and other aircraft financing documents
covering such aircraft, as provided in such Uncovered Aircraft Subleases and
Covered Aircraft Subleases.



            Section 4.16 Covered Aircraft Sublease.  The Covered Aircraft
Sublease for each Covered Aircraft existing on the Effective Date shall remain
in full force and effect, except as modified hereby and until it expires or is
terminated in accordance with its terms or in accordance with the terms of this
Agreement.  In addition, Contractor agrees that it shall not exercise any right
under a Covered Aircraft Sublease to cause Continental to exercise a renewal or
similar option under the applicable head lease. 



            Section 4.17 Uncovered Aircraft Sublease.  The Uncovered Aircraft
Sublease for each Uncovered Aircraft existing on the Effective Date shall remain
in full force and effect, except as modified hereby and until it expires or is
terminated in accordance with its terms or in accordance with the terms of this
Agreement.



            Section 4.18 Other Rights Relating to Uncovered Aircraft by
Contractor. The parties agree that, with respect to each Uncovered Aircraft
Sublease, Contractor shall be entitled to direct Continental to exercise its
rights under the related head lease with respect to the applicable Uncovered
Aircraft for the benefit of, and as directed by, Contractor, provided that
Continental shall have no obligation (i) to take any action that could
reasonably be expected to increase Continental’s obligations or liabilities,
(ii) to take any action inconsistent with this Agreement, such head lease  or
such Uncovered Aircraft Sublease, (iii) to take any action that might require a
payment by Continental unless Contractor shall have previously paid to
Continental an amount sufficient, in Continental’s reasonable judgment, to
satisfy in full such Continental payment obligation, (iv) to request
registration of the applicable Uncovered Aircraft in a jurisdiction other than
the United States, (v) to follow any direction relating to Continental’s
obligation to indemnify any Person, (vi)  to take any action to amend or modify,
or waive any rights of Continental under, any agreement, (vii) to extend or
renew the term of any head lease, or (viii) to follow any direction if an “Event
of Default” under such Uncovered Aircraft Sublease shall have occurred and is
continuing.  Notwithstanding the foregoing, Continental agrees that it shall not
withhold its consent to Contractor under an Uncovered Aircraft Sublease to any
proposed further sublease or sub-sublease of an Uncovered Aircraft by Contractor
to another Person, subject to satisfaction of each of the following conditions:

            (a)            the head lease and any related aircraft financing
documents covering such Uncovered Aircraft permits such further subleasing or
sub-subleasing or the head lessor under an applicable head lease and any related
aircraft financing documents has consented to such further subleasing or
sub-subleasing, and such proposed further sublease or sub-sublease shall comply
with all applicable requirements and conditions contained in the applicable
head lease and related aircraft financing documents,

            (b)            such Uncovered Aircraft shall not be a Retained
Aircraft,

            (c)            such proposed further sublease or sub-sublease would
be subject and subordinate to all the terms of the Uncovered Aircraft Sublease
for such Uncovered Aircraft and to the rights, powers and remedies of
Continental thereunder,

            (d)            the term of such proposed further sublease or
sub-sublease would not extend beyond the term of the head lease for such
aircraft or the term of the Uncovered Aircraft Sublease and be consistent with
the provisions of Section 8.05,

            (e)            no default or event of default shall have occurred
and be continuing under the Uncovered Aircraft Sublease for such Uncovered
Aircraft or under this Agreement, and

            (f)            Contractor shall bear the expense of entering into
such proposed further sublease or sub-sublease and reimburse Continental for all
of its out-of-pocket expenses (including outside counsel fees) and any costs and
expenses of the head lessor and financing parties of the Uncovered Aircraft for
which Continental is liable under the applicable head lease and related
financing documents.


ARTICLE V

EXCLUSIVITY AND CERTAIN RIGHTS OF CONTINENTAL



            Section 5.01            Exclusivity; Use of Covered Aircraft. 
Contractor agrees that, except as otherwise directed or approved in writing by
Continental in Continental’s sole discretion, (i) the Covered Aircraft may be
used only to provide the Regional Airline Services contemplated by this
Agreement and (ii) the Covered Aircraft may not be used by Contractor for any
other purpose (other than ferrying and other non-revenue flights related to the
provision of the Regional Airline Services and consistent with past practices
and Reasonable Operating Constraints), including without limitation flying for
any other airline or on Contractor’s own behalf.



            Section 5.02 Exclusive Arrangements at Existing Hub Airports.  In
furtherance of the capacity purchase arrangements hereunder, Continental and
Contractor agree that Contractor shall not operate any scheduled service
operated under Contractor’s brand in or out of any Existing Hub Airport or any
other airport within fifty miles of any Existing Hub Airport prior to the
Termination Date, except as otherwise approved in writing by Continental in its
sole discretion.  Notwithstanding the foregoing, Contractor shall not be
prohibited from operating charter service from such locations. 



            Section 5.03 Change of Control.  Upon the occurrence of a Change of
Control, at any time during the Base Term, to which Change of Control
Continental shall not have consented in writing in advance, the provisions of
Section 8.02(b) shall apply. 


ARTICLE VI

INSURANCE



            Section 6.01 Minimum Insurance Coverages.  During the Term, in
addition to any insurance required to be maintained by Contractor pursuant to
the terms of any aircraft lease (including without limitation each Covered
Aircraft Sublease and Uncovered Aircraft Sublease), or by any applicable
governmental authority, Contractor shall maintain, or cause to be maintained, in
full force and effect policies of insurance with insurers of recognized
reputation and responsibility, in each case to the extent available on a
commercially reasonable basis, as follows:

            (a)            Comprehensive aircraft hull and liability insurance,
including aircraft third party, passenger liability (including passengers’
baggage and personal effects), cargo and mail legal liability, and all-risk
ground and flight physical damage, with a combined single limit of not less than
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per
occurrence and a minimum limit in respect of personal injury (per clause AVN 60
or its equivalent) of [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] per occurrence and in the aggregate, and war risk hull and liability
insurance as provided by the FAA program or by commercial providers of such
insurance with a combined single limit no less than [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per occurrence;

            (b)            Workers’ compensation as required by the appropriate
jurisdiction and employer’s liability with a limit of not less than
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] combined
single limit; and

            (c)            Other property and liability insurance coverages of
the types and in the amounts that would be considered reasonably prudent for a
business organization of Contractor’s size and nature, under the insurance
market conditions in effect at the time of placement, but in any event of the
type and the amount that Continental may reasonably require to prevent or
minimize a disruption in the provision of Regional Airline Services resulting
from a casualty or liability incident related to Contractor’s operations.  All
coverages described in this Section 6.01 shall be placed with deductibles
reasonably prudent for a business organization of Contractor’s size and nature,
under the insurance market conditions in effect at the time of placement.



            Section 6.02 Endorsements.  Unless Contractor and Continental are
participating in a combined policy placement, Contractor shall cause the
policies described in Section 6.01 to be duly and properly endorsed by
Contractor’s insurance underwriters with respect to Contractor’s flights and
operations as follows:

            (a)            To provide that the underwriters shall waive
subrogation rights against Continental, its directors, officers, agents,
employees and other authorized representatives, except for their gross
negligence or willful misconduct;

            (b)            To provide that Continental, its directors, officers,
agents, employees and other authorized representatives shall be endorsed as
additional insured parties, except for their gross negligence or willful
misconduct;

            (c)            To provide that insurance shall be primary to and
without right of contribution from any other insurance which may be available to
the additional insureds;

            (d)            To include a breach of warranty provision in favor of
the additional insureds;

            (e)            To accept and insure Contractor’s hold harmless and
indemnity undertakings set forth in this Agreement, but only to the extent of
the coverage afforded by the policy or policies; and

            (f)            To provide that such policies shall not be canceled,
terminated or materially altered, changed or amended until 30 days (but seven
days or such lesser period as may be available in respect of hull, war and
allied perils) after written notice shall have been sent to Continental.



            Section 6.03 Evidence of Insurance Coverage.  At the commencement of
this Agreement, and thereafter at Continental’s request, Contractor shall
furnish to Continental evidence reasonably satisfactory to Continental of such
insurance coverage and endorsements (other than that obtained pursuant to
Section 6.04 below), including certificates certifying that the such insurance
and endorsements are in full force and effect.  Initially, this evidence shall
be a certificate of insurance.  If Contractor fails to acquire or maintain
insurance as herein provided, Continental may at its option secure such
insurance on Contractor’s behalf at Contractor’s expense.




            Section 6.04 Insurance Through Combined Placement.

            (a)          Combined Placement.  Promptly after the date hereof,
Continental and Contractor shall seek to obtain bids from insurance providers
with respect to airline hull and liability insurance, based on Continental’s and
Contractor’s combined exposures.  Each party will determine at its own
discretion whether it will acquire this insurance based on the bids received. 
Any insurance so obtained will be a combined placement evidenced as appropriate
by separate policies in the names of Continental and Contractor.  If either
party determines that it does not want to participate in such combined placement
of insurance it will provide the other party written notice at least 120 days
prior to the date for renewal of any existing insurance policy that covers both
Contractor and Continental.



            (b)            Allocation of Costs.  The parties hereto shall
allocate the costs of any such combined placements as provided in Paragraph B(5)
of Schedule 3.



            (c)            Adjustment for Major Loss.  If there is a Major Loss
under a combined placement insurance policy, Continental and Contractor will
adjust the premium amounts paid by each party in accordance with the provisions
set forth in Paragraph B(5) of Schedule 3.


ARTICLE VII

INDEMNIFICATION



            Section 7.01 Contractor Indemnification of Continental.  Contractor
shall be liable for and hereby agrees to fully defend, release, discharge,
indemnify and hold harmless Continental, its directors, officers, employees and
agents from and against any and all claims, demands, damages, liabilities,
suits, judgments, actions, causes of action, losses, costs and expenses of any
kind, character or nature whatsoever (in each case whether groundless or
otherwise), including attorney’s fees, costs and expenses in connection
therewith and expenses of investigation and litigation thereof, which may be
suffered by, accrued against, charged to, or recoverable from Continental or its
directors, officers, employees or agents (including any such losses, costs and
expenses involving (i) death or injury (including claims of emotional distress
and other non-physical injury by passengers) to any person including any of 
Contractor’s or Continental’s directors, officers, employees or agents, (ii)
loss of, damage to, or destruction of property (including real, tangible and
intangible property, and specifically including regulatory property such as
route authorities, slots and other landing rights), including any loss of use of
such property, and (iii) damages due to delays) in any manner arising out of,
connected with, or attributable to (w) any act or omission by Contractor or any
of its directors, officers, employees or agents relating to the provision of
Regional Airline Services, (x) the performance, improper performance, or
non-performance of any and all obligations to be undertaken by Contractor or any
of its directors, officers, employees or agents pursuant to this Agreement or
(y) the operation, non-operation, or improper operation of the Covered Aircraft
or Contractor’s equipment or facilities (including any Uncovered Aircraft) at
any location, excluding only claims, demands, damages, liabilities, suits,
judgments, actions, causes of action, losses, costs and expenses to the extent
resulting from the negligence or willful misconduct of Continental or its
directors, officers, agents or employees.  Contractor will do all things
necessary to cause and assure, and will cause and assure, that Contractor will
at all times be and remain in custody and control of all aircraft, equipment,
and facilities of, or operated by, Contractor, and Continental and its
directors, officers, employees and agents shall not, for any reason, be deemed
to be in the custody or control, or a bailee, of such aircraft, equipment or
facilities.



            Section 7.02 Continental Indemnification of Contractor.  Continental
shall be liable for and hereby agrees fully to defend, release, discharge,
indemnify, and hold harmless Contractor, its directors, officers, employees, and
agents from and against any and all claims, demands, damages, liabilities,
suits, judgments, actions, causes of action, losses, costs and expenses of any
kind, character or nature whatsoever (in each case whether groundless or
otherwise), including attorneys’ fees, costs and expenses in connection
therewith and expenses of investigation and litigation thereof, which may be
suffered by, accrued against, charged to, or recoverable from Contractor, or its
directors, officers, employees or agents (including any such losses, costs and
expenses involving (i) death or injury (including claims of emotional distress
and other non-physical injury by passengers) to any person including any of
Contractor’s or Continental’s directors, officers, employees or agents, (ii)
loss of, damage to, or destruction of property (including any loss of use of
such property including real, tangible and intangible property, and specifically
including regulatory property such as route authorities, slots and other landing
rights), and (iii) damages due to delays) in any manner arising out of,
connected with, or attributable to, (x) the performance, improper performance,
or nonperformance of any and all obligations to be undertaken by Continental or
any of its directors, officers, employees or agents pursuant to this Agreement,
or (y) the operation, non-operation or improper operation of Continental’s
aircraft, equipment or facilities (excluding, for the avoidance of doubt,
Covered Aircraft, Uncovered Aircraft and any equipment or facilities leased or
subleased by Continental to Contractor) at any location, excluding only claims,
demands, damages, liabilities, suits judgments, actions, causes of action,
losses, costs and expenses to the extent resulting from the negligence or
willful misconduct of Contractor or its directors, officers, agents or
employees.  Continental will do all things necessary to cause and assure, and
will cause and assure, that Continental will at all times be and remain in
custody and control of any aircraft, equipment and facilities of, or operated
by, Continental, and Contractor and its directors, officers, employees and
agents shall not, for any reason, be deemed to be in the custody or control, or
a bailee, of such aircraft, equipment or facilities.



            Section 7.03 Indemnification Claims.  A party (the “Indemnified
Party”) entitled to indemnification from another party under the terms of this
Agreement (the “Indemnifying Party”) shall provide the Indemnifying Party with
prompt written notice (an “Indemnity Notice”) of any third party claim which the
Indemnified Party believes gives rise to a claim for indemnity against the
Indemnifying Party hereunder.  The Indemnifying Party shall be entitled, if it
accepts financial responsibility for the third party claim, to control the
defense of or to settle any such third party claim at its own expense and by its
own counsel; provided that the Indemnified Party’s prior written consent (which
may not be unreasonably withheld or delayed) must be obtained prior to settling
any such third party claim.  If the Indemnifying Party does not accept financial
responsibility for the third party claim or fails to defend against the third
party claim that is the subject of an Indemnity Notice within 30 days of
receiving such notice (or sooner if the nature of the third party claim so
requires), or otherwise contests its obligation to indemnify the Indemnified
Party in connection therewith, the Indemnified Party may, upon providing written
notice to the Indemnifying Party, pay, compromise or defend such third party
claim.  The Indemnified Party shall provide the Indemnifying Party with such
information as the Indemnifying Party shall reasonably request to defend any
such third party claim and shall otherwise cooperate with the Indemnifying Party
in the defense of any such third party claim.  Except as set forth in this
Section 7.03, the Indemnified Party shall not enter into any settlement or other
compromise or consent to a judgment with respect to a third party claim as to
which the Indemnifying Party has an indemnity obligation hereunder without the
prior written consent of the Indemnifying Party (which may not be unreasonably
withheld or delayed), and the entering into of any settlement or compromise or
the consent to any judgment in violation of the foregoing shall constitute a
waiver by the Indemnified Party of its right to indemnity hereunder to the
extent the Indemnifying Party was prejudiced thereby.  Any Indemnifying Party
shall be subrogated to the rights of the Indemnified Party to the extent that
the Indemnifying Party pays for any loss, damage or expense suffered by the
Indemnified Party hereunder.



            Section 7.04 Employer’s Liability; Independent Contractors; Waiver
of Control



            (a)            Employer’s Liability and Workers’ Compensation.  Each
party hereto assumes full responsibility for its employer’s liability and
workers’ compensation liability to its own officers, directors, employees or
agents on account of injury or death resulting from or sustained in the
performance of their respective service under this Agreement.  Each party, with
respect to its own employees, accepts full and exclusive liability for the
payment of workers’ compensation and employer’s liability insurance premiums
with respect to such employees, and for the payment of all taxes, contributions
or other payments for unemployment compensation or old age benefits, pensions or
annuities now or hereafter imposed upon employers by the government of the
United States or any other governmental body, including state, local or foreign,
with respect to such employees measured by the wages, salaries, compensation or
other remuneration paid to such employees, or otherwise, and each party further
agrees to make such payments and to make and file all reports and returns, and
to do everything to comply with the laws imposing such taxes, contributions or
other payments. 



            (b)            Independent Contractors.  The employees, agents, and
independent contractors of Contractor engaged in performing any of the services
Contractor is to perform pursuant to this Agreement are employees, agents, and
independent contractors of Contractor for all purposes, and under no
circumstances will be deemed to be employees, agents or independent contractors
of Continental.  In its performance under this Agreement, Contractor will act,
for all purposes, as an independent contractor and not as an agent for
Continental.  Notwithstanding the fact that Contractor has agreed to follow
certain procedures, instructions and standards of service of Continental
pursuant to this Agreement, Continental will have no supervisory power or
control over any employees, agents or independent contractors engaged by
Contractor in connection with its performance hereunder, and all complaints or
requested changes in procedures made by Continental will, in all events, be
transmitted by Continental to Contractor’s designated representative.  Nothing
contained in this Agreement is intended to limit or condition Contractor’s
control over its operations or the conduct of its business as an air carrier,
and Contractor and its principals assume all risks of financial losses which may
result from the operation of the air services to be provided by Contractor
hereunder.



            (c)            Employees.  The employees, agents, and independent
contractors of Continental engaged in performing any of the services Continental
is to perform pursuant to this Agreement are employees, agents, and independent
contractors of Continental for all purposes, and under no circumstances will be
deemed to be employees, agents, or independent contractors of Contractor. 
Contractor will have no supervision or control over any such Continental
employees, agents and independent contractors and any complaint or requested
change in procedure made by Contractor will be transmitted by Contractor to
Continental’s designated representative.  In its performance under this
Agreement, Continental will act, for all purposes, as an independent contractor
and not as an agent for Contractor.



            (d)            Contractor Flights.  The fact that Contractor’s
operations are conducted under Continental’s Marks and listed under the CO
designator code will not affect their status as flights operated by Contractor
for purposes of this Agreement or any other agreement between the parties, and
Contractor and Continental agree to advise all third parties, including
passengers, of this fact.



            Section 7.05 Survival.  The provisions of this Article VII shall
survive the termination of this Agreement for a period of seven years.


ARTICLE VIII

TERM, TERMINATION AND DISPOSITION OF AIRCRAFT



            Section 8.01 Base Term.  The Base Term of this Agreement shall
commence on and shall be effective as of July 1, 2008 (the “Effective Date”)
and, unless earlier terminated or extended as provided herein, shall continue
until June 30, 2015 (the “Base Term”).



            Section 8.02 Early Termination.



            (a)            By Continental for Cause.  Continental may terminate
this Agreement, immediately upon written notice (but without any prior notice),
upon the occurrence and continuation of any event that constitutes Cause (after
giving effect to any notice and cure periods provided for in the definition of
“Cause”).



            (b)            By Continental for Breach.  Continental may terminate
this Agreement, with not less than two (2) business days notice, upon the
occurrence of a material breach of this Agreement by Contractor as described in
clauses (iv) or (ix) below.  Continental may terminate this Agreement upon the
occurrence of any other material breach of this Agreement by Contractor, which
breach shall not have been cured within 90 days after written notice of such
breach is delivered by Continental to Contractor.  The parties hereto agree
that, without limiting the circumstances or events that may constitute a
material breach, each of the following shall constitute a material breach of
this Agreement: (i) the occurrence of a System Flight Disruption, (ii) a Labor
Strike that results in Contractor’s failure to complete at least [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]% of Scheduled
Flights for three consecutive days (calculated based on Scheduled Flights on the
schedule for such days prior to any changes to the schedule in anticipation of
or as a result of such Labor Strike), (iii) any event constituting Cause, (iv)
at any time that Continental makes a reasonable and good faith determination,
using recognized standards of safety, that there is a material safety concern
with the operation of any Scheduled Flights, (v) the grounding of any of the
Embraer Fleets by regulatory or court order or other governmental action, (vi) a
Controllable Cancellation Factor for any two consecutive calendar months of
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]% or below,
(vii) a Controllable On-Time Departure Rate for any 60 consecutive days of
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]% or below,
(viii) the non-carrier specific grounding of any Contractor Fleet by regulatory
or court order or other governmental action, or (ix) the occurrence of a Change
of Control under Section 5.03.



            (c)            By Contractor for Breach.  Contractor may terminate
this Agreement upon the occurrence of any material breach of this Agreement by
Continental, which breach shall not have been cured within 90 days after written
notice of such breach is delivered by Contractor to Continental.



            (d)            Survival During Wind-Down Period.  Upon any
termination hereunder, the Term shall continue, and this Agreement shall survive
in full force and effect, beyond the Termination Date until the end of the
Wind-Down Period, and the rights and obligations of the parties under this
Agreement, including without limitation remedies available upon the occurrence
of events constituting Cause or material breach, shall continue with respect to
the Covered Aircraft until they become Uncovered Aircraft or are returned to
Continental pursuant to and in compliance with the terms of this Agreement and
each applicable Ancillary Agreement.



            Section 8.03 Disposition of Aircraft during Wind-Down Period.



            (a)            Termination by Continental for Cause.  If this
Agreement is terminated by Continental under Section 8.02(a), then the Covered
Aircraft shall be withdrawn from the capacity purchase provisions of this
Agreement and Continental shall have the option to take possession (or direct
possession to its designee) of any of such aircraft in accordance with the
following terms and conditions: 

                        (i)            For the purposes of this Section 8.03(a),
the date of the notice delivered pursuant to Section 8.02(a) shall be the
Termination Date.  Within five Business Days after the Termination Date,
Continental may elect by written notice to Contractor to withdraw, effective as
of the Termination Date, all of the Covered Aircraft from the capacity purchase
provisions of this Agreement and all of the Covered Aircraft Subleases shall
become Uncovered Aircraft Subleases (such an election being referred to as an
“Immediate Withdrawal Election”).  If Continental makes an Immediate Withdrawal
Election, Continental shall provide to Contractor within five Business Days
after the Termination Date a Wind-Down Schedule that provides for the return to
Continental (and for the termination of the related Uncovered Aircraft Sublease)
of any of such aircraft that Continental elects to retain, delineating the date
of the return of such aircraft.  Such Wind-Down Schedule will provide for the
return to Continental (or its designee) of all such aircraft within 18 months
following the Termination Date.  Contractor shall deliver possession of such
aircraft to Continental or its designee in accordance with the Wind-Down
Schedule and the provisions of Section 2.08.

                        (ii)            If Continental determines not to make an
Immediate Withdrawal Election, Continental shall provide to Contractor within
five Business Days after the Termination Date a Wind-Down Schedule providing for
the withdrawal of all Covered Aircraft from the capacity purchase provisions of
this Agreement, delineating the date of the withdrawal of each Covered
Aircraft.  The Wind-Down Schedule will provide for the withdrawal of all Covered
Aircraft within 18 months following the Termination Date.  Continental shall
also indicate in the Wind-Down Schedule which aircraft shall be returned to
Continental (or its designee).  Contractor shall deliver possession of such
aircraft to Continental or its designee upon the withdrawal of such aircraft
from the capacity provisions of this Agreement in accordance with the Wind-Down
Schedule and the provisions of Section 2.08.

                        (iii)            In connection with the withdrawal of
each Covered Aircraft from the capacity purchase provisions of this Agreement
pursuant to this Section 8.03(a), Continental shall have complete discretion in
the selection of the particular Engines to be withdrawn in connection with any
particular aircraft and shall notify Contractor of its selection not less than
10 days after Continental shall have selected aircraft to be withdrawn pursuant
to this Section 8.03(a).  At Continental’s request, Contractor shall promptly
provide a list detailing the location of each engine (by aircraft or, if
appropriate, maintenance facility).  Continental shall bear the cost of any
engine swaps reasonably necessary to accommodate the engine selections, based on
the engine-location list provided to Continental by Contractor; provided that
Contractor shall use its commercially reasonable efforts to minimize the number
and cost of engine swaps reasonably necessary to accommodate the engine
selections and shall be responsible for the cost of all such swaps, if any,
required because of any inaccuracy in the engine-location list provided to
Continental by Contractor.



            (b)            Termination by Continental for Breach.  If this
Agreement is terminated by Continental under Section 8.02(b), then the Covered
Aircraft shall be withdrawn from the capacity purchase provisions of this
Agreement in accordance with the following terms and conditions:

                        (i)            The notice of termination delivered
pursuant to Section 8.02(b) shall specify a Termination Date.  Within 120 days
of the delivery of the notice under Section 8.02(b), Continental shall deliver a
to Contractor a Wind-Down Schedule providing for the withdrawal of all Covered
Aircraft from the capacity purchase provisions of this Agreement, delineating
the number of each aircraft type to be withdrawn by month.  The Wind-Down
Schedule may not commence until the later of the Termination Date and 30 days
following Continental’s delivery of the Wind-Down Schedule to Contractor.  Such
Wind Down Schedule may not provide for the withdrawal of any Covered Aircraft
more than 18 months after the Termination Date.

                        (ii)            Subject to the provisions of Section
8.05, Contractor shall deliver possession of such aircraft to Continental or its
designee in accordance with the Wind-Down Schedule and the provisions of Section
2.08.



            (c)            Termination by Contractor for Breach.  If this
Agreement is terminated by Contractor under Section 8.02(c), then the Covered
Aircraft shall be withdrawn from the capacity purchase provisions of this
Agreement in accordance with the following terms and conditions:

                        (i)            The notice of termination delivered by
Contractor to Continental pursuant to Section 8.02(c) shall contain a
Termination Date that is at least 180 days after the date of such notice, and a
Wind-Down Schedule beginning on such Termination Date and setting forth the
number and type of Covered Aircraft that Contractor elects to retain as
Uncovered Aircraft pursuant to Section 8.05.  The Wind-Down Schedule may not
provide for the withdrawal of more than [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] Covered Aircraft per month, and may not provide for the
withdrawal of any Covered Aircraft more than 60 months after the Termination
Date.

                        (ii)            Continental shall, within 120 days of
receipt of such Wind-Down Schedule from Contractor, propose a schedule for the
withdrawal from the capacity purchase provisions of this Agreement of the
Covered Aircraft not being retained by Contractor, which aircraft shall be
returned to Continental (or its designee) upon their withdrawal from the
capacity purchase provisions of this Agreement; provided that such Wind-Down
Schedule may not provide for the withdrawal of more than [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Covered Aircraft per month
(inclusive of those aircraft being retained by Contractor), and may not provide
for the withdrawal of any Covered Aircraft more than 60 months after the
Termination Date.  Continental shall select the individual aircraft to be
withdrawn according to the Wind-Down Schedule, including those aircraft to be
retained by Contractor, and shall notify Contractor of its selection. 
Continental shall have complete discretion in the selection of the particular
Covered Aircraft to be withdrawn in any month and those to be retained by
Contractor; provided that Continental must adhere to the timing, number and type
of aircraft to be retained by Contractor as provided in Contractor’s notice to
Continental delivered pursuant to Section 8.03(c).  In addition, in connection
with the withdrawal of each Covered Aircraft, whether such aircraft is being
retained by Contractor as an Uncovered Aircraft or returned to Continental or
its designee, Continental shall have complete discretion in the selection of the
particular Engines to be withdrawn in connection with any particular aircraft
and shall notify Contractor of its selection not less than 10 days after
Continental shall have selected aircraft to be withdrawn pursuant to this
Section 8.03(c). Continental shall bear the cost of any engine swaps reasonably
necessary to accommodate its engine selections, based on the engine-location
list provided to Continental by Contractor; provided that Contractor shall use
its commercially reasonable efforts to minimize the number and cost of engine
swaps reasonably necessary to accommodate Continental’s engine selections and
shall be responsible for the cost of all such swaps, if any, required because of
any inaccuracy in the engine-location list provided to Continental by
Contractor.

                        (iii)            Within 30 days of receipt of
Continental’s Wind-Down Schedule, Contractor may elect in writing to have all of
the Covered Aircraft being returned to Continental (or its designee) converted
to Uncovered Aircraft and returned to Continental effective as of the
Termination Date.  If Contractor does not make such an election, such Covered
Aircraft shall be converted to Uncovered Aircraft and returned to Continental
both in accordance with Continental’s Wind-Down Schedule delivered pursuant to
Section 8.03(c).

                        (iv)            With respect to each aircraft that is
retained by Contractor pursuant to this Section 8.03(c), the provisions of
Section 8.03(c) shall apply as if the aircraft were being retained by Contractor
in connection with a termination under Section 8.02(a).  With respect to each
such aircraft being returned to Continental (or its designee) pursuant to this
Section 8.03(c), the provisions of Section 8.03(a)(iii) shall apply as if the
aircraft were being returned to Continental in connection with a termination
under Section 8.02(a).



            (d)            Termination at End of Base Term.  If the Agreement is
terminated at the end of the Base Term, then the Covered Aircraft shall be
withdrawn from the capacity purchase provisions of this Agreement in accordance
with the following terms and conditions:

                        (i)            No later than July 1, 2013, Continental
shall deliver to Contractor a Wind-Down Schedule designating the end of the Base
Term as the Termination Date and providing for the withdrawal of all Covered
Aircraft from the capacity purchase provisions of this Agreement, delineating
the number of each aircraft type to be withdrawn by month.  The Wind-Down
Schedule may not provide for the withdrawal of more than [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Covered Aircraft per month,
and may not provide for the withdrawal of any Covered Aircraft more than 18
months after the Termination Date.

                        (ii)            Contractor shall have 12 months after
receipt of the proposed Wind-Down Schedule to notify Continental of any Covered
Aircraft that Contractor elects to retain pursuant to Section 8.05 of this
Agreement.

                        (iii)            Subject to the provisions of Section
8.05, Contractor shall deliver possession of such aircraft to Continental or its
designee in accordance with the Wind-Down Schedule and the provisions of Section
2.08.



            (e)            Maintenance at Continental’s Expense.  With respect
to any aircraft being returned to Continental by Contractor, if pursuant to the
provisions of this Agreement Contractor is released from the obligation to meet
any return conditions applicable to such aircraft under the Covered Aircraft
Sublease applicable thereto, Contractor shall, perform such maintenance on such
aircraft, consistent with Contractor’s maintenance program, as and when
requested by Continental prior to such return, provided that Continental shall
reimburse Contractor for such cost as incurred by Contractor in performing these
services.



            (f)            Flight Hour Program Balances.  In connection with the
return of any aircraft or Engine by Contractor to Continental, Contractor shall
use its commercially reasonable efforts to facilitate the participation by
Continental or its designee in any Flight Hour Agreements or any other similar
program for components relating to such aircraft or Engine.  Any reserve
balances held by a flight hour contractor in respect any such aircraft or Engine
(or, in each case, components thereof) shall be deemed to be held for
Continental’s account, and Contractor shall execute an assignment, if any, in a
form and substance reasonably acceptable to Contractor required by Continental
or such flight hour contractor in connection therewith or, if such assignment is
not permitted under such Flight Hour Agreement, Contractor shall pay an amount
equal to the value of such reserve balance to the extent such balance is
actually refunded or paid to Contractor or otherwise utilized by Contractor for
its benefit.  Contractor shall not amend or modify any Flight Hour Agreement in
any manner that would substantially deprive Continental of the benefit of this
Section 8.03(f) with respect to such Flight Hour Agreement without the prior
written consent of Continental, which consent shall not be unreasonably
withheld.

            (g)            Excess Inventory and Improvements.

                        (i)            In connection with the return of any
Covered Aircraft to Continental pursuant to this Article VIII, Continental shall
promptly purchase from Contractor the Excess Inventory relating thereto at a
price equal to the net book value of such Excess Inventory on Contractor’s most
recent financial statements.

                        (ii)            In connection with the return of any
Covered Aircraft to Continental pursuant to this Article VIII, which Covered
Aircraft shall contain improvements that are reflected as an asset on
Contractor’s most recent financial statements, then Continental shall promptly
pay to Contractor the net book value of such improvements as reflected in such
financial statements.

                        (iii)            In connection with the retention of any
Covered Aircraft by Contractor as an Uncovered Aircraft pursuant to this
Article VIII, which Covered Aircraft shall contain improvements that are
reflected as an asset on Continental’s most recent financial statements, then
Contractor shall promptly pay to Continental the net book value of such
improvements as reflected in such financial statements.



            Section 8.04 Other Remedies for Breach.



            (a)            Material Breach by Continental.  Upon a material
breach of this Agreement by Continental, which breach shall not have been cured
within 60 days after written notice delivered by Contractor to Continental, then
for the period from such 60th day until such breach is cured or the Agreement is
otherwise terminated by Contractor pursuant to Section 8.02, in addition to, and
not in limitation of, any recourse or remedy available to Contractor at law or
in equity, Contractor shall be entitled to obtain the payments due to it
hereunder directly from Airline Clearing House, Inc. for the duration of such
default.



            (b)            Labor Strike and Other Circumstances.  In the event
of a Labor Strike, (i) the provisions of Paragraph B(3)(e) of Schedule 3 shall
apply, and (ii) after each of the 2nd, 15th, 30th, 45th, 60th and 75th days of
such Labor Strike, Continental (or its designee) shall be entitled to take
immediate possession of up to 20 Covered Aircraft (up to a total of 120 aircraft
after such 75th day) designated by Continental, which shall simultaneously be
withdrawn from the capacity purchase provisions of this Agreement and the
provisions of Section 8.03(a)(iii) shall apply as if such aircraft were being
returned to Continental in connection with a termination under Section 8.02(a),
and (iii) if Continental (or its designee) shall take possession of any aircraft
pursuant to clause (ii) above, then for so long as the Labor Strike shall
continue and for 180 days thereafter, Contractor shall provide Continental or
its designee with first-priority access to all of Contractor’s operating and
training facilities, including without limitation, flight simulators and
hangars, at the standard rental rate charged by Contractor to third parties
prior to the beginning of the Labor Strike (or, if Contractor had not rented any
such facility, at non-strike market rates), and to its inventory of spare parts
and other equipment at market rates, in each case for such period of time and to
such extent as is necessary and prudent in Continental’s judgment to operate
such aircraft safely and to integrate such aircraft and such operations into
Continental’s (or its designee’s) fleet and operations.   The rights set forth
in this Section 8.04(b) are in addition to, and not in limitation of, any other
right of Continental arising hereunder.



            (c)            Punitive Damages.  No party to this Agreement or any
of its Affiliates shall be liable to any other party hereto or any of its
Affiliates for claims for punitive, special or exemplary damages, arising out of
or relating to this Agreement or the transactions contemplated hereby,
regardless of whether a claim is based on contract, tort (including negligence),
strict liability, violation of any applicable deceptive trade practices act or
similar law or any other legal or equitable principle, and each party releases
the others and their respective Affiliates from liability for any such damages. 
No party shall be entitled to rescission of this Agreement as a result of breach
of any other party’s representations, warranties, covenants or agreements, or
for any other matter.



            Section 8.05            Contractor’s Right to Retain Covered
Aircraft.

            (a)            Except to the extent otherwise provided in this
Agreement, all Covered Aircraft withdrawn from the capacity purchase provisions
of this Agreement shall be returned to Continental in accordance with the
provisions of Section 2.08.  Notwithstanding the foregoing, Contractor shall
have the option to retain as Uncovered Aircraft (i) any Covered Aircraft the
head lease for which is scheduled to expire after the date of such withdrawal
and on or prior to December 31, 2017, and (ii) any Covered Aircraft, or any
Retained Aircraft from and after the end of the seven-year term set forth in
Section 2.04(b)(ii)in respect thereof, in each case in respect of which, as of
the time of exercise of such option, Continental has been fully and finally
released in writing from any and all liabilities and obligations (contingent or
otherwise) arising under any lease to which Continental is a party or guarantee
given or made by Continental, or any other similar instrument to which
Continental is a party, in each case relating to such aircraft, by the lessor,
guaranteed party or other party to whom such liabilities or obligations may be
owed; provided that Contractor shall have complied with the provisions set forth
in Sections 8.05(c) and 8.05(d) in connection with the exercise of any such
option; provided, further, that the foregoing option to retain aircraft set
forth in clause (i) of this Section 8.05(a) shall not apply to any Covered
Aircraft withdrawn pursuant to Sections 2.05 or 2.06; provided, further, that
the foregoing option to retain aircraft shall not apply to any additional
Covered Aircraft if the aggregate number of Covered Aircraft retained by  
Contractor pursuant to this Section 8.05 and Retained Aircraft (whether still
within the seven-year term referenced in Section 2.04(ii)or having been retained
pursuant to this Section 8.05) at such time is equal to or greater than
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; provided,
further, that, at Continental’s option, the foregoing option to retain aircraft
shall not apply to any Covered Aircraft after Continental shall have delivered
any termination notice pursuant to Section 8.02(a) (regardless of whether any
notice shall have been previously delivered by Contractor pursuant to Section
8.05(b)); and provided, further, that, at Continental’s option, the foregoing
option to retain aircraft set forth in clause (i) of this Section 8.05(a) shall
not apply to any Covered Aircraft after Continental shall have delivered any
termination notice pursuant to Section 8.02(b) (regardless of whether any notice
shall have been previously delivered by Contractor pursuant to Section
8.05(b)).  For the avoidance of doubt, nothing in this Section 8.05 shall grant
Contractor any right to retain any aircraft owned by Continental.

            (b)            If Contractor elects to retain a Covered Aircraft
pursuant to this Section 8.05, then Contractor shall provide written notice to
Continental that it elects to retain such Covered Aircraft, which notice shall
be delivered not later than the earliest of (i) one year prior to the scheduled
expiration of the applicable head lease, (ii) if such Covered Aircraft is being
withdrawn pursuant to a termination notice delivered pursuant to
Section 8.03(b), within ten days of the date of such termination notice,
(iii) if such Covered Aircraft is being withdrawn pursuant to a termination
notice delivered by Contractor pursuant to Section 8.03(c), the date of such
termination notice, and (iv) July 1, 2014.  Any notice delivered with respect to
a Covered Aircraft described in clause (ii) of Section 8.05(a) must be
accompanied by the full and final effective written release contemplated by such
clause in form and substance reasonably satisfactory to Continental.  To
facilitate Contractor’s election, Continental shall provide Contractor with a
Wind-Down Schedule not later than July 1, 2013 pursuant to Section 8.03(d).

            (c)            Contractor shall include in any notice delivered
pursuant to Section 8.05(b) a reasonably detailed current summary of the
maintenance and repair condition of each Covered Aircraft and Engine and a list
detailing the location of each Engine (by aircraft or, if appropriate,
maintenance facility).  Within 30 days after receipt of any such notice,
Continental shall select the individual aircraft and Engines to be retained by
Contractor; provided that such aircraft shall be of the same type designated by
Contractor in such notice, and shall notify Contractor of its selection. 
Continental shall bear the cost of any engine swaps reasonably necessary to
accommodate the engine selections, based on the engine-location list provided to
Continental by Contractor; provided that Contractor shall use its commercially
reasonable efforts to minimize the number and cost of engine swaps reasonably
necessary to accommodate the engine selections and shall be responsible for the
cost of all such swaps, if any, required because of any inaccuracy in the
engine-location list provided to Continental by Contractor. 

            (d)            If any Covered Aircraft is being retained by
Contractor pursuant to this Section 8.05, then effective on the first day of the
month in which such Covered Aircraft becomes an Uncovered Aircraft pursuant to
the Wind-Down Schedule the Covered Aircraft Sublease with respect to such
aircraft shall become an Uncovered Aircraft Sublease.  Upon each such aircraft
becoming an Uncovered Aircraft, Contractor shall calculate a maintenance
reimbursement equal to the product of (x) the average cost during the previous
six months of (i) the previous scheduled heavy maintenance visit and (ii) the
next scheduled heavy maintenance visit for such aircraft type and (y) a
fraction, the numerator of which is the number of hours remaining until the next
heavy maintenance visit coming due for such aircraft minus ½ of the total number
of hours allowable between heavy maintenance visits for such aircraft, and the
denominator of which is the total number of hours allowable between heavy
maintenance visits for such aircraft.  At the time of such withdrawal (I)
Continental shall pay Contractor an amount equal to such maintenance
reimbursement, if the numerator of such fraction is less than zero, (II)
Contractor shall pay Continental an amount equal to such maintenance
reimbursement, if the numerator of such fraction is greater than zero, and (III)
there shall be no maintenance reimbursement payable pursuant to this sentence if
the numerator of such fraction is equal to zero.  In addition, if Continental
shall have previously reimbursed Contractor for the cost of any engine
life-limited component pursuant to Schedule 3 which component is installed in
such aircraft, then Contractor shall pay to Continental an amount equal to the
cost of such life-limited component multiplied by a fraction, the numerator of
which is the number of hours remaining in the life of such life-limited part,
and the denominator of which is the total number of hours in the life of such
life-limited part.  Contractor may elect, in lieu of making the payment
contemplated by the preceding sentence to pay such amount plus accrued interest,
which interest shall accrue monthly at the interest rate used in the Uncovered
Aircraft Sublease for such aircraft to determine the lease payments thereunder,
in equal monthly installments over the remaining term of the Uncovered Aircraft
Sublease with respect to such aircraft.


ARTICLE IX

REPRESENTATIONS, WARRANTIES AND COVENANTS



            Section 9.01 Representations, Warranties and Covenants of Holdings,
XJT and ExpressJet.  Holdings, XJT and ExpressJet, jointly and severally,
represent, warrant and covenant to Continental as of the date hereof as follows:



            (a)            Organization and Qualification.  Each of Holdings,
XJT and ExpressJet is a duly organized and validly existing corporation in good
standing under the laws of the State of Delaware and has the corporate power and
authority to own, operate and use its assets and operate the Regional Airline
Services.



            (b)            Authority Relative to this Agreement.  Each of
Holdings, XJT and ExpressJet has the corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby in accordance with the terms hereof.  The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of each of
Holdings, XJT and ExpressJet.  This Agreement has been duly and validly executed
and delivered by each of Holdings, XJT and ExpressJet and is, assuming due
execution and delivery thereof by Continental and that Continental has legal
power and right to enter into this Agreement, a valid and binding obligation of
each of Holdings, XJT and ExpressJet, enforceable against each of Holdings, XJT
and ExpressJet in accordance with its terms, except as enforcement hereof may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting the enforcement of
creditors’ rights generally and legal principles of general applicability
governing the availability of equitable remedies (whether considered in a
proceeding in equity or at law or otherwise under applicable law).



            (c)            Conflicts; Defaults.  Neither the execution or
delivery of this Agreement nor the performance by each of Holdings, XJT and
ExpressJet of the transactions contemplated hereby will (i) violate, conflict
with, or constitute a default under any of the terms of either Holdings’, XJT’s
or ExpressJet’s certificate of incorporation, by-laws, or any provision of, or
result in the acceleration of any obligation under, any material contract, sales
commitment, license, purchase order, security agreement, mortgage, note, deed,
lien, lease or other agreement to which Holdings, XJT or ExpressJet is a party,
(ii) result in the creation or imposition of liens in favor of any third person
or entity, (iii) violate any law, statute, judgment, decree, order, rule or
regulation of any governmental authority, or (iv) constitute any event which,
after notice or lapse of time or both, would result in such violation, conflict,
default, acceleration or creation or imposition of liens.

Broker.  None of Holdings, XJT or ExpressJet has retained or agreed to pay any
broker or finder with respect to this Agreement and the transactions
contemplated hereby.



            Section 9.02 Representations and Warranties of Continental. 
Continental represents and warrants to Holdings, XJT and ExpressJet as of the
date hereof as follows:



            (a)            Organization and Qualification.  Continental is a
duly incorporated and validly existing corporation in good standing under the
laws of the State of Delaware.



            (b)            Authority Relative to this Agreement.  Continental
has the corporate power and authority to execute and deliver this Agreement and
to consummate the transactions contemplated hereby in accordance with the terms
hereof.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Continental.  This Agreement has been duly and
validly executed and delivered by Continental and is, assuming due execution and
delivery thereof by Holdings, XJT and ExpressJet and that Holdings, XJT and
ExpressJet each has legal power and right to enter into this Agreement, a valid
and binding obligation of Continental, enforceable against Continental in
accordance with its terms, except as enforcement hereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting the enforcement of creditors’ rights
generally and legal principles of general applicability governing the
availability of equitable remedies (whether considered in a proceeding in equity
or at law or otherwise under applicable law).



            (c)            Conflicts; Defaults.  Neither the execution or
delivery of this Agreement nor the performance by Continental of the
transactions contemplated hereby will (i) violate, conflict with, or constitute
a default under any of the terms of Continental’s certificate of incorporation,
by-laws, or any provision of, or result in the acceleration of any obligation
under, any material contract, sales commitment, license, purchase order,
security agreement, mortgage, note, deed, lien, lease or other agreement to
which Continental is a party, (ii) result in the creation or imposition of any
liens in favor of any third person or entity, (iii) violate any law, statute,
judgment, decree, order, rule or regulation of any governmental authority, or
(iv) constitute any event which, after notice or lapse of time or both, would
result in such violation, conflict, default, acceleration or creation or
imposition of liens.



            (d)            Broker.  Continental has not retained or agreed to
pay any broker or finder with respect to this Agreement and the transactions
contemplated hereby.




ARTICLE X

MISCELLANEOUS



            Section 10.01 Conversion of Covered Aircraft Livery.  Without
limiting Contractor’s obligations in respect of any return conditions under any
Covered Aircraft Sublease or Uncovered Aircraft Sublease, for each Delta CPA or
Revenue Risk Aircraft, at such time as such aircraft (i) enters regional airline
service as a Covered Aircraft or (ii) otherwise enters regional airline service
for or on behalf of Continental, if such aircraft is not already prepared in the
livery required by Paragraph 8 of Exhibit G and not already configured in the
same manner such aircraft was configured at the time of its withdrawal from the
capacity purchase provisions of the Existing CPA prior to becoming a Delta CPA
or Revenue Risk Aircraft, as applicable (including the removal of all items
installed in connection with XM radio), then Contractor shall cause each such
aircraft to be prepared in such livery and be configured in the same manner such
aircraft was configured at the time of its withdrawal from the capacity purchase
provisions of the Existing CPA prior to becoming a Delta CPA or Revenue Risk
Aircraft, as applicable (including the removal of all items installed in
connection with XM radio), prior to its being placed into such service, and
Contractor shall be responsible for all costs related to such preparation.



            Section 10.02 Amendment of Certain Contracts.  Without Continental’s
express prior written consent, Contractor shall not amend, supplement, grant a
waiver or extension under, or otherwise modify (i) the Embraer Contract in any
manner that results in changes to the financing or leasing arrangements
contained therein, or any other changes that may be expected to adversely affect
Continental’s rights, benefits or obligations under this Agreement or
Contractor’s ability to perform hereunder, or (ii) the Engine Maintenance
Agreement in any manner that adversely affects the engine maintenance costs of
Contractor or Continental in respect of the Covered Aircraft.  Contractor agrees
to consent to any amendment of the Embraer Contract that reduces the financing
or other obligations of Continental under the Embraer Contract, provided that
such amendment does not increase the obligations of Contractor under such
contract.




            Section 10.03 Notices.  All notices made pursuant to this Agreement
shall be in writing and shall be deemed given upon (a) a transmitter’s
confirmation of a receipt of a facsimile transmission (but only if followed by
confirmed delivery by a standard overnight courier the following Business Day or
if delivered by hand the following Business Day), or (b) confirmed delivery by a
standard overnight courier or delivered by hand, to the parties at the following
addresses:

if to Continental:



            Continental Airlines, Inc.

            1600 Smith Street, HQSCD

            Houston, Texas 77002

            Attention: Chief Financial Officer

            Telecopy No.: (713) 324-5225

with a copy to:



            Continental Airlines, Inc.

            1600 Smith Street, HQSLG

            Houston, Texas 77002

            Attention: General Counsel

            Telecopy No.: (713) 324-5161



if to Holdings, XJT or ExpressJet to:



            ExpressJet Holdings, Inc.

            700 North Sam Houston Parkway West, Suite 200

            Houston, Texas 77067

            Attention:  Chief Financial Officer

            TelecopyNo.: (832) 353-1144



with a copy to:



            ExpressJet Holdings, Inc.

            700 North Sam Houston Parkway West, Suite 200

            Houston, Texas 77067

            Attention:  Vice President & General Counsel

            TelecopyNo.: (832) 353-1141



or to such other address as any party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section 10.03.


            Section 10.04 Binding Effect; Assignment.  This Agreement and all of
the provisions hereof shall be binding upon the parties hereto and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Except with respect to a merger of either party with another Person,
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any party hereto without the prior written consent of the
other parties.



            Section 10.05 Amendment and Modification.  This Agreement may not be
amended or modified in any respect except by a written agreement signed by the
parties hereto.



            Section 10.06 Waiver.  The observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively) by the party entitled to enforce such term, but
such waiver shall be effective only if it is in writing signed by the party
against which such waiver is to be asserted.  Unless otherwise expressly
provided in this Agreement, no delay or omission on the part of any party in
exercising any right or privilege under this Agreement shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right or privilege
under this Agreement operate as a waiver of any other right or privilege under
this Agreement nor shall any single or partial exercise of any right or
privilege preclude any other or further exercise thereof or the exercise of any
other right or privilege under this Agreement.  No failure by any party to take
any action or assert any right or privilege hereunder shall be deemed to be a
waiver of such right or privilege in the event of the continuation or repetition
of the circumstances giving rise to such right unless expressly waived in
writing by each party against whom the existence of such waiver is asserted.



            Section 10.07 Interpretation.  The table of contents and the section
and other headings and subheadings contained in this Agreement and in the
exhibits and schedules hereto are solely for the purpose of reference, are not
part of the agreement of the parties hereto, and shall not in any way affect the
meaning or interpretation of this Agreement or any exhibit or schedule hereto. 
All references to days or months shall be deemed references to calendar days or
months.  All references to “$” shall be deemed references to United States
dollars.  Unless the context otherwise requires, any reference to an “Article,”
a “Section,” an “Exhibit,” or a “Schedule” shall be deemed to refer to a section
of this Agreement or an exhibit or schedule to this Agreement, as applicable. 
The words “hereof,” “herein” and “hereunder” and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, unless otherwise
specifically provided, they shall be deemed to be followed by the words “without
limitation.” This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing the document to be drafted.


            Section 10.08 Confidentiality.  Except as required by law or in any
proceeding to enforce the provisions of this Agreement, Continental, ExpressJet,
XJT and Holdings hereby agree not to publicize or disclose to any third party
the terms or conditions of this Agreement or any of the Ancillary Agreements, or
any exhibit, schedule or appendix hereto or thereto, without the prior written
consent of the other parties thereto.  Except as required by law or in any
proceeding to enforce the provisions of this Agreement or any of the Ancillary
Agreements, Continental, ExpressJet, XJT and Holdings hereby agree not to
disclose to any third party any confidential information or data, both oral and
written, received from the other, whether pursuant to or in connection with this
Agreement or any of the Ancillary Agreements, and designated as such by the
other without the prior written consent of the party providing such confidential
information or data.  Continental, ExpressJet, XJT and Holdings hereby agree not
to use any such confidential information or data of the other party other than
in connection with performing their respective obligations or enforcing their
respective rights under this Agreement or any of the Ancillary Agreements, or as
otherwise expressly contemplated by this Agreement or any of the Ancillary
Agreements.  If any party is served with a subpoena or other process requiring
the production or disclosure of any of such agreements or information, then the
party receiving such subpoena or other process, before complying with such
subpoena or other process, shall immediately notify the other parties of same
and permit said other parties a reasonable period of time to intervene and
contest disclosure or production.  Upon termination of this Agreement, each
party must return to each other any confidential information or data received
from the other and designated as such by the party providing such confidential
information or data which is still in the recipient’s possession or control. 
The provisions of this Section 10.08 shall survive the termination of this
Agreement for a period of ten years.



            Section 10.09 Arbitration

.

            (a)            Agreement to Arbitrate.  Subject to Section 10.10,
any and all claims, demands, causes of action, disputes, controversies, and
other matters in question arising out of or primarily relating to Article III or
Schedule 3 to this Agreement, including without limitation the definition of any
term used therein (all of which are referred to herein as “Claims”) shall be
resolved by binding arbitration pursuant to the Federal Arbitration Act.  Each
of the parties agrees that arbitration under this Section 10.09 is the exclusive
method for resolving any Claim and that it will not commence an action or
proceeding based on a Claim hereunder, except to enforce the arbitrators’
decisions as provided in this Section 10.09, to compel any other party to
participate in arbitration under this Section 10.09 or as otherwise provided in
Section 10.12.  The governing law for any such action or proceeding shall be the
law set forth in Section 10.09(f).



            (b)            Initiation of Arbitration.  If any Claim has not been
resolved by mutual agreement on or before the 15th day following the first
notice of the subject matter of the Claim to or from a disputing party, then the
arbitration may be initiated by any party by providing to the others a written
notice of arbitration specifying the Claim or Claims to be arbitrated.  If a
party refuses to honor its obligations under this agreement to arbitrate, any
other party may compel arbitration in either federal or state court.



            (c)            Place of Arbitration.  The arbitration proceeding
shall be conducted in Houston, Texas, or some other place mutually agreed upon
by the parties.



            (d)            Selection of Arbitrators.  Within thirty days of the
notice initiating the arbitration procedure, each party shall designate one
arbitrator, who shall not be disqualified on the basis of minimal past or
present relationships with the party appointing such arbitrator.  If a party
fails to designate an arbitrator, the other party may have an arbitrator
appointed by applying to the senior active United States District Judge for the
Southern District of Texas.  The two arbitrators so selected shall then select a
third arbitrator.  If the two arbitrators chosen by the parties fail to agree on
the third arbitrator, then the parties (or either of them) may apply to the
senior active United States District Judge for the Southern District of Texas
for the appointment of a third arbitrator.  All three arbitrators shall take an
oath of neutrality.  The three arbitrators shall make all of their decisions by
majority vote.  Evident partiality on the part of an arbitrator exists only
where the circumstances are such that a reasonable person would have to conclude
there in fact existed actual bias and a mere appearance or impression of bias
will not constitute evident partiality or otherwise disqualify an arbitrator. 
Minimal or trivial past or present relationships between the neutral arbitrator
and the party selecting such arbitrator or any of the other arbitrators, or the
failure to disclose such minimal or trivial past or present relationships, will
not by themselves constitute evident partiality or otherwise disqualify any
arbitrator.



            (e)            Choice of Law as to Procedural Matters.  The
enforcement of this agreement to arbitrate, the making, validity, construction,
and interpretation of this agreement to arbitrate, and all procedural aspects of
the proceeding pursuant to this agreement to arbitrate, including but not
limited to, the issues subject to arbitration (i.e., arbitrability), the scope
of the arbitrable issues, allegations of waiver, delay or defenses to
arbitrability, and the rules governing the conduct of the arbitration, shall be
governed by and construed pursuant to the Federal Arbitration Act.



            (f)            Choice of Law as to Substantive Claims.  In deciding
the substance of the parties’ Claims, the arbitrators shall apply the
substantive laws of the State of Texas (excluding Texas choice-of-law principles
that might call for the application of the law of another jurisdiction).



            (g)            Procedure.  Except as modified in this Agreement, the
arbitration shall be conducted in accordance with the rules of arbitration of
the Federal Arbitration Act and, to the extent an issue is not addressed by the
federal law of arbitration, by the Commercial Arbitration Rules of the American
Arbitration Association.  It is contemplated that although the arbitration shall
be conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, the arbitration proceeding will be self-administered by
the parties; provided, however, that if a party believes the process will be
enhanced if it is administered by the American Arbitration Association, such
party shall have the right to cause the process to become administered by the
American Arbitration Association by applying to the American Arbitration
Association and, thereafter, the arbitration shall be conducted pursuant to the
administration of the American Arbitration Association.  In determining the
extent of discovery, the number and length of depositions, and all other
pre-hearing matters, the arbitrators shall endeavor to the extent possible to
streamline the proceedings and minimize the time and cost of the proceedings.



            (h)            Final Hearing.  The final hearing shall be conducted
within 120 days of the selection of the third arbitrator.  The final hearing
shall not exceed ten working days, with each party to be granted one-half of the
allocated time to present its case to the arbitrators.



            (i)            Damages.  Only actual damages may be awarded.  It is
expressly agreed that the arbitrators shall have no authority to award treble,
exemplary or punitive damages of any type under any circumstances regardless of
whether such damages may be available under the applicable law.



            (j)            Decision of the Arbitration.  The arbitrators shall
render their final decision within twenty days of the completion of the final
hearing completely resolving all of the Claims that are the subject of the
arbitration proceeding.  The arbitrators’ ultimate decision after final hearing
shall be in writing.  The arbitrators shall certify in their decision that no
part of their award includes any amount for treble, exemplary or punitive
damages.  The arbitrators’ decision shall be final and non-appealable to the
maximum extent permitted by law.  Any and all of the arbitrators’ orders and
decisions may be enforceable in, and judgment upon any award rendered in the
arbitration proceeding may be confirmed and entered by, any federal or state
court having jurisdiction.



            (k)            Confidentiality.  All proceedings conducted hereunder
and the decision of the arbitrators shall be kept confidential by the parties,
except to the extent required by applicable law.



            Section 10.10 Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  The Agreement may
be executed by facsimile signature.



            Section 10.11 Severability.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.  Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.



            Section 10.12 Equitable Remedies.  Each of Continental, Holdings,
XJT and ExpressJet acknowledges and agrees that under certain circumstances the
breach by Continental, Holdings, XJT or ExpressJet of a term or provision of
this Agreement will materially and irreparably harm the other party, that money
damages will accordingly not be an adequate remedy for such breach and that the
non-defaulting party, in its sole discretion and in addition to its rights under
this Agreement and any other remedies it may have at law or in equity, may apply
to any court of law or equity of competent jurisdiction (without posting any
bond or deposit) for specific performance and/or other injunctive relief in
order to enforce or prevent any breach of the provisions of this Agreement. 



            Section 10.13 Relationship of Parties.  Nothing in this Agreement
shall be interpreted or construed as establishing between the parties a
partnership, joint venture or other similar arrangement.



            Section 10.14 Entire Agreement; No Third Party Beneficiaries.  This
Agreement (including the exhibits and schedules hereto) and the Ancillary
Agreements are intended by the parties as a complete statement of the entire
agreement and understanding of the parties with respect to the subject matter
hereof and all matters between the parties related to the subject matter herein
or therein set forth.  Specifically, this Agreement and each Ancillary Agreement
shall constitute a single, integrated agreement.  This Agreement is made among,
and for the benefit of, the parties hereto, and the parties do not intend to
create any third-party beneficiaries hereby, and no other Person shall have any
rights arising under, or interests in or to, this Agreement.



            Section 10.15 Governing Law.  Except with respect to matters
referenced in Section 10.09(e) (which shall be governed by and construed
pursuant to the Federal Arbitration Act), this Agreement shall be governed by
and construed in accordance with the laws of the State of Texas (excluding Texas
choice-of-law principles that might call for the application of the law of
another jurisdiction) as to all matters, including matters of validity,
construction, effect, performance and remedies.  Except as otherwise provided in
Section 10.09(e), any action arising out of this Agreement or the rights and
duties of the parties arising hereunder may be brought, if at all, only in the
state or federal courts located in Harris County, Texas.



            Section 10.16 Guarantees.



            (a)            Holdings Guarantee.  Holdings hereby unconditionally
and irrevocably guarantees to Continental the due and punctual performance by
each of XJT and ExpressJet of all of their obligations arising under this
Agreement and the Ancillary Agreements.  If either XJT or ExpressJet shall fail
or be unable to perform such obligations as and when the same shall be required
to be performed, then Holdings shall be obligated to perform or cause to be
performed such obligations in accordance with the terms hereof and thereof. 
This guaranty is a guaranty of payment, performance and compliance and not of
collectibility and is in no way conditioned or contingent upon any attempt to
collect from or enforce performance or compliance by ExpressJet or XJT or upon
any other event or condition whatsoever.



            (b)            XJT Guarantee.  XJT hereby unconditionally and
irrevocably guarantees to Continental the due and punctual performance by
ExpressJet of all of its obligations arising under this Agreement and the
Ancillary Agreements.  If ExpressJet shall fail or be unable to perform such
obligations as and when the same shall be required to be performed, then XJT
shall be obligated to perform or cause to be performed such obligations in
accordance with the terms hereof and thereof.  This guaranty is a guaranty of
payment, performance and compliance and not of collectibility and is in no way
conditioned or contingent upon any attempt to collect from or enforce
performance or compliance by ExpressJet or upon any other event or condition
whatsoever.



            Section 10.17 Right of Set-Off.  If  (i) any party hereto shall be
in default hereunder to any other party, (ii) Contractor shall be in default
under any Covered Aircraft Sublease or Uncovered Aircraft Sublease, or (iii) any
party to any tax agreement among the parties hereto shall be in default to any
other party thereunder, then in any such case the non-defaulting party shall be
entitled to set off from any payment owed by such non-defaulting party to the
defaulting party hereunder any amount owed by the defaulting party to the
non-defaulting party thereunder; provided that contemporaneously with any such
set-off, the non-defaulting party shall give written notice of such action to
the defaulting party; provided further that the failure to give such notice
shall not affect the validity of the set-off.  It is specifically agreed that
(i) for purposes of the set-off by any non-defaulting party, mutuality shall be
deemed to exist among Continental, Holdings, XJT and ExpressJet; (ii)
reciprocity among Continental, Holdings, XJT and ExpressJet exists with respect
to their relative rights and obligations in respect of any such set-off; and
(iii) the right of set-off is given as additional security to induce the parties
to enter into the transactions contemplated hereby and by the Ancillary
Agreements.  Upon completion of any such set-off, the obligation of the
defaulting party to the non-defaulting party shall be extinguished to the extent
of the amount so set-off.  Each party hereto further waives any right to assert
as a defense to any attempted set-off the requirements of liquidation or
mutuality.  This set-off provision shall be without prejudice, and in addition,
to any right of set-off, combination of accounts, lien or other right to which
any non-defaulting party is at any time otherwise entitled (either by operation
of law, contract or otherwise).



            Section 10.18 Cooperation with Respect to Reporting .  Each of the
parties hereto agrees to use its commercially reasonable efforts to cooperate
with each other party in providing necessary data, to the extent in the
possession of the first party, required by such other party in order to meet any
reporting requirements to, or otherwise in connection with any filing with or
provision of information to be made to, any regulatory agency or other
governmental authority.



            Section 10.19 Refinancing of Uncovered Aircraft at Contractor’s
Option.  If Contractor shall have successfully negotiated a transaction at any
time providing for the refinancing of an Uncovered Aircraft and the termination
by Continental of the head lease relating to such aircraft, then Continental
shall use its reasonable efforts to cooperate with Contractor to consummate the
transaction; provided, that Continental shall not be required to terminate such
head lease if (i) such termination is not permitted by such head lease or such
termination would violate any applicable law or cause a breach under any other
contract to which Continental is a party, or (ii) Continental has not been fully
and finally released in writing from any and all liabilities and obligations
(contingent or otherwise) arising under such head lease or guarantee thereof
given or made by Continental, or any other similar instrument to which
Continental is a party by the lessor, guaranteed party or other party to whom
such liabilities or obligations may be owed,in which event the Uncovered
Aircraft Sublease shall not be terminated; and provided furtherthat
Continental’s expenses in connection with such transaction shall be reimbursed
by Contractor.


            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered as of the date and year first written above.



CONTINENTAL AIRLINES, INC.





By:       /s/ Lawrence W. Kellner

Name:            Lawrence W. Kellner

Title:            Chairman and

Chief Executive Officer





EXPRESSJET HOLDINGS, INC.





By:       /s/ James B. Ream

Name:  James B. Ream

Title:            President and

Chief Executive Officer





XJT HOLDINGS, INC.





By:       /s/ James B. Ream

Name:  James B. Ream

Title:            President and

Chief Executive Officer





EXPRESSJET AIRLINES, INC.





By:       /s/ James B. Ream

Name:  James B. Ream

Title:            President and

Chief Executive Officer


SCHEDULE 1

Section A

Covered Aircraft

Aircraft

Tail

US Reg

1

501

N16501

2

502

N16502

3

503

N19503

4

504

N25504

5

505

N14505

6

506

N27506

7

507

N17507

8

508

N14508

9

509

N15509

10

510

N16510

11

511

N16511

12

512

N27512

13

513

N17513

14

514

N14514

15

515

N29515

16

516

N14516

17

517

N24517

18

518

N28518

19

519

N12519

20

520

N16520

21

521

N17521

22

522

N14522

23

523

N27523

24

524

N17524

25

525

N16525

26

526

N11526

27

527

N15527

28

528

N12528

29

529

N28529

30

530

N12530

31

925

N14925

32

926

N15926

33

927

N16927

34

928

N17928

35

929

N13929

36

930

N14930

37

932

N15932

38

933

N14933

39

934

N12934

40

935

N13935

41

936

N13936

42

937

N14937

43

938

N14938

44

939

N14939

45

940

N14940

46

941

N15941

47

942

N14942

48

943

N14943

49

944

N16944

50

945

N14945

51

946

N12946

52

947

N14947

53

948

N15948

54

949

N13949

55

950

N14950

56

951

N16951

57

952

N14952

58

953

N14953

59

954

N16954

60

955

N13955

61

956

N13956

62

957

N12957

63

958

N13958

64

959

N14959

65

960

N14960

66

961

N16961

67

962

N27962

68

963

N16963

69

964

N13964

70

965

N13965

71

966

N19966

72

967

N12967

73

968

N13968

74

969

N13969

75

970

N13970

76

971

N22971

77

972

N14972

78

973

N15973

79

974

N14974

80

975

N13975

81

976

N16976

82

977

N14977

83

978

N13978

84

979

N13979

85

980

N15980

86

981

N16981

87

982

N18982

88

983

N15983

89

984

N17984

90

985

N15985

91

986

N15986

92

987

N16987

93

988

N13988

94

989

N13989

95

990

N13990

96

991

N14991

97

992

N13992

98

993

N14993

99

994

N13994

100

995

N13995

101

996

N12996

102

997

N13997

103

998

N14998

104

999

N16999

105

924

N12924

106

923

N14923

107

922

N12922

108

921

N12921

109

920

N14920

110

919

N16919

111

918

N16918

112

917

N29917

113

916

N14916

114

915

N36915

115

914

N13914

116

913

N13913

117

912

N15912

118

911

N16911

119

910

N15910

120

906

N22906

121

905

N14905

122

904

N14904

123

903

N13903

124

902

N14902

125

901

N48901

126

900

N12900

127

535

N11535

128

536

N11536

129

537

N21537

130

538

N13538

131

539

N11539

132

540

N12540

133

541

N16541

134

542

N14542

135

543

N14543

136

545

N26545

137

548

N11548

138

564

N12564

139

565

N11565

140

566

N13566

141

567

N12567

142

571

N16571

143

572

N15572

144

573

N14573

145

574

N15574

146

101

N18101

147

102

N18102

148

103

N24103

149

104

N41104

150

105

N14105

151

106

N11106

152

107

N11107

153

108

N17108

154

109

N11109

155

110

N34110

156

111

N34111

157

112

N16112

158

113

N11113

159

114

N18114

160

115

N17115

161

116

N14116

162

117

N14117

163

118

N13118

164

119

N11119

165

120

N18120

166

121

N11121

167

122

N12122

168

123

N13123

169

124

N13124

170

125

N14125

171

126

N12126

172

127

N11127

173

128

N24128

174

129

N21129

175

130

N21130

176

131

N31131

177

132

N13132

178

133

N13133

179

134

N25134

180

135

N12135

181

136

N12136

182

137

N11137

183

138

N17138

184

139

N23139

185

140

N11140

186

141

N26141

187

142

N12142

188

143

N14143

189

144

N21144

190

145

N12145

191

146

N17146

192

147

N16147

193

148

N14148

194

149

N16149

195

150

N11150

196

151

N16151

197

152

N27152

198

153

N14153

199

154

N21154

200

155

N11155

201

156

N10156

202

157

N12157

203

158

N14158

204

159

N17159

205

160

N12160


Section B

Delta CPA Aircraft

Aircraft

Tail

US Reg

1

171

N14171

2

172

N12172

3

176

N11176

4

177

N14177

5

179

N14179

6

180

N14180

7

181

N11181

8

182

N33182

9

183

N16183

10

184

N11184


Section C

Revenue Risk Aircraft

Delta-Prorate Aircraft

Aircraft

Tail

US Reg

Retained

1

165

N11165

X

2

167

N12167

X

3

168

N14168

X

4

169

N17169

X

5

170

N16170

X

6

173

N14173

X

7

175

N12175

X

8

569

N12569

X

9

570

N14570

X

10

575

N11575

X

11

907

N14907

X

12

908

N13908

X

13

909

N22909

X

Branded Aircraft

Aircraft

Tail

US Reg

1

161

N13161

2

162

N14162

3

163

N12163

X

4

164

N11164

X

5

166

N12166

X

6

174

N14174

X

7

178

N16178

X

8

185

N17185

X

9

186

N14186

X

10

187

N11187

X

11

188

N14188

12

189

N11189

13

190

N27190

14

191

N11191

15

192

N11192

16

193

N11193

17

194

N11194

18

195

N12195

19

196

N17196

20

197

N21197

21

198

N14198

22

199

N11199

23

200

N27200

24

201

N12201

25

202

N13202

26

203

N14203

27

204

N14204

28

544

N11544

X

29

546

N16546

X

30

547

N11547

X

31

549

N26549

32

550

N13550

33

551

N11551

34

552

N12552

35

553

N13553

36

554

N19554

37

555

N15555

38

556

N18556

39

557

N18557

40

558

N14558

41

559

N16559

X

42

560

N17560

X

43

561

N16561

X

44

562

N14562

X

45

563

N12563

X

46

568

N14568

X


SCHEDULE 2

Continental Increased Lease Rate

Calculations for Uncovered Aircraft Subleases

            Except as otherwise provided in the Agreement, the interest rate
used in a Covered Aircraft Sublease relating to an aircraft to determine the
lease payments thereunder shall be increased by 200 basis points based on the
financing terms and rates applicable as of the Covered Aircraft’s original
delivery date and used to determine the lease payments under the Uncovered
Aircraft Sublease for the same aircraft.


SCHEDULE 3

Compensation for Capacity Purchase



A.        Base and Incentive Compensation. 



            1.            Base Compensation.  Continental will pay to
Contractor, in respect of each calendar month, as follows:



            a.            an amount equal to [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]% of the number of block hours set forth on
the Final Monthly Schedule for such calendar month, multiplied by the “block
hour” rate as set forth in Appendix 1 hereto.



            In addition, Continental will pay Contractor an allocation for
Reconciled Expenses set forth in Appendix 3, and as reconciled and further
described in Paragraph B(4)(a) below: 



            b.            for Reconciled Expenses constituting payments
described in clauses (i), (ii), (v), (viii), (ix), (xi), (xii) and (xiv) of
Paragraph 4 of this Schedule 3, Base Compensation shall include the amount set
forth for such Reconciled Expenses on Appendix 3; and

            c.            for Reconciled Expenses described in clauses (iii),
(iv), (vi), (vii), (x), (xiii), (xv) and (xvi) of Paragraph 4 of this Schedule
3,  Base Compensation shall include an allocation based on the statistical
drivers set forth for such Reconciled Expenses on Appendix 3 and calculated in
accordance with Paragraph B(4)(b).



            The aggregate Base Compensation shall be invoiced as provided in
Section 3.06(b).



            2.            Incentive Compensation.  With respect to each calendar
month, incentive compensation shall be calculated as follows:



            a.            On-Time Bonus/Rebate.  The reconciliation for any
calendar month shall include, as applicable, a bonus (represented by a payment
by Continental to Contractor) or a rebate (represented by a payment by
Contractor to Continental), in each case in respect of on-time performance, as
determined pursuant to Appendix 4 to this Schedule 3. 



The aggregate Incentive Compensation shall be invoiced as provided in Section
 3.06(b).



B.            Expenses and Reconciliation.



            1.            Passenger, Certain Aircraft, Facility and Cargo
Revenue-Related Expenses.  With respect to Scheduled Flights, in consideration
of the provision by Contractor of Regional Airline Services and its compliance
with the other terms and conditions of this Agreement, the following expenses
shall be incurred directly by Continental:

                        i.            passenger and cargo revenue-related
expenses, including but not limited to commissions, taxes and fees related to
the transportation of passengers or cargo, food, beverage costs and catering
(including, but not limited to, catering security), charges for fare or tariff
filings, sales and advertising costs, computer reservation system fees, credit
card fees, interline fees, revenue taxes, GDS fees, airport collateral
materials, ticket jackets, reservation costs, revenue accounting costs,
including costs associated with ticket sales reporting and unreported sales,
OnePass participation costs and Continental Currencies;

                        ii.            glycol, de-icing and snow removal costs
at Continental Airports;

                        iii.            passenger inconvenience or denied
boarding expenses (interrupted trip expense, travel certificates, mishandled
baggage etc.)

                        iv.            fuel, fuel taxes and fuel into plane
charges, including administration fees, if any; 

                        v.            rent for Terminal Facilities at
Continental Airports;



                        vi.            ground handling costs at Continental
Airports for which Continental is responsible pursuant to the Continental Ground
Handling Agreement;



                        vii.            aircraft appearance costs at Continental
Airports;



                        viii.            of the date hereof and any other
Administrative services pursuant to the Administrative Services Agreement; and

                        ix,            TSA fees or charges and any other
passenger security fees or charges for security at all Continental Airports.

            2.            Flight Reconciliation.



                        a.            With respect to Scheduled Flights, for any
calendar month in which Contractor’s actual block hours flown exceeds the block
hours invoiced pursuant to Paragraph A(1)(a) for such calendar month, then the
reconciliation for such period shall include a payment by Continental to
Contractor in an amount equal to the product of (i) the difference between the
actual block hours flown for Scheduled Flights and such invoiced block hours,
multiplied by (ii) the Base Compensation per block houras set forth in
Appendix 1 hereto.



                        b.            With respect to Scheduled Flights, for any
calendar month for which the block hours invoiced pursuant to Paragraph A(1)(a)
exceeds Contractor’s actual block hours flown in such calendar month, then the
reconciliation for such period shall include a payment by Contractor to
Continental in an amount equal to the product of (i) the difference between such
invoiced block hours and the actual block hours flown for Scheduled Flights,
multiplied by (ii) the Base Compensation per block hour as set forth in Appendix
1 hereto.



            3.            Flight Cancellation Reconciliation.



                        a.            With respect to Scheduled Flights, for any
calendar month in which (x) the actual number of Controllable Cancellations
exceeds (y) the product of [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] multiplied by the total number of actual Scheduled
Flight departures in such calendar month (the “Benchmark Controllable
Cancellation Number” for such calendar month), then the reconciliation for such
period shall include a payment by Contractor to Continental in an amount equal
to the product of (i) the Controllable Completion Factor Incentive Rate set
forth on Appendix 2 multiplied by (ii) the number of such excess actual
Controllable Cancellations over the Benchmark Controllable Cancellation Number.

                        b.            With respect to Scheduled Flights, for any
calendar month in which (x) the Benchmark Controllable Cancellation Number for
such calendar month exceeds (y) the actual number of Controllable Cancellations
in such calendar month, then the reconciliation for such period shall include a
payment by Continental to Contractor in an amount equal to the product of (i)
the Controllable Completion Factor Incentive Rate as set forth in Appendix 2
multiplied by (ii) the excess of such Benchmark Controllable Cancellation Number
over the number of actual Controllable Cancellations. 

                        c.            For all purposes of this Agreement, the
term Uncontrollable Cancellations shall include the following:



                                    I..  After presentation of the Final Monthly
Schedule pursuant to Section 2.01(b) of the Agreement, if Continental makes any
changes to such schedule that result in a cancellation of a Scheduled Flight,
then such cancellation shall constitute an Uncontrollable Cancellation.



                                    II.  If any proposed Scheduled Flight on a
planned flight schedule involves a flight to a new airport which will be a
Contractor Airport, and Contractor experiences a delay in preparing the required
facilities and making all necessary arrangements to complete a flight to such
airport, which delay either (i) is caused by the Environmental Protection
Agency, airport or any other governmental authority, or (ii) occurs after
Contractor received less than 90 days’ advance notice of such Scheduled Flight
to a new airport and used its commercially reasonable efforts to prepare the
required facilities and make all necessary arrangements (all in accordance with
the Master Facility and Ground Handling Agreement), and in either case such
Scheduled Flight is cancelled, then such cancellation shall constitute an
Uncontrollable Cancellation; it being understood that any airport to which
Contractor flies on the Effective Date or has previously flown pursuant to this
Agreement shall not constitute a “new airport.”



                        d.            Contractor hereby agrees that each
cancellation of a Scheduled Flight shall be designated as either a Controllable
Cancellation or an Uncontrollable Cancellation on a basis consistent with
Continental’s practice with operators of its regional jets as of the date of
this Agreement. 

                        e.            Notwithstanding any provisions of this
Agreement to the contrary, for any calendar month (or other relevant period)
during which a Labor Strike shall occur, the Benchmark Controllable Cancellation
Number shall be zero. 

            4.            Reconciled Expenses.



                        a.            The following expenses incurred in
connection with Scheduled Flights shall be reconciled monthly (except as
specifically set forth below) to actual costs (collectively, the “Reconciled
Expenses”):

                                    i.            rent paid by Contractor for
Terminal Facilities at Contractor Airports (it being understood, for the
avoidance of doubt, that the term “rent” as used herein shall not be deemed to
include indemnity or similar payments, irrespective of its definition under any
applicable lease, except to the extent such indemnity or similar payment is
attributable to the fault or neglect of Continental);

                                    ii.            property taxes, ad valorem,
sales, use and franchise taxes (but excluding all other taxes including without
limitation income, profits, withholding, employment, social security,
disability, occupation, severance, excise taxes);

                                    iii.            passenger liability, hull
and war risk insurance costs; provided, that if Continental and Contractor are
not participating in a combined placement pursuant to Section 6.04, then
Continental shall not pay to Contractor any amount in respect of this clause
(iii) that is in excess of the Average Peer Group Rates;

                                    iv.            landing fees;

                                    v.            glycol, de-icing and snow
removal costs at Contractor Airports;

                                    vi.            air navigation fees paid to
NavCanada (or any Canadian successor thereto) and Servicios a la Navegación en
el Espacio Aéreo Mexicano (SENEAM) (or any Mexican successor thereto), in each
case in respect of Scheduled Flights;

                                    vii.            the amount of TSA fees or
charges and any other passenger security fees or charges for security at all
Contractor Airports;

                                    viii.            landing gear overhaul and
LLP costs;

                                    ix.            Engine LLP costs;

                                    x.            payments made by Contractor
for “power-by-the-hour” services under the Engine Maintenance Agreement;

                                    xi.            depreciation expense
associated with capital expenditures specifically approved by Continental in
writing (it being acknowledged, for the avoidance of doubt, that Continental has
specifically approved all capital expenditures that are being depreciated by
Contractor, or that are included in Contractor’s Work-in-Process balance, in
each case as of April 30, 2008 and that are reflected within financial records
provided by Contractor to Continental prior to June 5, 2008 and that are
consistent with invoices paid by Continental to Contractor under the Existing
CPA prior to June 5, 2008.   It being agreed that, for those capital
expenditures the depreciation expense of which is partially allocated to
Continental as of June 5, 2008, the portion of such depreciation expenses
allocated to Continental after the Effective Date hereof shall be [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]%.  Additionally,
any additional depreciation expense will be allocated to Continental based on
the Contractor’s then current fleet allocation percentage for Continental;

                                    xii.            routine aircraft paint costs
(excluding livery preparation costs pursuant to Section 10.01);

                                    xiii.            Contractor airport
non-agent labor expense and agent labor expense (not to exceed the lesser of
authorized or actual agent hours, excluding hours related to vacation liability
payouts, at the average agent wage rate as set forth in Contractor’s budget for
2008);

                                    xiv.            ARINC system costs paid
directly to Aeronautical Radio Inc. for voice and data communications between a
Covered Aircraft and Contractor ground personnel;

                                    xv.            aircraft appearance costs at
Contractor airports; and

                                    xvi.            third party ground handling
per turn rate at Contractor airports.

                        The Base Compensation includes allocations of the
Reconciled Expenses as set forth in Appendix 3 and with respect to certain
Reconciled Expenses, as further provided in Paragraph B(4)(b) below.  If in any
month the Contractor’s actual Reconciled Expenses exceed the amount of
Reconciled Expenses included in the Base Compensation in accordance with
Appendix 3 and with respect to certain Reconciled Expenses as further provided
in Paragraph B(4)(b) below for such month, Continental shall pay to Contractor
an amount equal to such difference.  If in any month the amount of Reconciled
Expenses included in the Base Compensation in accordance with Appendix 3 and
with respect to certain Reconciled Expenses as further provided in Paragraph
B(4)(b) below for such month exceeds the Contractor’s actual Reconciled
Expenses, Contractor shall pay to Continental an amount equal to such
difference.

           

            b.            The allocations included in Base Compensation for
Reconciled Expenses of the type set forth in Paragraph A(1)(c) for any
particular month shall be calculated as provided below:

                        I.            The amount of landing fees referred to in
clause (iv) of Paragraph B(4)(a), the amount of Canada and Mexico air navigation
fees referred to in clause (vi) of Paragraph B(4)(a), the amount of Contractor
airport agent expense at Contractor airports referred to in clause (xiii) of
Paragraph B(4)(a), aircraft appearance costs at Contractor airports referred to
in clause (xv) of Paragraph B(4)(a) and third party ground handling per turn
rate at Contractor airports referred to in clause (xvi) of Paragraph B(4)(a), in
each case, as included in the Base Compensation for any particular month will be
equal to the aggregate sum of the following products: (1) the applicable rate
set forth in Appendix 3, multiplied by (2) the number of scheduled departures
set forth in the Final Monthly Schedule, multiplied by (3) [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]%.

                        II.            The amount of passenger liability, hull
and war risk insurance referred to in clause (iii) of Paragraph B(4)(a) and TSA
fees or charges for security at Contractor airports referred to in clause (vii)
of Paragraph B(4)(a), included in the Base Compensation for any particular month
will be equal to the aggregate sum of the following products: (1) the applicable
rate set forth in Appendix 3, multiplied by (2) the number of passengers set
forth in the Final Monthly Schedule multiplied by (3) [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]%.

                        III.            The amount of payments made for engine
power-by-the-hour cost referred to in clause (x) of Paragraph B(4)(a) included
in the Base Compensation for any particular month will be equal to the following
product: (1) the power-by-the-hour cost set forth in Appendix 3, multiplied by
(2) the number of block hours set forth in the Final Monthly Schedule,
multiplied by (3) [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]%.

            5.            Insurance Costs.



            a.            If Contractor elects not to participate in a combined
placement for a particular insurance policy, Contractor shall not be reimbursed
or otherwise compensated (through adjustments to block hour rate, reconciliation
amounts or otherwise) for any Excess Insurance Costs with respect to such policy
for insurance as provided in Paragraph A(1)(a) and Paragraph B(4)(a)(iii) above.

            b.            If Continental elects not to participate in a combined
placement for a particular insurance policy, Continental shall pay to Contractor
an amount equal to the Excess Insurance Costs with respect to such policy, up to
the Average Peer Group Rates.  Contractor shall not be reimbursed or otherwise
compensated (through adjustments to block hour rate or otherwise) to the extent
that its insurance costs exceed the Average Peer Group Rates.

            c.            Contractor will pay to Continental its proportionate
share of all combined-placement insurance premiums not later than the date that
Continental is required under the terms of the applicable policy to pay the
policy premiums.  The cost allocation for such combined placements shall be as
follows:

                        I.            Hull and War Risk Coverage Rate. To be
determined each year; a dollar amount equal to the combined placement program’s
composite whole rate as set forth in the current group policy, multiplied by
Contractor’s average fleet value for the policy period, as determined by
recognized standard industry methods of valuation consistent with prior
practice.

                        II.            Liability Rates. To be determined each
year; an amount equal to the combined placement program’s composite liability
rate as set forth in the current group policy, multiplied by revenue passenger
miles, as determined by recognized standard industry methods consistent with
prior practice.

                        III.            Property Insurance Rates.  The parties
agree to meet annually to determine the cost allocation for property insurance
coverage based on Contractor’s portion of the “total exposure base” for such
coverage, as determined by recognized standard industry methods consistent with
prior practice.



            d.            In the fiscal quarter subsequent to the next combined
policy insurance renewal following a Major Loss caused by Continental (or, if
such a Major Loss occurs so close to the combined policy insurance renewal date
that the effects are not reflected in the next combined policy insurance renewal
premium amount, then in the fiscal quarter subsequent to the renewal in which
the effects are first included), Continental and Contractor agree to determine
and allocate the amount of increase in the combined policy insurance premiums,
if any, to be attributed to such Major Loss (as opposed to a general increase in
the premiums) as follows:

                        I.            The parties will compare the combined
policy premium increase to premium increases experienced by the five Major
Network Carriers closest to Continental in aggregate revenue passenger miles at
the time of such determination, excluding any Major Network Carrier that
experienced a Major Loss within the previous three years.

                        II.            The average annual increase in insurance
costs for such Major Network Carriers shall be calculated by (i) subtracting the
expiring rates of each such Major Network Carrier from its new rates, (ii)
adding the total of such differences and (iii) dividing the total by the number
of Major Network Carriers whose rates were included in the calculation.

                        III.            The amount that the increase in the
combined premiums for Continental and Contractor exceeds the average annual
increase in insurance costs calculated pursuant to clause (II) above shall be
deemed to be the portion of the increase for such year due to such Major Loss
(the “Continental Premium Surcharge Amount”).

                        IV.            The Continental Premium Surcharge Amount
for the two years following the beginning of such fiscal quarter shall be
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]% and
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]%,
respectively, of the Continental Premium Surcharge Amount for the first year,
and shall be $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] thereafter.

                        V.            The Continental Premium Surcharge Amount
shall be borne solely by Continental and that amount shall be deducted from the
aggregate premium amounts included in all cost-sharing calculations between
Continental and Contractor.

            e.            In the fiscal quarter subsequent to the next combined
policy insurance renewal following a Major Loss caused by Contractor (or, if
such a Major Loss occurs so close to the combined policy insurance renewal date
that the effects are not reflected in the next combined policy insurance renewal
premium amount, then in the fiscal quarter subsequent to the renewal in which
the effects are first included), Continental and Contractor agree to determine
and allocate the amount of increase in the combined policy insurance premiums,
if any, to be attributed to such Major Loss (as opposed to a general increase in
the premiums) as follows:

                        I.            The parties will compare the combined
policy premium increase to premium increases experienced by the five regional
airlines with annual revenues closest to those of Contractor, excluding any such
regional airline that experienced a Major Loss within the previous three years.

                        II.            The average annual increase in insurance
costs for such regional airlines shall be calculated by (i) subtracting the
expiring rates of each such regional airline from its new rates, (ii) adding the
total of such differences and (iii) dividing the total by the number of such
regional airlines whose rates were included in the calculation.

                        III.            The parties will also calculate the
maximum permitted increase in annual premiums which would be permitted if the
policy coverage was limited to the insurance limits required to be maintained by
Contractor (the “Contractor Premium Surcharge Limit”).

                        IV.            The amount that the Contractor Premium
Surcharge Limit exceeds the average annual increase in insurance costs
calculated pursuant to clause (II) above shall be deemed to be the portion of
the increase for such year due to such Major Loss and payable by Contractor (the
“Contractor Premium Surcharge Amount”).

                        V.            The amount that the increase in the
combined premiums for Continental and Contractor exceeds the sum of (x) the
average annual increase in insurance costs calculated pursuant to clause (II)
above and (y) the Contractor Premium Surcharge Amount shall be deemed to be the
portion of the increase for such year due to such Major Loss and payable by
Continental (the “Contractor Premium Surcharge Overflow Amount”).

                        VI.            The Contractor Premium Surcharge Amount
for the two years following the beginning of such fiscal quarter shall be
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]% and
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]%,
respectively, of the Contractor Premium Surcharge Amount for the first year, and
shall be $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] thereafter.

                        VII.            The Contractor Premium Surcharge
Overflow Amount for the two years following the beginning of such fiscal quarter
shall be [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]% and
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]%,
respectively, of the Contractor Premium Surcharge Overflow Amount for the first
year, and shall be $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] thereafter.

                        VIII.            The Contractor Premium Surcharge Amount
shall be borne solely by Contractor and that amount shall be deducted from the
aggregate premium amounts included in all cost-sharing calculations between
Continental and Contractor.

                        IX.            The Contractor Premium Surcharge Overflow
Amount shall be borne solely by Continental and that amount shall be deducted
from the aggregate premium amounts included in all cost-sharing calculations
between Continental and Contractor.

            f.            Contractor shall be reimbursed in full for the
aggregate of all insurance deductibles paid in any calendar year in respect of
insurance policies placed pursuant to Section 6.04, up to an amount equal to the
historical average of such deductibles paid by Contractor during the last five
full calendar years for which such calculations are available as of such date of
determination.

            6.            No Reconciliation for Fines, Etc.  Notwithstanding
anything to the contrary contained in this Paragraph B, Continental shall not be
required to incur any cost or make any reconciliation payment pursuant to this
Paragraph B to the extent that such cost or reconciliation payment is
attributable to any costs, expenses or losses (including fines, penalties and
any costs and expenses associated with any related investigation or defense)
incurred by Contractor as a result of any violation by Contractor of any law,
statute, judgment, decree, order, rule or regulation of any governmental or
airport authority.  Continental shall be liable for all any costs, expenses or
losses (including fines, penalties and any costs and expenses associated with
any related investigation or defense) incurred by Contractor as a result of any
violation by Continental or its agents of any law, statute, judgment, decree,
order, rule or regulation of any governmental or airport authority.


Schedule 3 Appendices



Appendix 1            Base Compensation Rates   

Appendix 2            Controllable Completion Factor Incentives and Rebates

Appendix 3            Reconciliation of Expenses

Appendix 4            Incentive Bonuses/Rebates

Appendix 5            Insurance Rates






Appendix 1 to Schedule 3

Base Compensation Rates





$            [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] for each actual block hour



These Base Compensation Rates shall be adjusted to the extent provided pursuant
to the terms of Section 3.02 of this Agreement.


Appendix 2 to Schedule 3

Controllable Completion Factor Incentives and Rebates





“Controllable Completion Factor Incentive Rate” shall be $[CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], as adjusted pursuant to
Section 3.02 of this Agreement.




Appendix 3 to Schedule 3

Reconciliation of Expenses

Reconciled

Schedule 3

Statistical

Expense

Reference

Driver

Rate

Terminal Facility Rent at Contractor Airports

Sched 3.B.4(a)(i)

Fixed

  $       [XXX]

Property Taxes

Sched 3.B.4(a)(ii)

Fixed

  $       [XXX]

Passenger Liability, Hull and War Risk Insurance

Sched 3.B.4(a)(iii)

Passengers

  $       [XXX]

Landing Fees

Sched 3.B.4(a)(iv)

Departures

  $       [XXX]

Glycol, De-icing and Snow Removal at Contractor Airports

Sched 3.B.4(a)(v)

Fixed

  $       [XXX]

Canadian and Mexican Air Navigation

Sched 3.B.4(a)(vi)

Departures

  $       [XXX]

TSA Fees or Charges and any Other Passenger Security Fees or Charges for
Security at Contractor Airports

Sched 3.B.4(a)(vii)

Passengers

  $       [XXX]

Landing Gear Overhaul and LLP Costs

Sched 3.B.4(a)(viii)

Fixed

  $       [XXX]

Engine LLP Costs

Sched 3.B.4(a)(ix)

Fixed

  $       [XXX]

Engine Power-by-the-Hour Costs

Sched 3.B.4(a)(x)

Block Hours

  $       [XXX]

Depreciation Expense

Sched 3.B.4(a)(xi)

Fixed

  $       [XXX]

Routine Aircraft Paint

Sched 3.B.4(a)(xii)

Fixed

  $       [XXX]

Contractor Airport Agent Expense at Contractor Airports

Sched 3.B.4(a)(xiii)

Departures

  $       [XXX]

ARINC System Costs

Sched 3.B.4(a)(xiv)

Fixed

  $       [XXX]

Aircraft Appearance Costs at Contractor Airports

Sched 3.B.4(a)(xv)

Departures

  $       [XXX]

3rd Party Ground Handling Per Turn Rate at Contractor Airports

Sched 3.B.4(a)(xvi)

Departures

  $       [XXX]

The Appendix 3 Rates shall be adjusted from time to time with the mutual
agreement of the parties to reflect the actual rates charged to Contractor.  As
Contractor Airports become Continental Airports, appropriate adjustments shall
be made to Appendix 3 Rates related to such Contractor Airports.

[“XXX” REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.]
Appendix 4 to Schedule 3

Incentive Bonuses/Rebates

1.         On Time Bonus/Rebate:  For purposes of Paragraph A(2), the bonus or
rebate, as the case may be, for on-time performance shall be determined as
follows: 



a.            Contractor’s on-time Scheduled Flight departures (i.e. Scheduled
Flight departures that actually departed not later than the scheduled departure
time, as determined solely by ACARS, excluding (i) departures impacted by
weather or ATC, (ii) unscheduled, extra-section or diversion related departures
or (iii) departures delayed upon Continental’s request and not otherwise
impacted by weather or ATC) to or from each of EWR, CLE and IAH shall be
measured.

b.         If Contractor’s actual percentage of on-time Scheduled Flight
departures (as a percentage of Contractor’s actual departures, as determined
solely by ACARS, excluding (i) departures impacted by weather or ATC, (ii)
unscheduled, extra-section or diversion related departures or (iii) departures
delayed upon Continental’s request and not otherwise impacted by weather or ATC)
for any such calendar month to or from any of EWR, CLE or IAH is above the
Annual Historical Percentage set forth below for such airport, then the
reconciliation payment for such month shall include a payment by Continental to
Contractor equal to $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] multiplied by the number of Contractor’s actual departures (excluding
(i) departures impacted by weather or ATC, (ii) unscheduled, extra-section or
diversion related departures or (iii) departures delayed upon Continental’s
request and not otherwise impacted by weather or ATC) for such month at such
airport, multiplied by the excess of Contractor’s actual percentage of on-time
Scheduled Flight departures over the Annual Historical Percentage of on-time
Scheduled Flight departures.  If Contractor’s actual percentage of on-time
Scheduled Flight departures, as determined solely by ACARS (as a percentage of
Contractor’s actual departures excluding (i) departures impacted by weather or
ATC, (ii) unscheduled, extra-section or diversion related departures or (iii)
departures delayed upon Continental’s request and not otherwise impacted by
weather or ATC) for any such calendar month to or from any of EWR, CLE or IAH is
below the Annual Historical Percentage set forth below for such airport, then
the reconciliation payment for such month shall include a payment by Contractor
to Continental equal to $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] multiplied by the number of Contractor’s actual
departures (excluding (i) departures impacted by weather or ATC, (ii)
unscheduled, extra-section or diversion related departures or (iii) departures
delayed upon Continental’s request and not otherwise impacted by weather or ATC)
for such month at such airport, multiplied by the excess of the Annual
Historical Percentage of on-time Scheduled Flight departures over Contractor’s
actual percentage of on-time Scheduled Flight departures.  For purposes of this
Appendix 4, the “Annual Historical Percentage” for any of EWR, CLE or IAH for
any year shall equal the average of the actual percentage of on-time Scheduled
Flight departures (as a percentage of Contractor’s flown departures excluding
(i) departures impacted by weather or ATC, (ii) unscheduled, extra-section or
diversion related departures or (iii) departures delayed upon Continental’s
request and not otherwise impacted by weather or ATC) of Covered Aircraft during
such year in each of the last five full calendar years (or such lesser number of
years as shall date back to January 1, 2004); provided that for the purposes of
calculating the Annual Historical Percentage inclusive of years through December
31, 2006 calculations shall include all of Continental’s regional jet aircraft. 
Should the processes currently utilized by the air traffic control system in the
United States to manage commercial aircraft change, Contractor and Continental
agree to meet and confer to adjust the targets.  Additionally, should
Continental’s ground handling performance materially change from historical
performance levels, Contractor and Continental agree to meet and confer to
adjust the targets.  Should the parties be unable to reach an agreement on
prospective targets, the on-time incentive provisions set forth in this Appendix
4 to Schedule 3 will cease to be of any force or effect.  As of January 1, 2006,
the Annual Historical Percentages for EWR, CLE or IAH were as follows:

CLE

EWR

IAH

[XXX]%

[XXX]%

[XXX]

[“XXX” REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.]

2.         Fuel Efficiency Bonus:  At Continental’s expense Contractor agrees to
develop a fuel efficiency program modeled on Continental’s fuel program as set
forth in Exhibit K.  Contractor acknowledges that such program is the property
of Continental, shall be deemed confidential by Contractor and, for Contractor
but not for Continental, shall be subject to the provisions of Section 10.08 of
the Agreement.  For purposes of Paragraph A(2), the bonus for fuel burn
reduction shall be determined as follows:



a.         The Contractor’s second year of operation will be the first year
under which the Contractor will be eligible to receive a bonus payment.  The
Contractor’s first year of operations will provide the baseline by which the
second year of operations will be measured.  The baseline for each subsequent
year will be the previous year’s performance.  For each year a Block Hour Fuel
Burn Rate will be calculated by dividing gallons consumed in a given year by
total block hours flown for Scheduled Flights in the same year.



b.         The Contractor’s bonus will be calculated by subtracting (a) the
current year’s Block Hour Fuel Burn Rate from (b) the baseline year’s Block Hour
Fuel Burn Rate, and multiplying the positive difference, if any, by (c)
Continental’s average domestic price per gallon of fuel paid in the current
year, multiplied by (d) the total block hours flown by Contractor in current
year multiplied by (e) [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]. 




Appendix 5 to Schedule 3

Insurance Rates



Insurance Type

Rate

Driver Units

Hull Insurance

[XXX]

per $100 value

Liability Insurance

[XXX]

per Departure; or

[XXX]

per Passenger

War Risk Insurance

[XXX]

per 1000 RPMs;

[XXX]

per Passenger

[“XXX” REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.]






EXHIBIT A

Definitions

Adjustment Date – is defined in Section 3.02.



Administrative Support and Information Services Provisioning Agreement – means
that certain Amended and Restated Administrative Support and Information
Services Provisioning Agreement, dated as of the date hereof, among Continental,
Holdings and ExpressJet, in the form attached hereto as Exhibit E (or as
otherwise agreed or amended).



Affiliate – means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.  With respect to any natural person, the
term “Affiliate” shall additionally mean (1) the spouse or children (including
those by adoption) and siblings of such Person; and any trust whose primary
beneficiary is such Person, such Person’s spouse, such Person’s siblings and/or
one or more of such Person’s lineal descendants, (2) the legal representative or
guardian of such Person or of any such immediate family member in the event such
Person or any such immediate family member becomes mentally incompetent and (3)
any Person controlled by or under the common control with any one or more of
such Person and the Persons described in clauses (1) or (2) preceding.



Agreement – means the Second Amended and Restated Capacity Purchase Agreement,
dated as of June 5, 2008, among Continental, Holdings, XJT and ExpressJet, as
amended from time to time pursuant to Section 10.05 hereof. 



Ancillary Agreements – means (i) each of the agreements entered into by
Continental and Contractor substantially in the form of Exhibits C, E, and F
hereto, together with all amendments, exhibits, schedules and annexes thereto;
(ii) each Covered Aircraft Sublease; (iii) each Uncovered Aircraft Sublease,
(iv) the Employee Benefits Separation Agreement, as amended as of the date of
this Agreement, among Continental, Holdings, XJT and ExpressJet; and (v) the
Settlement Agreement, dated the date of this Agreement, among Continental,
Holdings, XJT and ExpressJet.



Annual CPI Change – means, for any Adjustment Date, the fraction (expressed as a
number rounded to four decimal places) as determined on the 15th day of the
immediately preceding month (or the first Business Day thereafter on which
relevant CPI figures are publicly available) equal to the quotient obtained by
dividing the simple average of the sum of the CPI for each of the last twelve
months ending with the penultimate month preceding such Adjustment Date by the
simple average of the sum of the CPI for each of the last twelve months ending
with such penultimate month of the preceding year.  (As an example, and for
illustrative purposes only, the Annual CPI Change for April 1, 2007 would be
equal to 202.335 (the simple average of the sum of the CPI for the last twelve
months ending February 2007) divided by 196.500 (the simple average of the sum
of the CPI for the last twelve months ending February 2006), or 1.0297.)



Annual Historical Percentage – is defined in Paragraph 1(b) of Appendix 4 to
Schedule 3.



ATC – means Air Traffic Control.



Average Peer Group Rates – means, with respect to any insurance coverage and as
of any date of determination, (x) the insurance rates set forth on Appendix 5 to
Schedule 3, multiplied by (y) the average percentage increase or decrease, as
appropriate, from July 1, 2008 to such date of determination, in the cost of
such insurance coverage for the five regional airlines with annual revenues per
passenger mile closest to those of Contractor, as determined by available
information obtained from public sources or reputable insurance brokers,
excluding (i) any such regional airline that experienced a major loss within the
previous three years, and (ii) any regional airline whose insurance rates are
included with its major airline partners.



Base Compensation – is defined in Paragraph A(1) of Schedule 3.



Base Term – is defined in Section 8.01.



Basic Rent – is defined, with respect to any Covered Aircraft, in the Covered
Aircraft Sublease for such Covered Aircraft.



Benchmark Controllable Cancellation Number – is defined in Paragraph B(3)(a) of
Schedule 3.



Block Hour Rate – means, for any month, the Base Compensation for such month
divided by the total number of block hours comprising the Scheduled Flights
during such month.



Branded Aircraft – is defined in Section 2.04(b).



Business Day – means each Monday, Tuesday, Wednesday, Thursday and Friday unless
such day shall be a day when financial institutions in New York, New York or
Houston, Texas are authorized by law to close.



Cause – means (i) bankruptcy of ExpressJet, XJT or Holdings, (ii) the suspension
or revocation of Contractor’s authority to operate as a scheduled airline, (iii)
the ceasing of Contractor’s operations as a scheduled airline, other than as a
result of a Labor Strike and other than any temporary cessation not exceeding 14
days in length, (iv) the occurrence of a Labor Strike that shall have continued
for 90 days or (v) a willful or intentional material breach of this Agreement by
ExpressJet, XJT or Holdings that substantially deprives Continental of the
benefits of this Agreement, which breach shall have continued for 90 days after
notice thereof is delivered to ExpressJet, XJT or Holdings, as the case may be.



Change of Control – means: 

            (i)            a transaction as a result of which ExpressJet, XJT or
Holdings and a Major Network Carrier (other than Continental and its successors
and any Subsidiary thereof) are legally combined; 

            (ii)            a transaction, other than one described in clause
(i) above, as a result of which ExpressJet, XJT or Holdings acquires, directly
or indirectly, beneficial ownership of 25% or more of the capital stock or
voting power of a Major Network Carrier (other than Continental and its
successors and any Subsidiary thereof);

            (iii)            the direct or indirect acquisition by a Major
Network Carrier (other than Continental and its successors and any Subsidiary
thereof) or any Person directly or indirectly controlling a Major Network
Carrier of beneficial ownership of 25% or more of the capital stock or voting
power of ExpressJet, XJT or Holdings;

            (iv)            the sale, transfer or other disposition of all or
substantially all of the airline assets of ExpressJet, XJT or Holdings on a
consolidated basis directly or indirectly to a Major Network Carrier (other than
Continental and its successors and any Subsidiary thereof) or its Affiliate,
whether in a single transaction or a series of related transactions;

            (v)            the sale, transfer or other disposition of all or
substantially all of the airline assets of a Major Network Carrier (other than
Continental and its successors and any Subsidiary thereof) and its Affiliates,
on a consolidated basis, directly or indirectly to ExpressJet, XJT or Holdings,
whether in a single transaction or a series of related transactions; or

            (vi)            the execution by ExpressJet, XJT or Holdings of bona
fide definitive agreements, the consummation of the transactions contemplated by
which would result in a transaction described in the immediately preceding
clauses (i), (ii), (iii), (iv) or (v).



Claims – is defined in Section 10.09(a).



Continental – means Continental Airlines, Inc., a Delaware corporation, and its
successors and permitted assigns.



Continental Airport – means any airport at which Continental provides or
arranges for the provision of ground handling services pursuant to the
Continental Ground Handling Agreement.



Continental Currencies – means inflight currency coupons issued by Continental
that may only be purchased at any Continental eService Center and may only be
redeemed for alcoholic beverages or headsets on any Continental or Contractor
flight.



Continental Expenses – is defined in Section 3.04.



Continental Ground Handling Agreement– means that certain IATA Standard Ground
Handling Agreement (April 1993 version) between Continental and Contractor,
together with Annex A thereto (Ground Handling Services, April 1993 version) and
Annex B thereto substantially in the form of Exhibit C to the Master Facility
and Ground Handling Agreement (or as otherwise agreed or amended) providing for
the provision by or on behalf of Continental to Contractor of ground handling
services at the airports specified therein.



Continental Marks – is defined in Exhibit G.



Continental Premium Surcharge Amount – is defined in Paragraph B(5)(d)(III) of
Schedule 3.



Contractor – means, collectively, ExpressJet, XJT and Holdings.



Contractor Airport – means (i) any airport at which Contractor provides or
arranges for the provision of ground handling services pursuant to the
Contractor Ground Handling Agreement, and (ii) any other airport into or out of
which Contractor operates any Scheduled Flight and which is not a Continental
Airport.



Contractor Fleet – means all or any of the following fleets of Covered Aircraft
(to the extent that any Covered Aircraft are part of such fleet): (i) ERJ
Aircraft, (ii) any other type of regional jet aircraft (whether manufactured by
Embraer or another manufacturer) that constitutes one or more Covered Aircraft,
and (iii) any portion of such group of aircraft consisting of one or more models
(for example, ERJ-135s and ERJ-145s, or ERJ-145LRs and ERJ-145XRs), or any
subgroup of such aircraft as determined from time to time by regulatory or court
order or other governmental action (for example, all such aircraft manufactured
within specific time frames).



Contractor Ground Handling Agreement – means that certain IATA Standard Ground
Handling Agreement (April 1993 version) between Continental and Contractor,
together with Annex A thereto (Ground Handling Services, April 1993 version) and
Annex B thereto substantially in the form of Exhibit D to the Master Facility
and Ground Handling Agreement (or as otherwise agreed or amended) providing for
the provision by or on behalf of Continental to Contractor of ground handling
services at the airports specified therein.



Contractor Marks – is defined in Exhibit H.



Contractor Premium Surcharge Amount – is defined in Paragraph B(5)(e)(IV) of
Schedule 3.



Contractor Premium Surcharge Limit – is defined in Paragraph B(5)(e)(III) of
Schedule 3.



Contractor Premium Surcharge Overflow Amount – is defined in
Paragraph B(5)(e)(V) of Schedule 3.



Controllable Cancellation – means a cancellation of a Scheduled Flight that is
not an Uncontrollable Cancellation.



Controllable Cancellation Factor – means, for any period of determination, the
percentage of Scheduled Flights completed during such period, excluding
Uncontrollable Cancellations.



Controllable Completion Factor Incentive Rate – is defined in Appendix 2 to
Schedule 3.



Controllable On-Time Departure – means a flight departing within 15 minutes of
scheduled departure time, as determined solely by ACARS, excluding (i) cancelled
flights, (ii) flights impacted by ATC or weather-related delays, (iii) flights
impacted by Labor Strike, (iv) unscheduled, extra section or diversion
departures, or (v) departures delayed upon Continental’s request and not
otherwise impacted by weather or ATC.



Controllable On-Time Departure Rate – means, for any period of determination,
the percentage of Scheduled Flights that are Controllable On-Time Departures.



Covered Aircraft – means all of the aircraft listed in Section A of Schedule 1
(as amended from time to time pursuant to the provisions of this Agreement) and
presented for service by Contractor, as adjusted from time to time for additions
and withdrawals pursuant to Article II and Article VIII (it being understood by
the parties hereto that Schedule 1 shall be revised from time to time to reflect
any such additions and withdrawals).



Covered Aircraft Sublease – means a sublease (or lease) in effect with respect
to an Covered Aircraft as of the Effective Date between Contractor and
Continental and any new sublease (or lease) covering an Covered Aircraft entered
into by Contractor and Continental after the date hereof, which shall be
substantially in the form of the Covered Aircraft Subleases in effect as of the
Effective Date (or as otherwise agreed or amended).



CPA Records – is defined in Section 3.05.



CPI – means (i) the Consumer Price Index for All Urban Consumers – U.S. City
Average, All Items, Not Seasonally Adjusted Base Period: 1982-84 = 100, as
published by the Bureau of Labor Statistics, United States Department of Labor,
or (at any time when the Bureau of Labor Statistics is no longer publishing such
Index) as published by any other agency or instrumentality of the United States
of America, or (ii) at any time after the index described in clause (i) shall
have been discontinued, any reasonably comparable replacement index or other
computation published by the Bureau of Labor Statistics or any other agency or
instrumentality of the United States of America.  If any such index shall be
revised in any material respect (such as to change the base year used for
computation purposes), then all relevant determinations under this Agreement
shall be made in accordance with the relevant conversion factor or other formula
published by the Bureau of Labor Statistics or any other agency or
instrumentality of the United States of America, or (if no such conversion
factor or other formula shall have been so published) in accordance with the
relevant conversion factor or other formula published for that purpose by any
nationally recognized publisher of such statistical information.



Delta – means Delta Air Lines, Inc., a Delaware corporation, and its successors
and assigns.



Delta CPA – means the capacity purchase agreement, dated as of June 1, 2007, by
and among Contractor and Delta as in effect on the date hereof, and as the same
may be extended pursuant to the terms thereof.



Delta CPA Aircraft – is defined in Section 2.04(a).



Delta Pro-Rate Agreement – means the pro-rate agreement, dated as of June 29,
2007, by and among Contractor and Delta as in effect on the date hereof, and as
the same may be extended pursuant to the terms thereof.



Delta Pro-Rate Aircraft – is defined in Section 2.04(b).



DOT – means the United States Department of Transportation.



Effective Date – is defined in Section 8.01.



Embraer – means Empresa Brasileira de Aeronautica S.A., a Brazilian corporation
with its principal place of business in Sao Paulo, Brazil.



Embraer Contract – means, collectively, Purchase Agreement No. GPJ-003/96
between Embraer and XJT dated August 5, 1996, Letter of Agreement No. GPJ-004/96
between Embraer and XJT dated August 5, 1996, Letter of Agreement No.
PCJ-004A/96 among Embraer, Continental and XJT dated August 31, 1996, Purchase
Agreement No. DCT-054/98, between Embraer and XJT dated December 23, 1998,
Letter of Agreement No. DCT-059/2000 between Embraer and XJT dated October 27,
2000, Letter of Agreement No. DCT-055/98 between Embraer and XJT dated December
23, 1998, Letter of Agreement No. DCT-058/2000 between Embraer and XJT dated
October 27, 2000, and EMB-135 Financing Letter of Agreement among Continental,
Embraer and XJT dated March 23, 2000, in each case including such amendments and
supplements entered into by the parties prior to the date of this Agreement.



Embraer ERJ-135 Fleet – means all Covered Aircraft that are ERJ-135 aircraft.



Embraer ERJ-145 Fleet – means all Covered Aircraft that are ERJ-145 aircraft.



Embraer Fleets – means any of the Embraer ERJ-135 Fleet, the Embraer ERJ-145
Fleet or the Embraer XRJ-145 Fleet



Embraer XRJ-145 Fleet – means all Covered Aircraft that are XRJ-145 aircraft.



Engine – means any jet aircraft engine that constitutes an “Engine,” as such
term is defined in a Covered Aircraft Sublease for a jet aircraft, under such
Covered Aircraft Sublease.



Engine Maintenance Agreement – means the contract entered into between
Contractor and Rolls Royce, dated as of March 21, 2001 for the maintenance of
the Engines, as amended and supplemented from time to time.



Excess Aircraft – means, (i) at any time prior to the first anniversary of the
Effective Date, if there are more than 205 Covered Aircraft, each Covered
Aircraft in excess of 205 and (ii) at any time on or after the first anniversary
of the Effective Date, if there are more than 190 Covered Aircraft, each Covered
Aircraft in excess of 190.



Excess Insurance Costs – means, in respect of any insurance policy obtained by
Contractor, the cost of such insurance coverage, if any, in excess of the amount
such insurance coverage would have cost if Contractor and Continental had
participated in a combined placement pursuant to Section 6.04.



Excess Inventory – means, at any time of determination, the spare engines and
other rotable parts, repairable parts, expendable parts and other miscellaneous
spare parts comprising components of the Covered Aircraft that are, in the
reasonable judgment of Contractor and as a result of a reduction in the number
of Covered Aircraft, in excess of the needs of Contractor for the provision of
Regional Airline Services at such time of determination.



Existing CPA – is defined in the first whereas clause to this Agreement.



Existing Hub Airports – means George Bush Intercontinental Airport in Houston,
Texas, Hopkins International Airport in Cleveland, Ohio and Newark International
Airport in Newark, New Jersey; provided, however, that the foregoing shall only
constitute Existing Hub Airports to the extent which Continental, together with
its Subsidiaries and all other regional jets operating as Continental or a
direct contractor of Continental, operates an average of more than 50
flights/day during a relevant fiscal quarter.



ExpressJet – means ExpressJet Airlines, Inc., a Delaware corporation, and its
successors and permitted assigns.



FAA – means the United States Federal Aviation Administration.



Final Monthly Schedule  – means the final schedule of Scheduled Flights for the
next calendar month delivered by Continental to Contractor pursuant to
Section 2.01(b).



Flight Cancellation Reconciliation – is defined in Paragraph B(3) of Schedule 3.





Flight Hour Agreements – means, collectively, (i) the Engine Maintenance
Agreement, (ii) that certain agreement relating to Avionics between Contractor
and Honeywell, (iii) that certain agreement relating to Starter Control System
between Contractor and Honeywell, (iv) that certain agreement relating to
Lighting between Contractor and Honeywell, (v) that certain agreement relating
to PRSOV between Contractor and Honeywell, (vi) that certain agreement relating
to AHRS between Contractor and Honeywell, (vii) that certain agreement relating
to Sensors between Contractor and Goodrich, (viii) that certain agreement
relating to Access between Contractor and Goodrich, (ix) that certain agreement
relating to ECS between Contractor and Hamilton Sundstrand, (x) that certain
agreement relating to Wheels and Brakes between Contractor and Goodrich, (xi)
that certain agreement relating to Tires between Contractor and Goodyear, (xii)
that certain agreement relating to APU between Contractor and Hamilton
Sundstrand, in each case in effect as of the Effective Date, (xiii) any other
maintenance agreement related to an Original Aircraft, payment for which is
determined by hours, cycles or similar metrics and (xiv) any replacement,
amendment or termination of any of the foregoing.



Fuel Purchasing Agreement – means that certain Fuel Purchasing Agreement, dated
as of January 1, 2001, between Continental and Contractor, in the form attached
hereto as Exhibit F(or as otherwise agreed or amended).



Holdings – means ExpressJet Holdings, Inc., a Delaware corporation, and its
successors and permitted assigns. 



Identification – means the Continental Marks, the aircraft livery set forth on
Exhibit H, the Continental flight code and other trade names, trademarks,
service marks, graphics, logos, employee uniform designs, distinctive color
schemes and other identification selected by Continental in its sole discretion
for the Regional Airline Services to be provided by Contractor, whether or not
such identification is copyrightable or otherwise protected or protectable under
federal law.



Immediate Withdrawal Election – is defined in Section 8.03(a)(i).



Indemnified Party – is defined in Section 7.03.



Indemnifying Party – is defined in Section 7.03.



Indemnity Notice – is defined in Section 7.03.



Invoiced Amount – is defined in Section 3.06(a).



Labor Strike – means a labor dispute, as such term is defined in 29 U.S.C.
Section 113(c) involving Contractor and some or all of its employees, which
dispute results in a union-authorized strike occurring after the National
Mediation Board has released the Contractor and such employees to self-help and
the 30-day “cooling-off” period relating thereto shall have expired.



LLP – means engine life limited parts and landing gear as defined in
Contractor’s maintenance program.



Major Loss – means an aviation-related accident or incident that results in the
combined policy insurance providers establishing a reserve in an amount greater
than the aggregate combined base premium amount for the year in which such
accident or incident occurs, net of contribution from or subrogation against any
third parties.



Major Network Carrier – means Alaska Airlines, American Airlines, Delta Air
Lines, Northwest Airlines, Southwest Airlines, United Air Lines and US Airways,
and each of their respective parents and subsidiaries (and any successor to each
of the foregoing entities), and any entity that acquires substantially all of
the airlines assets of any of the foregoing entities (and any successor to each
of the foregoing entities).



Master Facility and Ground Handling Agreement – means that certain Amended and
Restated Master Facility and Ground Handling Agreement, dated as of the date
hereof, between Continental and Contractor, in the form attached hereto as
Exhibit C (or as otherwise agreed or amended).



Original Aircraft – means any aircraft set forth on Schedule 1.



Person – means an individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, association or
unincorporated organization, or any other form of business or professional
entity.



Reasonable Operating Constraints – means the reasonable constraints on the
operation of Scheduled Flights imposed by the aircraft type, maintenance
requirements, crew training requirements, aircraft rotation requirements, and
route authorities, slots and other applicable regulatory restrictions on flight
schedules.



Reconciled Expenses – is defined in Paragraph B(4)(a) of Schedule 3.



Regional Airline Services – means the provisioning by Contractor to Continental
of Scheduled Flights using the Covered Aircraft in accordance with this
Agreement.



Replacement Aircraft – means an aircraft that is the same aircraft type, is
substantially the same age (or newer), has substantially the same passenger
configuration and is in substantially the same operating condition (or better)
as the aircraft that is being so replaced.



Replacement Date – is defined in Section 2.06(b).



Retained Aircraft   – is defined in Section 2.04(b)(ii).



Revenue-Risk Aircraft – is defined in Section 2.04(b).



Scheduled ASMs – means, for any period of calculation, the available seat miles
for all Scheduled Flights during such period of calculation.



Scheduled Flight – means a flight by a Covered Aircraft as determined by
Continental pursuant to Section 2.01(b) or Section 2.01(c).



Slot or Rate Authorization – is defined in Section 4.09.



Spare Aircraft – means any Covered Aircraft that is designated by Contractor as
spare aircraft pursuant to Section 2.01(c), which may be used by Contractor to
replace another aircraft in the operation of a Scheduled Flight or flights
operated by other Continental service providers that otherwise would be
cancelled or as otherwise provided in Section 2.01(c).



Subsidiary – means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company,
joint stock company or any other form of business or professional entity, in
which such Person directly or indirectly through Subsidiaries has more than 50%
equity interest at any time. 



System Flight Disruption – means the failure by Contractor to complete at least
90% of the aggregate Scheduled ASMs in any three consecutive calendar months, or
at least 75% of the aggregate Scheduled ASMs in any consecutive 45-day period,
in each case excluding the effect of Uncontrollable Cancellations and flight
cancellations caused solely by non-carrier specific airworthiness directives or
other non-carrier specific regulatory order; provided, that if the average
number of block hours flown per Covered Aircraft during such period is more than
the Trailing Utilization Rate, then the calculation for purposes of this
definition shall disregard that number of Scheduled ASMs for such period as is
necessary to reduce the average number of block hours flown per Covered Aircraft
during such period to such Trailing Utilization Rate; provided further, that a
System Flight Disruption shall be deemed to continue until the next occurrence
of a single calendar month in which Contractor completes at least 90% of the
aggregate Scheduled ASMs; and provided further, that completions and
cancellations of Scheduled Flights on any day during which a Labor Strike is
continuing shall not be taken into account in the foregoing calculations.



Term – means the Base Term, as earlier terminated pursuant to Section 8.02, and
any Wind-Down Period.



Terminal Facilities – means “Terminal Facilities” as such term is defined in the
Master Facility and Ground Handling Agreement.



Termination Date – means the date of early termination of this Agreement, as
provided in Article VIII of this Agreement, or, if no such early termination
shall have occurred, the date of the end of the Base Term.



Trailing Utilization Rate – means, as of any date of determination, the average
number of block hours flown per Covered Aircraft for the last completed fiscal
quarter.



Uncontrollable Cancellation – means any cancellation of a Scheduled Flight that
is solely (i) weather-related, air traffic control-related or described in
Paragraph B(3)(c) of Schedule  3, in each case as coded on Contractor’s
operations reports in accordance with Continental’s standard coding policies and
consistent with Contractor’s past practices, (ii) directed or caused by
Continental, including, but not limited to any cancellations or delays as a
result of the unavailability of Spare Aircraft pursuant to Continental’s
direction under Section 2.01(c), (iii) caused by the failure of any reservation
system, or (iv) caused by damage to any Covered Aircraft and such damage is
caused by Continental or its designee (other than Contractor) providing ground
handling and related services for such Covered Aircraft.



Uncovered Aircraft – means those Original Aircraft owned, leased or operated by

Contractor, other than Covered Aircraft.



Uncovered Aircraft Sublease – means a sublease (or lease) in effect with respect
to an Uncovered Aircraft as of the Effective Date between Contractor and
Continental and any new sublease (or lease) covering an Uncovered Aircraft
entered into by Contractor and Continental after the date hereof, which shall be
substantially in the form of the Uncovered Aircraft Subleases in effect as of
the Effective Date (or as otherwise agreed or amended).



Wind-Down Period – means the period after the Termination Date and until the
time when the last Covered Aircraft has become an Uncovered Aircraft or has been
returned to Continental (or its designee), as applicable.



Wind-Down Schedule  – means the schedule, determined as provided in Article VIII
of this Agreement, for Covered Aircraft to become Uncovered Aircraft or be
returned to Continental (or its designee), as applicable.



XJT – means XJT Holdings, Inc., a Delaware corporation (formerly ExpressJet
Airlines, Inc.), and its successor and permitted assigns.


EXHIBIT B

[Reserved.]


EXHIBIT C

Master Facility and Ground Handling Agreement


AMENDED AND RESTATED

MASTER FACILITY

AND

GROUND HANDLING AGREEMENT



among



Continental Airlines, Inc.



ExpressJet Holdings, Inc.



and



ExpressJet Airlines, Inc.







Executed as of January 1, 2001

Amended as of November 1, 2003

Amended and Restated as of June 5, 2008


AMENDED AND RESTATED

MASTER FACILITY AND GROUND HANDLING AGREEMENT

            This Amended and Restated Master Facility and Ground Handling
Agreement (this “Agreement”), dated as of June 5, 2008, is among Continental
Airlines, Inc., a Delaware corporation (“Continental”), ExpressJet Holdings,
Inc., a Delaware corporation (“Holdings”), and ExpressJet Airlines, Inc., a
Delaware corporation and a wholly owned subsidiary of Holdings (“ExpressJet”
and, collectively with Holdings, “Contractor”).

            WHEREAS, Continental, Holdings and ExpressJet are parties to that
certain Second Amended and Restated Capacity Purchase Agreement, dated as of
June 5, 2008 (as amended from time to time), among such parties and XJT
Holdings, Inc. (as so amended, the “Capacity Purchase Agreement”);



            WHEREAS, Continental, Holdings and ExpressJet are parties to that
certain Master Facility and Ground Handling Agreement dated as of January 1,
2001, as amended prior to the date hereof (the “Original MFA”), in which they
established the terms by which both Continental and Contractor will use and
share airport facilities in furtherance of the Capacity Purchase Agreement, to
include, without limitation, the mutual or coordinated use of airport facilities
at any airport in or out of which Continental operates any flight or Contractor
operates any Scheduled Flight, and the terms by which each of them will provide
certain ground handling services for the other at certain airports in
furtherance of the Capacity Purchase Agreement;



            WHEREAS, Continental, Holdings and ExpressJet desire to amend
certain provisions of the Original MFA as more fully set forth herein;



            WHEREAS, the parties are entering into the Capacity Purchase
Agreement and the other Ancillary Agreements as an integral part of this
Agreement; and

            NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants and obligations hereinafter contained, the parties agree to
amend the Original MFA and to restate it in its entirety as the Amended and
Restated Master Facility and Ground Handling Agreement, as follows:

            Section 1.         Defined Terms.  Capitalized terms used in this
Agreement (including, unless otherwise defined therein, in the Exhibits,
Schedules and Annexes to this Agreement) and not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Capacity Purchase
Agreement.  The following terms shall have the meanings set forth below:

            “Airport Facilities” shall mean all Terminal Facilities and
Non-Terminal Facilities.

            “Airport Authority” shall mean any municipal, county, state or
federal governmental authority, or any private authority, owning or operating
any Applicable Airport with authority to lease, convey or otherwise grant rights
to use any Airport Facilities.

            “Applicable Airport” shall mean any Continental Airport or
Contractor Airport.

            “CLE Primary Hangar” shall mean the aircraft maintenance hangar
located at 19200 Primary Road, Cleveland, Ohio, 44135.

            “Continental Airport” shall mean any airport at which Continental
provides or arranges for the provision of ground handling services pursuant to
the Continental Ground Handling Agreement.



            “Continental Ground Handling Agreement” shall mean that certain IATA
Standard Ground Handling Agreement (April 1993 version) between Continental and
Contractor, together with Annex A thereto (Ground Handling Services, April 1993
version), and Annex B thereto substantially in the form of Exhibit C hereto (or
as otherwise agreed) providing for the provision by or on behalf of Continental
to Contractor of ground handling services at the airports specified therein.



            “Contractor Airport” shall mean any airport at which Contractor
provides or arranges for the provision of ground handling services pursuant to
the Contractor Ground Handling Agreement, and any other airport into or out of
which Contractor operates any Scheduled Flight and which is not a Continental
Airport.



            “Contractor Facilities” shall mean the Contractor Terminal
Facilities and the Contractor Non-Terminal Facilities.



            “Contractor Ground Handling Agreement” shall mean that certain IATA
Standard Ground Handling Agreement (April 1993 version) between Contractor and
Continental, together with Annex A thereto (Ground Handling Services, April 1993
version), and Annex B thereto substantially in the form of Exhibit D hereto (or
as otherwise agreed) providing for the provision by or on behalf of Contractor
to Continental and, at Continental’s request from time to time, its codeshare
partners, of ground handling services at the airports specified therein.

            “Contractor Non-Terminal Facility” shall mean any Non-Terminal
Facility to the extent owned, leased, subleased or otherwise retained or used by
Contractor as of January 1, 2001, and any Non-Terminal Facility to the extent
owned, leased, subleased or otherwise retained or used by Contractor pursuant to
Section 2 after January 1, 2001 for the provision of Contractor Services.

            “Contractor Services” shall mean Regional Airline Services as
contemplated by the Capacity Purchase Agreement and the ground handling services
contemplated by the Contractor Ground Handling Agreement.



            “Contractor Terminal Facility” shall mean any Terminal Facility to
the extent owned, leased, subleased or otherwise retained or used by Contractor
as of January 1, 2001, and any Terminal Facility to the extent owned, leased,
subleased or otherwise retained or used by Contractor pursuant to Section 2
after January 1, 2001 for the provision of Contractor Services.

            “IAH Express Training Center” shall mean the training center located
at 17445 JFK Boulevard, Houston, Texas, 77032.

            “Non-Terminal Facilities” shall mean all maintenance, training,
office and other facilities and spaces leased, subleased or otherwise retained
or used by a party at an Applicable Airport or adjacent thereto that are not
Terminal Facilities.

            “Passenger-Related Terminal Facilities” shall mean all
passenger-related terminal facilities and spaces leased, subleased or otherwise
retained or used by a party at an Applicable Airport, including without
limitation all passenger lounges, passenger holding areas, aircraft parking
positions (which may or may not be adjacent to a passenger holding area) and
associated ramp spaces, gates (including loading bridges and associated ground
equipment parking areas), ticketing counters and curbside check-in facilities.

            “Terminal Facilities” shall mean (i) all Passenger-Related Terminal
Facilities and (ii) all other terminal facilities and spaces leased, subleased
or otherwise retained or used by a party at an Applicable Airport, including
without limitation, all baggage makeup areas, inbound baggage areas, crew rooms,
in-terminal office spaces, associated employee parking areas and other terminal
facilities.

            “Transfer” shall mean any lease, sublease, assignment, disposition
or other transfer.

            Section 2.         Lease, Use and Modification of Airport
Facilities.

            (a)            Continental and Contractor agree that the use by
Contractor of all Airport Facilities at all Applicable Airports for the
provision of Contractor Services shall be at the direction of Continental.  In
furtherance of this Section 2(a), from time to time at the request and direction
of Continental and subject to Section 2(b) and Section 2(c), and subject to the
provisions of Sections 6(c) and 6(f) relating to Transfers in connection with
certain terminations, Contractor shall:

 

            (i)            use its commercially reasonable efforts to enter into
a lease, sublease or other appropriate agreement with any Airport Authority at
any Applicable Airport for the lease, sublease or use of any Airport Facilities
used or to be used in connection with the provision of Contractor Services;

            (ii)            use its commercially reasonable efforts to amend,
modify or terminate any agreement with any Airport Authority at any Applicable
Airport for the lease, sublease or use of any Contractor Facilities;

            (iii)            use its commercially reasonable efforts to obtain
the consent of any relevant Airport Authority at any Applicable Airport for the
Transfer to Continental or its designee of any lease, sublease or other
agreement in respect of any Contractor Facilities, or for the right of
Continental or its designee to use any Contractor Facilities;

            (iv)            enter into a sublease substantially in the form of
Exhibit A hereto (or as otherwise agreed) for the sublease to Continental or its
designee of Contractor’s interest in any Contractor Facility;

            (v)            enter into an assignment substantially in the form of
Exhibit B hereto (or as otherwise agreed) for the assignment to Continental or
its designee of Contractor’s interest in any Contractor Facility;

            (vi)            enter into a sublease substantially in the form of
Exhibit A hereto (or as otherwise agreed) for the sublease to Contractor of
Continental’s interest in any Airport Facility at any Applicable Airport used or
to be used in connection with the provision of Contractor Services;

            (vii)            enter into an assignment substantially in the form
of Exhibit B hereto (or as otherwise agreed) for the assignment to Contractor of
Continental’s interest in any Airport Facility at any Applicable Airport used or
to be used in connection with the provision of Contractor Services; and

            (viii)            take any other action reasonably requested by
Continental in furtherance of this Section 2(a).

            (b)            The assignments and subleases to be entered into
pursuant to Section 2(a) shall be subject to the rights of the Applicable
Airports in such Airport Facilities and to the receipt of all necessary consents
from Airport Authorities and other third parties to such sublease or assignment.

            (c)            Notwithstanding any other provision of this Section
2, but without limiting any other provision hereof, including without limitation
Section 7 hereof, Contractor shall not be required to sublease or assign to
Continental or its designee any interest of Contractor in any Contractor
Non-Terminal Facility; provided that the provisions of this Section 2(c) shall
not apply at any time from and after any Termination Date occurring pursuant to
Continental’s termination of the Capacity Purchase Agreement pursuant to Section
8.02(a) or 8.02(b) thereof.

            (d)            Each of Contractor and Continental shall pay for all
landing fees for its flights at all Applicable Airports, and to the extent that
the other party is obligated to make such payments under any applicable lease or
other agreement, the first party hereby indemnifies and agrees to hold harmless
the other party for all such amounts. Contractor agrees that any landing fee or
other credits given to Contractor by any applicable Airport Authority in respect
of Scheduled Flights shall be for the account of Continental (and if any such
credits are applied by Contractor to the payment of any landing fees or other
amounts applicable to flights other than Scheduled Flights, Contractor shall pay
the amount of any such credits to Continental).

            (e)            Contractor shall perform in a timely manner all
obligations under all leases, subleases and other agreements to which Contractor
is or becomes a party for the use of Contractor Facilities, including without
limitation making in a timely manner all payments of rent and other amounts due
under such agreement, and shall use commercially reasonable efforts to keep such
agreements in effect (or to promptly renew or extend such agreements on
substantially similar terms as directed by Continental); provided that
Continental shall indemnify Contractor for any amounts owed to any Airport
Authority or other third party under any such agreement as a direct result of
any breach by Continental of such agreement.

            (f)            Contractor shall obtain the written consent of
Continental prior to entering into any lease or other agreement for the use or
modification of, or otherwise relating to, any Contractor Terminal Facilities
(or other airport facilities which would become Contractor Terminal Facilities),
or amending or modifying in any manner any such agreement, or consenting to any
of the same.  Subject to the provisions of Section 5(e), Contractor may enter
into an agreement for the use or modification of, or otherwise relating to, any
Contractor Non-Terminal Facility that is not leased or subleased from
Continental without the consent of Continental; provided that such agreement
permits (or does not prohibit) Continental’s right of first refusal (or the
exercise thereof) pursuant to Section 7.  Contractor may not enter into an
agreement for the use or modification of, or otherwise relating to, any
Contractor Non-Terminal Facility that is leased or subleased from Continental
without the consent of Continental, which consent shall not be unreasonably
withheld; provided that it shall be reasonable for Continental to withhold any
such consent until any required Airport Authority’s consent is obtained or if
such agreement would prohibit Continental’s right of first refusal pursuant to
Section 7.

            (g)            If Contractor shall make any payment pursuant to
Section 2(e), which payment is in whole or in part in respect of facilities
other than Contractor Non-Terminal Facilities, then Continental shall promptly
reimburse Contractor for the portion of such payment in respect of facilities
other than Contractor Non-Terminal Facilities; provided that there shall be no
duplication of payment if, for example, Continental is a sublessee of Contractor
with respect to some or all of these facilities.  If Continental shall make any
payment pursuant to any lease, sublease or other agreement for the use of
Airport Facilities, which payment is in whole or in part in respect of
Contractor Non-Terminal Facilities, then Contractor shall promptly reimburse
Continental for the portion of such payment in respect of such facilities;
provided that there shall be no duplication of payment if, for example,
Contractor is a sublessee of Continental with respect to some or all of these
facilities; and provided further that neither party shall be required under this
Section 2(g) to reimburse the other party for any amounts owed to any Airport
Authority or other third party under any such agreement as a direct result of
any breach by the other party of such agreement. 

            (h)            Contractor shall give Continental at least 30 days’
prior written notice before ceasing to use any Airport Facilities for the
provision of Contractor Services, provided that no such notice shall be required
with respect to Terminal Facilities at locations where such use is ceasing
because Continental has informed Contractor that no Scheduled Flights will be
scheduled in or out of such location.

            Section 3.            Exclusivity.  Each Contractor Terminal
Facility constituting a Passenger-Related Terminal Facility used for the
provision of Regional Airline Services shall be used by Contractor exclusively
for the provision of Contractor Services, and may not be used by Contractor in
connection with any other flights, including any flights using an Uncovered
Aircraft, or for any other purpose; provided that the foregoing limitation shall
not apply to:

            (i)            baggage claim and other similar facilities that are
leased or otherwise made available to all air carriers at such airport on a
common-use or joint-use basis; or

            (ii)            to any facilities that are properly required by an
Airport Authority to be made available for use by others in accordance with any
applicable agreement that is in place as of the date hereof or has been approved
by Continental under Section 2(f).

Subject to the provisions of Article VIII of the Capacity Purchase Agreement,
each Contractor Terminal Facility that is not a Passenger-Related Terminal
Facility used for the provision of Regional Airline Services, and each
Contractor Non-Terminal Facility may be used by Contractor in connection with
other flights, including flights using Uncovered Aircraft, or for other
purposes; provided that, for so long as the number of Scheduled Flights in a
calendar month represent at least 50% of the aggregate number of Contractor’s
scheduled flights of Covered and Uncovered Aircraft in such month, Contractor
shall use such facilities for the provision of Regional Airline Services in
priority to any other use of Contractor, and any other use of such facilities by
Contractor shall be subordinate to Contractor’s use for the provision of
Regional Airline Services.

            Section 4.         Ground Handling.

            (a)            Each of Continental and Contractor shall enter into
the Continental Ground Handling Agreement.  Notwithstanding the identity of the
lessee, sublessor or sublessee under any lease or other agreement relating to
any Airport Facilities, Continental shall use commercially reasonable efforts to
provide Contractor with access (without separate charge) to all Terminal
Facilities at each Continental Airport, and at any Contractor Airport where
Continental is the lessee or sublessee, in each case as reasonably necessary for
the provision of Regional Airline Services and as consistent with historical
practices of Continental and Contractor under the Original MFA as reasonably
determined by Continental, it being acknowledged that as of the date hereof
Continental provides separate crew break rooms at IAH, CLE and EWR without
separate charge for use by Contractor employees. In connection with Continental
granting to Contractor access to any Terminal Facilities leased by Continental
pursuant to this Section 4(a), Contractor covenants and agrees, for the benefit
of Continental and its lessor, that Contractor shall not knowingly, by its use
and occupancy of such facilities, violate any of the provisions of such lease or
other agreements relating thereto which have been made available to Contractor,
and that it shall not knowingly permit any breach of any of the obligations of
Continental under such agreements, and Contractor further agrees to release and
indemnify Continental in respect of such facilities to the same extent as
provided in Section 11 of the Form of Sublease Agreement attached hereto as
Exhibit A (which provisions are hereby incorporated by reference), as if a
sublease in respect of such facilities had been entered into by Continental and
Contractor.

            (b)            Each of Continental and Contractor shall enter into
the Contractor Ground Handling Agreement.  Notwithstanding the identity of the
lessee, sublessor or sublessee under any lease or other agreement relating to
any Airport Facilities, Contractor shall use commercially reasonable efforts to
provide Continental or its designee with access (without separate charge) to all
Terminal Facilities at each Contractor Airport, and at any Continental Airport
where Contractor is the lessee or sublessee, in each case as reasonably
necessary for Continental’s or such designee’s operations for which Contractor
is providing ground handling services pursuant to the Contractor Ground Handling
Agreement.  In connection with Contractor granting to Continental access to any
Terminal Facilities leased by Contractor pursuant to this Section 4(b),
Continental covenants and agrees, for the benefit of Contractor and its lessor,
that Continental shall not knowingly, by its use and occupancy of such
facilities, violate any of the provisions of such lease or other agreements
relating thereto which have been made available to Contractor, and that it shall
not knowingly permit any breach of any of the obligations of Contractor under
such agreements, and Continental further agrees to release and indemnify
Contractor in respect of such facilities to the same extent as provided in
Section 11 of the Form of Sublease Agreement attached hereto as Exhibit A (which
provisions are hereby incorporated by reference), as if a sublease in respect of
such facilities had been entered into by Contractor and Continental.

            (c)            Contractor acknowledges that Continental intends to
solicit requests for proposal for ground handling services necessary to
transition each Contractor Airport to a Continental Airport prior to December
31, 2008 (with the expectation that each Contractor Airport would become a
Continental Airport prior to March 31, 2009). In this regard, Continental and
Contractor each agree to use good faith efforts to cause each Contractor Airport
to become a Continental Airport prior to March 31, 2009, subject to receipt of
any necessary consent or approval from any applicable Airport Authority in
connection therewith. Additionally, Continental agrees that it will afford
Contractor an opportunity to bid on any request for proposal solicited by
Continental for ground handling services at any Contractor Airport.           



            Section 5.         Capital Costs and Modification Designs.

            (a)            Contractor Funded.  Contractor shall fund all capital
expenditures required to be made by Continental or Contractor under any lease or
other appropriate agreement to which either of them is a party:



            (i)            in connection with any Terminal Facility used for the
provision of Contractor Services at any Contractor Airport; provided, that
Contractor shall not be required to fund any expenditures that are subject to
the provisions of Section 5(b)(i);

            (ii)            in connection with any non-passenger-related
Terminal Facility (including crew rooms, break rooms and office space) used
exclusively or dedicated exclusively to Contractor at any Continental Airport;

            (iii)            in connection with any Non-Terminal Facility used
for the provision of Contractor Services, which Non-Terminal Facility is not
also regularly used by Continental, and regardless of whether such Non-Terminal
Facility is located at a Continental Airport or a Contractor Airport;

            (iv)            in respect of ground handling equipment of the type
described in Paragraph 1.1.3 of the Continental Ground Handling Agreement as
being supplied by the Carrier (as defined therein); and

            (v)            in respect of any Airport Facility used for the
provision of Contractor Services at any Contractor Airport not described in
clauses (i) through (iv) above and not described in Section 5(b) below;

provided, however, that Contractor shall not make any capital expenditures
pursuant to the foregoing clauses without the express written consent of
Continental, which consent shall not be unreasonably withheld if such capital
expenditures are required by an applicable Airport Authority or under the terms
of an applicable lease or other applicable agreement in effect as of January 1,
2001 or to which Continental shall have consented pursuant to Section 2(f); and
provided, further, that Contractor shall not be required to make any capital
expenditures in respect of ground handling equipment of the type described in
Paragraph 1.1.3 of the Contractor Ground Handling Agreement as being supplied by
the Carrier (as defined therein).

            (b)            Continental Funded.  Continental shall fund all
capital expenditures required to be made by Continental or Contractor under any
lease or other appropriate agreement to which either of them is a party:



            (i)            in respect of any Terminal Facility used for the
provision of Contractor Services as required in connection with a change to the
Continental Marks or the other Identification, except for such capital
expenditures made as a part of Contractor’s customary refurbishment
expenditures;

            (ii)            in respect of any Terminal Facility used for the
provision of Contractor Services at any Continental Airport; provided, that
Continental shall not be required to fund any expenditures that are subject to
the provisions of Section 5(a)(ii);

            (iii)            in connection with any Non-Terminal Facility
regularly used by Continental, regardless of whether such Non-Terminal Facility
is also used by Contractor for the provision of Contractor Services or whether
such Non-Terminal Facility is located at a Continental Airport or a Contractor
Airport;

            (iv)            in respect of ground handling equipment of the type
described in Paragraph 1.1.3 of the Contractor Ground Handling Agreement as
being supplied by the Carrier (as defined therein); and

            (v)            in respect of any Airport Facility used for the
provision of Contractor Services at any Continental Airport not described in
clauses (i) through (iv) above and not described in Section 5(a) above;

provided, however, that Continental shall not be required to make any capital
expenditures in respect of ground handling equipment of the type described in
Paragraph 1.1.3 of the Continental Ground Handling Agreement as being supplied
by the Carrier (as defined therein).

 

            (c)            Airport Conversion.  If during the Term a Contractor
Airport becomes a Continental Airport, then Continental shall purchase from
Contractor at their book value at such time (as reflected on Contractor’s books)
all fixtures and other unremovable capitalized items located at the Contractor
Terminal Facilities at such Airport that either (i) have been paid for by
Contractor and consented to by Continental pursuant to the proviso to Section
5(a), or (ii) are reflected on Contractor’s books as of January 1, 2001; and
provided that any payment under this Section 5(c) shall not be in duplication of
any payment made under Section 6.  If a Continental Airport becomes a Contractor
Airport, then Contractor shall have no obligation to Continental in respect of
expenditures made pursuant to Section 5(b).

            (d)            Reimbursements.  Any reimbursement (whether or not
made in the form of a rental credit) by any Airport Authority of any capital
expenditures made by Contractor or Continental and referenced in this Section 5
shall be remitted to the party (Contractor or Continental) that funded such
capital expenditures, except that any such reimbursement in respect of fixtures
or other capitalized items purchased by Continental pursuant to Section 5(c)
shall be remitted to Continental, and provided that any such reimbursement to
Contractor shall be applied, for all purposes relating to the Capacity Purchase
Agreement, as a reduction of book value of the asset or assets in respect of
which such capital expenditure was made.

            (e)            Modification Designs.  The designs (including the
design and construction specifications and scope of work) for any modification
of Contractor Facilities, including without limitation all modifications funded
by capital expenditures pursuant to Section 5, or any Contractor Non-Terminal
Facility that is at or adjacent to an Existing Hub Airport, shall be generated
by Continental and shall be consistent with the Continental Marks and other
Identification.  The contractors hired to make such modifications shall be
selected by Continental.  All such modifications, including without limitation
all modifications funded by capital expenditures pursuant to Section 5, shall be
consistent with the requirements of the applicable leases or other relevant
agreements in respect of such Airport Facilities.

Section 6.            Transfer of Terminal Facilities.

            (a)            Except as otherwise provided in Section 2(a), Section
5(c) or this Section 6, during the Term Contractor shall not Transfer all or any
portion of its interest in any Contractor Terminal Facility.  Any purported
Transfer of an interest in a Contractor Terminal Facility in violation of
Section 2(a), Section 5(c) or this Section 6 shall be void and ineffectual ab
initio.

            (b)            Upon the termination or other non-temporary cessation
of all Scheduled Flights into or out of any Applicable Airport at which there
are any Contractor Terminal Facilities (including in connection with the
termination of the Capacity Purchase Agreement), Continental shall provide
written notice as soon as practicable (but in no event later than 20 Business
Days after such termination or other non-temporary cessation) to Contractor of
Continental’s intention to retain for itself or its designee any Contractor
Terminal Facilities at such Applicable Airport.

            (c)            If, pursuant to a notice delivered pursuant to
Section 6(b), Continental or its designee is retaining any or all of the
Contractor Terminal Facilities, then Continental shall purchase from Contractor,
at their book value (as reflected on Contractor’s books) at the time such notice
is delivered, all fixtures and other unremovable capitalized items paid for by
Contractor (with Continental’s approval pursuant to Section 5) in connection
with the use of such Contractor Terminal Facilities; provided that any payment
under this Section 6(c) shall not be in duplication of any payment made under
Section 5(c).  In addition, Contractor shall use commercially reasonable efforts
to assign the rights and obligations of the lease or other applicable agreements
with regard to such Contractor Terminal Facilities to Continental or its
designee, in which event Continental shall assume such rights and obligations
applicable to such Contractor Terminal Facilities, including without limitation
the obligation to make all rental or similar payments from and after the date of
such assignment, but not including any amounts owed in respect of any breach by
Contractor of such lease or applicable agreements.  Prior to the consummation of
such assignment, Contactor shall continue to fulfill its obligations under such
lease or other applicable agreements; provided that Continental shall promptly
reimburse Contractor for all rental or similar payments applicable to such
Contractor Terminal Facilities from the date of such notice until the lease or
applicable agreements are assigned, but not including any amounts owed in
respect of any breach by Contractor of such lease or applicable agreements.

            (d)            If, pursuant to a notice delivered pursuant to
Section 6(b), Continental is not retaining one or more of the Contractor
Terminal Facilities (such Contractor Terminal Facilities not so retained, the
“Continental Rejected Facilities”), then Contractor shall provide written notice
as soon as practicable (but in no event later than 20 Business Days after
receipt of a notice pursuant to Section 6(b)) to Continental of Contractor’s
intention to retain or reject the Continental Rejected Facilities; provided that
if such termination of Scheduled Flights is pursuant to a termination of the
Capacity Purchase Agreement for Cause, then, without limiting any of
Continental’s remedies under the Capacity Purchase Agreement, Contractor shall
retain all of the Continental Rejected Facilities.

            (e)            If, pursuant to a notice delivered pursuant to, or
the proviso of, Section 6(d), Contractor is retaining any of the Continental
Rejected Facilities, then Continental’s obligations under this Agreement shall
terminate with respect to those Continental Rejected Facilities as of the date
of such notice.

            (f)            If pursuant to a notice delivered pursuant to Section
6(d), Contractor is not retaining one or more of the Continental Rejected
Facilities (such Continental Rejected Facilities not so retained, the
“Contractor Rejected Facilities”), then Continental shall purchase from
Contractor, at their book value (as reflected on Contractor’s books) at the time
such notice is delivered, all fixtures and other unremovable capitalized items
paid for by Contractor (with Continental’s approval pursuant to Section 5) in
connection with the use of the Contractor Rejected Facilities.  In addition, at
Continental’s direction, Contractor shall use commercially reasonable efforts to
either (i) terminate the lease or other agreement applicable with respect to any
such Contractor Rejected Facility, (ii) assign the rights and obligations of
such leases or other applicable agreements to Continental or its designee, in
which event Continental shall assume such rights and obligations applicable to
such Contractor Rejected Facilities, including without limitation the obligation
to make all rental or similar payments from and after the date of such
assignment, including any termination payments, but not including any amounts
owed in respect of any breach by Contractor of such lease or applicable
agreements; provided that any payment under this Section 6(f) shall not be in
duplication of any payment made under Section 5(c), or (iii) continue to fulfill
its obligations under such lease or other applicable agreements; provided that
Continental shall promptly reimburse Contractor for all rental or similar
payments applicable to such Contractor Rejected Facilities from the date of
Contractor’s notice until the leases or applicable agreements terminate or are
otherwise assigned, but not including any amounts owed in respect of any breach
by Contractor of such lease or applicable agreements.

            (g)            Notwithstanding any other provision of this Section
6, if Contractor returns to or otherwise reuses any Contractor Rejected Facility
or begins the use of any other Airport Facilities at such airport reasonably
similar to any Contractor Rejected Facility (other than at the written direction
of Continental pursuant to Section 2 or otherwise pursuant to the Capacity
Purchase Agreement) within six months of the termination or other non-temporary
cessation of all Scheduled Flights to such airport, then Contractor shall
reimburse Continental for all amounts paid to Contractor pursuant to this
Section 6.

            (h)            For purposes of this Agreement, the parties agree
that the cessation of seasonal Scheduled Flights upon the end of the relevant
season shall constitute a temporary cessation if such Scheduled Flights are
expected to resume in the subsequent relevant season.

Section 7.            Right of First Refusal for Certain Transfers.

            (a)            Until the fifth anniversary of the Termination Date
under the Capacity Purchase Agreement, Contractor shall not accept any offer
that, if consummated, would result in a Transfer of all or any portion of an
interest in a Contractor Facility, or a facility that was at any time during the
Term a Contractor Facility (including any Contractor Terminal Facility that was
retained by Contractor pursuant to Section 6(d) (an “Offer”), unless (x)
Contractor shall have provided written notice (an “Offer Notice”) to Continental
of such Offer, setting forth all material terms and conditions upon which the
proposed Transfer is to be made, and (y) a period of 20 Business Days shall have
expired after receipt of the Offer Notice by Continental (the “Option Period”),
or Continental shall have earlier declined the Offer in writing delivered to
Contractor.  Transmittal of the Offer Notice to Continental shall constitute an
offer by Contractor to Transfer the specified interest in the Contractor
Facility to Continental or its designee subject to the terms and conditions set
forth in the Offer Notice; provided that, if the Offer Notice contains
non-financial terms and conditions that are not capable of being matched by
Continental on commercially reasonably terms, then Continental and Contractor
shall use commercially reasonable efforts to determine the economic value of
such terms and conditions (and the Option Period will be deemed not to have
commenced until the parties have so determined such economic value), and
Continental shall be entitled to accept the Offer Notice without matching such
terms and conditions, but rather by matching the economic value of such terms
and conditions.

            (b)            Continental shall have the exclusive option during
the Option Period to accept Contractor’s offer to Transfer the specified
interest in the Contractor Facility to Continental or its designee, subject to
the terms and conditions set forth in the Offer Notice, which option shall be
exercisable during the Option Period by written notice from Continental to
Contractor.  During the Option Period, Contractor shall fully cooperate with
Continental in the determination of any material data relevant to the Transfer
of the specified interest in the Contractor Facility.

            (c)            If Continental shall accept the Offer in writing
delivered to Contractor during the Option Period, then Continental and
Contractor shall consummate the Transfer of the specified interest in the
Contractor Facility to Continental or its designee, subject to the terms and
conditions of the Offer, within 20 Business Days after receipt of such written
notice.

            (d)            If Continental does not accept the Offer in writing
delivered to Contractor during the Option Period, then Contractor shall be
entitled to Transfer the specified interest in the Contractor Facility within 20
Business Days after the end of the Option Period on terms and conditions no more
favorable to the transferee than those set forth in the Offer Notice.  If the
Transfer is not completed within such time period, then Contractor must again
comply with all of the provisions of this Section 7 prior to making any Transfer
of the specified interest in the Contractor Facility.

            (e)            Any purported Transfer of an interest in a Contractor
Facility in violation of this Section 7 shall be void and ineffectual ab initio.

            8.            Term.  This Agreement shall terminate at the end of
the Term; provided that, any right or obligation hereunder that is specifically
extended beyond the termination of this Agreement shall be so extended.

            9.            Special CLE Primary Hangar Provisions.  With regard to
that certain Sublease Agreement, dated effective as of January 1, 2001, between
Continental and ExpressJet relating to the CLE Primary Hangar (which the parties
hereby ratify and confirm), Continental agrees that it shall use commercially
reasonable efforts to keep in full force and effect that certain Lease By Way of
Concession, dated February 28, 2001, between Continental and the City of
Cleveland, until the Termination Date and for a period of three years
thereafter, subject to the provisions of Section 2(c) and the other provisions
hereof, and provided that nothing contained herein shall impose any obligation
on Continental to cure any default by Contractor under the Sublease Agreement
referenced above.

            10.            Special IAH Express Training Center Provisions.  With
regard to that certain Sublease Agreement, dated effective as of January 1,
2001, between Continental and ExpressJet relating to the IAH Express Training
Center (which the parties hereby ratify and confirm), Continental agrees that it
shall use commercially reasonable efforts to keep in full force and effect that
certain First Amended and Restated Special Facilities Lease Agreement, dated
effective as of December 1, 1998, between Continental and the City of Houston,
but only to the extent that such lease relates to the IAH Express Training
Center, until December 30, 2027, subject to the provisions of Section 2(c) and
the other provisions hereof, and provided that nothing contained herein shall
impose any obligation on Continental to cure any default by Contractor under the
Sublease Agreement referenced above.

            11.            Continental Inventory.  After receipt of notice by
Continental from time to time of inventory or equipment available for
acquisition from Continental, Contractor agrees to use reasonable commercial
efforts to satisfy all of its inventory or equipment acquisition requirements by
acquiring items of such inventory and equipment from Continental.



            12.            Cooperation.  Notwithstanding any other provision of
this Agreement, each of the parties hereto shall use commercially reasonable
efforts to comply in a timely manner with all reasonable requests of the other
parties made from time to time that are in furtherance of this Agreement.

            13.            Relationship of the Parties.  Nothing in this
Agreement shall be interpreted or construed as establishing among the parties a
partnership, joint venture or other similar arrangement.

            14.            Binding Effect; Assignment.  This Agreement and all
of the provisions hereof shall be binding upon the parties hereto and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by a party hereto without the prior written consent
of the other parties.

            15.            Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  The Agreement may
be executed by facsimile signature.

            16.            Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas (excluding Texas
choice-of-law principles that might call for the application of the law of
another jurisdiction) as to all matters, including matters of validity,
construction, effect, performance and remedies. 

            17.            Arbitration.       Any Claims arising out of or
related to this Agreement shall be resolved by binding arbitration pursuant to
the provisions of Section 10.09 of the Capacity Purchase Agreement. 



            18.            Confidentiality.  Except as required by law or in any
proceeding to enforce the provisions of this Agreement, Continental, ExpressJet
and Holdings hereby agree not to publicize or disclose to any third party the
terms or conditions of this Agreement or any exhibit, schedule or appendix
hereto without the prior written consent of the other parties hereto.  Except as
required by law or in any proceeding to enforce the provisions of this
Agreement, Continental, ExpressJet and Holdings hereby agree not to disclose to
any third party any confidential information or data, both oral and written,
received from the other in connection with this Agreement and designated as such
by the other, without the prior written consent of the party providing such
confidential information or data.  If any party is served with a subpoena or
other process requiring the production or disclosure of any of such agreements
or information, then the party receiving such subpoena or other process, before
complying with such subpoena or other process, shall immediately notify the
other parties of same and permit said other parties a reasonable period of time
to intervene and contest disclosure or production.  Upon termination of this
Agreement, each party must return to each other any confidential information or
data received from the other and designated as such by the party providing such
confidential information or data which is still in the recipient’s possession or
control.

            19.            Equitable Remedies.  Each of Continental and
Contractor acknowledges and agrees that under certain circumstances the breach
by Continental or Contractor of a term or provision of this Agreement will
materially and irreparably harm the other party, that money damages will
accordingly not be an adequate remedy for such breach and that the
non-defaulting party, in its sole discretion and in addition to its rights under
this Agreement and any other remedies it may have at law or in equity, may apply
to any court of law or equity of competent jurisdiction (without posting any
bond or deposit) for specific performance and/or other injunctive relief in
order to enforce or prevent any breach of the provisions of this Agreement.



            20.            Subject to Capacity Purchase Agreement. 
Notwithstanding anything to the contrary contained in this Agreement, the
provisions of this Agreement (and any exhibit hereto, other than the provisions
of Exhibit D hereto that pertain to airports listed on Schedule 2 thereto) shall
be subject in all respects to any provisions of the Capacity Purchase Agreement
that require any true-up or reconciliation payment be made by Continental or
Contractor.


            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered as of the date and year first written above.

CONTINENTAL AIRLINES, INC.

By:                                                                  

Name:            Lawrence W. Kellner

Title:            Chairman and Chief Executive Officer

EXPRESSJET HOLDINGS, INC.

By:                                                                  

Name:  James B. Ream

Title:            President and Chief Executive Officer





EXPRESSJET AIRLINES, INC.

By:                                                                  

Name:  James B. Ream

Title:            President and Chief Executive Officer


EXHIBIT A

to the Master Facility and Ground Handling Agreement



FORM OF SUBLEASE AGREEMENT

            This Sublease Agreement (this “Agreement”), dated as of the __ day
of __________, by and between __________, a __________ corporation
(“Sublessor”), whose address is __________, and __________, a __________
corporation (“Sublessee”), whose address is __________.

WITNESSETH:

            WHEREAS, Sublessor and Sublessee are parties to that certain Amended
and Restated Master Facility and Ground Handling Agreement dated as of June __,
2008 (“Master Facility Agreement”);

            WHEREAS, Sublessor has entered into various agreements (such
agreements, as the same may have been or may from time to time be amended, the
“Prime Agreements”) with other parties (“Prime Lessors”) pursuant to which the
Prime Lessors have conferred upon Sublessor the right to use certain premises;

            WHEREAS, Sublessor desires to allow Sublessee the right to use
certain portions of the premises that Sublessor has the right to use pursuant to
the Prime Agreements (such portions, together with such associated rights and
privileges, such as reasonable and necessary ingress and egress thereto to the
extent permitted by the applicable Prime Agreement, are described on  Schedule 1
attached hereto and are hereinafter referred to as the "Subleased Premises”);
and,

            WHEREAS, Sublessee desires to hire and take said Subleased Premises
as provided herein, in accordance with the terms and conditions hereinafter set
forth.

            NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained, Sublessor and Sublessee agree as follows:

1- Subleased Premises

a)            Sublessor hereby lets unto Sublessee and Sublessee hereby hires
and takes from Sublessor the Subleased Premises in accordance with the terms and
conditions hereof.

b)            Sublessee agrees and accepts the associated rights and privileges
granted under the Prime Agreements, subject, however, to the following
limitations and reservations, and subject to other terms and conditions set
forth in this Agreement:

            (1)            The Prime Agreements, insofar as they relate to the
Subleased Premises, and such Prime Agreements are hereby incorporated by this
reference as if fully set forth herein.

            (2)            Sublessee covenants and agrees, for the benefit of
Sublessor and the Prime Lessors, that it shall not, by its use and occupancy of
the Subleased Premises, violate any of the provisions of the Prime Agreements
relating thereto, and that it shall not knowingly permit any breach of any of
the obligations of Sublessor under such Prime Agreements.  Sublessee covenants
and agrees that this Agreement shall be in all respects subject and subordinate
to the Prime Agreements relating thereto.  Nothing contained in this Agreement
shall be deemed to confer upon Sublessee any rights that are not granted by or
are in conflict with the applicable Prime Agreement.

            (3)            Sublessor reserves the right to enter upon the
Subleased Premises at any time during an emergency to take such action therein
as may be required for the protection of persons or property and at other
reasonable times for the purpose of inspection, maintenance, making repairs,
replacements, alterations or improvements (to the Subleased Premises or to other
areas), showing to prospective subtenants or other users, and for other purposes
permitted elsewhere in this Agreement.

2 - CONDITION OF SUBLEASED PREMISES AND ALTERATIONS

            Except to the extent that Sublessor has been granted representations
or warranties under the Prime Agreements regarding the condition of the
Subleased Premises the benefit of which may,  pursuant to the applicable Prime
Agreement and applicable law, inure to Sublessee (in which case such
representations and warranties shall be deemed made by Sublessor in favor of
Sublessee), Sublessee accepts the Subleased Premises AS-IS, WITH ALL FAULTS,
LATENT OR KNOWN.  Subject to the foregoing, Sublessor MAKES NO WARRANTIES,
GUARANTEES, OR REPRESENTATIONS OF ANY KIND EITHER EXPRESS OR IMPLIED, ARISING BY
LAW OR OTHERWISE, PERTAINING TO THIS AGREEMENT OR THE PROPERTY DESCRIBED IN THIS
AGREEMENT.  Subject to the foregoing, SUBLESSEE HEREBY WAIVES, AND SUBLESSOR
EXPRESSLY DISCLAIMS ALL WARRANTIES, GUARANTEES AND REPRESENTATIONS, EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE, INCLUDING BUT NOT LIMITING THE GENERALITY
OF THE FOREGOING, ANY IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR
REGARDING THE CONDITION OF THE PROPERTY.  Subject to the forgoing, IN NO EVENT
SHALL SUBLESSOR’S  LIABILITY OF ANY KIND UNDER THIS AGREEMENT INCLUDE ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES EVEN IF SUBLESSOR SHALL
HAVE BEEN ADVISED OF THE POSSIBILITY OF POTENTIAL LOSS OR DAMAGE.

            Any alterations will be the sole responsibility and expense of the
Sublessee and will require the prior written approval of Sublessor and, if
required under the applicable Prime Agreement, the respective Prime Lessor.

3 - TERM

            The term of this Agreement shall commence as of the date of first
occupancy of the Subleased Premises by Sublessee and (unless sooner terminated
as hereinafter provided) shall continue in effect thereafter until terminated
pursuant to the provisions of this Agreement or the Master Facility Agreement,
but under no circumstances shall it continue beyond the term of the Prime
Agreement (as the same may be extended) relating to such portion of the
Subleased Premises.

4 - RENTAL

            For the use of the Subleased Premises, Sublessee agrees to pay to
Sublessor the amounts set forth for each separate Subleased Premises location on
Schedule 2 attached hereto.

5 - UTILITIES AND SERVICES

            Sublessor shall not be liable for any interruptions of utilities or
services arising from repairs, alterations, or improvements on or about the
Subleased Premises, except (and only) to the extent that the Prime Lessor of
such portion of the Subleased Premises is liable to Sublessor for such event. 
Sublessee shall pay Sublessor an equitably allocated pro rata share of any
electrical, gas, water or other utility costs associated with the use by
Sublessee of the Subleased Premises.

6 - GOVERNMENT REQUIREMENTS

            Sublessee shall procure from all governmental authorities having
jurisdiction over the operations of Sublessee at the Subleased Premises, all
licenses, certificates, permits or other authorization which may be necessary
for the conduct of its operations.  Sublessee shall also at all times promptly
observe, comply with, and execute the provisions of any and all present and
future governmental laws, rules, regulations, requirements, orders and
directives which may apply to the operations of Sublessee on the Subleased
Premises or its occupancy thereof.

7 - RULES, REGULATION & ADMINISTRATION

            Sublessee covenants and agrees to observe and obey the applicable
rules and regulations promulgated by the applicable Prime Lessor and all
reasonable rules and regulations promulgated by Sublessor for the conduct of
tenants and subtenants at the Subleased Premises; and to observe and obey all
present rules and regulations issued by Sublessor and/or the respective Prime
Lessor for safety, health, preservation of the Subleased Premises, security and
all reasonable rules and regulations promulgated in writing in the future by
Sublessor and/or the respective Prime Lessor.

8 - OTHER OBLIGATIONS OF SUBLESSEE

            Sublessee, in its use of all of the Subleased Premises and related
facilities, and in the conduct of its operations, shall:

a) Conduct its operations in an orderly and proper manner. Sublessee shall not
create or generate or permit the creation or generation of vibrations that could
reasonably be regarded as posing a material risk of damage to the Subleased
Premises; unreasonably loud noises; the emission of steam, gases or unpleasant
or noxious odors; nor in any other manner annoy, disturb or be offensive to
other tenants or users of the premises or common areas.

b) Comply with all applicable federal, state and local laws, ordinances,
regulations and orders.  Without limiting the generality of the foregoing, to
the extent that the activities of Sublessee shall be subject to the same,
Sublessee shall comply with the following:

            1.            Compliance with Regulations.  Sublessee shall comply
with the regulations relative to nondiscrimination in federally assisted
programs of the United States Department of Transportation (hereinafter “DOT”)
Title 49, Code of Federal Regulations, Part 21, as they may be amended from time
to time (“Regulations”), which are herein incorporated by reference and made a
part of this Agreement.

            2.            Nondiscrimination Generally.  Sublessee shall not
discriminate on the grounds of race, color, sex, creed or national origin in the
selection and retention of subcontractors, including procurements of materials
and leases of equipment. 

            3.            Solicitations for Subcontractors, Including
Procurements of Materials and Equipment.  If required by the Regulations, in all
solicitations either by competitive bidding or negotiation made by Sublessee for
work to be performed under a subcontract, including procurements of materials or
leases of equipment, each potential subcontractor or supplier shall be notified
by Sublessee of Sublessee’s obligations under the Regulations relative to
nondiscrimination on the grounds of race, color, or national origin.

            4.            Information and Reports.  Sublessee shall provide all
information and reports required by the Regulations or directives issued
pursuant thereto and shall permit access to its books, records, accounts other
sources of information, and its facilities as may be determined by the airport
sponsor or the Federal Aviation Administration (the “FAA”) to be pertinent to
ascertain compliance with such Regulations, orders, and instructions.  Where any
information required of Sublessee is in the exclusive possession of another who
fails or refuses to furnish this information, Sublessee shall so certify to the
airport sponsor or the FAA, as appropriate, and shall set forth what efforts it
has made to obtain the information.

            5.            Nondiscrimination Covenant.  Sublessee hereby
covenants and agrees, as a covenant running with the land, that in the event
facilities are constructed, maintained, or otherwise operated by Sublessee on
the Subleased Premises for a purpose for which a DOT program or activity is
extended or for another purpose involving the provision of similar services or
benefits, Sublessee shall maintain and operate such facilities and services in
compliance with all other requirements imposed pursuant to 49 CFR Part 21,
Nondiscrimination in Federally Assisted Programs of the Department of
Transportation, and as said Regulations may be amended.  Sublessee hereby
covenants and agrees, as a covenant running with the land:  (1) that no person
on the grounds of race, color, sex, creed or national origin shall be excluded
from participation in, denied the benefits of, or be otherwise subjected to
discrimination in the use of the Subleased Premises, (2) that in the
construction of any improvements on, over, or under such Subleased Premises and
the furnishing of services thereon, no person on the grounds of race, color,
sex, creed or national origin shall be excluded from participation in, denied
the benefits of, or otherwise be subjected to discrimination, (3) that Sublessee
shall use the Subleased Premises in compliance with all other requirements
imposed by or pursuant to 49 CFR Part 21, Nondiscrimination in Federally
Assisted Programs of the Department of Transportation, and as said Regulations
may be amended.  Sublessee assures that it will comply with pertinent statutes,
Executive Orders and such rules as are promulgated to assure that no person
shall, on the grounds of race, creed, color, national origin, sex, age, or
handicap be excluded from participating in any activity conducted with or
benefiting from Federal assistance.

c)         Control the demeanor and appearance of its officers, and employees so
as to maintain professional standards and upon objection from Sublessor or the
respective Prime Lessor concerning the conduct, demeanor, or appearance of any
person, Sublessee shall immediately take all steps necessary to remove the cause
of the objection.



d)         Not allow garbage, debris, or other waste materials (whether solid,
liquid or gaseous) to collect or accumulate on the Subleased Premises or in
access and service areas of the Subleased Premises used by Sublessee, and
Sublessee shall cause to be removed from the Subleased Premises any debris and
other waste material generated by Sublessee.  Sublessee shall use all due care
when effecting removal of all such waste and shall effect such removal pursuant
to the applicable regulations existing at Subleased Premises for the removal of
waste as promulgated by the respective Prime Lessor, Sublessor or others having
jurisdiction.  Sublessee shall keep all lobbies, vestibules and steps within the
Subleased Premises free from dirt and rubbish.

e)            Sublessee is responsible to maintain at all times the Subleased
Premises and all equipment, fixtures, and materials used by Sublessee thereon,
or in other areas, in a clean and sanitary manner.

It is intended that the standards and obligations imposed by this section shall
be maintained or complied with by Sublessee in addition to its compliance with
any applicable governmental laws, ordinances and regulations currently in effect
or which may be enacted.

9 - MAINTENANCE AND REPAIR

a)            Sublessee shall take good care of the Subleased Premises while
they are under Sublessee’s control and shall make or cause to be made at its own
expense all installations, repairs, replacements, redecorating and other
maintenance necessary to keep the Subleased Premises, and equipment, fixtures,
furnishings and signs therein clean and in good condition and repair; all of
which shall be in accordance with the standards of the facility and of a quality
and class not inferior to the original material or workmanship.  All maintenance
and repair work undertaken by Sublessee shall be done in a good and workmanlike
manner, leaving the Subleased Premises free of liens for labor and materials.

b)            Sublessee shall maintain the Subleased Premises and conduct its
operations in such manner that at no time during the letting hereunder will it
do or knowingly permit to be done any act or thing upon the Subleased Premises
which will invalidate or conflict with any fire and casualty insurance policies
covering the Subleased Premises, or any part thereof, or the Subleased Premises,
or any part thereof, or which may create a hazardous condition so as to increase
the risk normally attendant upon the operations contemplated hereunder, and
Sublessee shall promptly observe and comply with any and all present and future
rules and regulations, requirements, orders and directions of Fire Underwriters
Association or of any other board or organization which may exercise similar
functions.  Any increase in fire or casualty insurance premiums attributable to
Sublessee’s acts or omissions under this Agreement shall be promptly reimbursed
by Sublessee, upon receipt of Sublessor’s invoice therefor.

10 - RELATIONSHIP

            It is expressly understood and agreed that Sublessee is and shall be
an independent contractor and operator, responsible for its acts or omissions in
connection with its use and occupancy of the Subleased Premises and any related
areas used by Sublessee.

11 - RELEASE AND INDEMNITY

Release

            Sublessee agrees that Sublessor shall not be liable for any loss or
damage to any property of any persons (including property of Sublessee, its
officers, directors, employees, agents, customers, concessionaires, vendors,
contractors or invitees), occasioned by theft, fire, acts of God, or any
governmental body or authority, injunction, riot, war, other tenants of the
Subleased Premises or the premises of which the Subleased Premises are a part,
or any damage or inconvenience which may arise through repair, or alteration of
the Subleased Premises, or failure to make repairs in a timely manner, or the
unavailability of utilities, or for any other cause, except to the extent caused
by the gross negligence or willful misconduct of Sublessor or the respective
Prime Lessor, it being agreed that this release shall apply to claims resulting
from the negligence of Sublessor or such Prime Lessor.  Sublessor agrees that
any waivers of claims for property damage contained in the respective Prime
Agreement made by the Prime Lessor thereunder shall inure to the benefit of
Sublessee to the extent permitted by the applicable Prime Agreement and
applicable law.

Indemnity

            Anything in this Agreement to the contrary notwithstanding, and
without limiting Sublessee’s obligation to provide insurance pursuant to Article
12 hereunder, Sublessee covenants and agrees that it shall indemnify, defend and
save harmless Sublessor, its affiliates (other than Sublessee), any affected
Prime Lessor, and their respective directors, officers, employees, agents,
successors and assigns (“Indemnitees”), from and against all liabilities,
losses, damages, penalties, claims, costs, charges and expenses, causes of
action and judgments of any nature whatsoever, including without limitation
reasonable attorney's fees, costs and related expenses that may be imposed upon
or incurred by the Indemnitees by reason or arising out of any of the following,
except if caused by the negligence or willful misconduct of any such Indemnitee
(it being acknowledged, however, that if the indemnification obligations of
Sublessor under the respective Prime Agreement requires Sublessor to indemnify
such Prime Lessor (or other parties therein identified) Sublessee shall be
required to indemnify such Prime Lessor and other identified parties to the same
extent; and that such indemnification duties may apply even where an Indemnitee
under the applicable Prime Agreement is negligent or otherwise at fault):

a)         Any occupancy, management or use of the Subleased Premises, or areas
surrounding the Subleased Premises or the service areas, parking areas, or
pedestrian areas in or around the Subleased Premises, by Sublessee or any of its
directors, officers, agents, contractors, servants, employees, licensees,
invitees, successors and assigns;

b)         Any negligence on the part of Sublessee or any of its directors,
officers, agents, contractors, servants, employees, licensees, invitees,
successors and assigns;

c)         Any accident, injury to or death of any person, or damage to or
destruction of any property of Sublessee or its officers, directors, employees,
agents, customers, concessionaires, vendors, contractors or invitees occurring
in or on the Subleased Premises; or

d)         Any failure on the part Sublessee to comply with any of the
covenants, agreements, terms or conditions contained in this Agreement.

12 - INSURANCE

            Without limiting Sublessee’s obligation to indemnify Sublessor as
provided for in this Agreement, Sublessee shall procure and maintain, at its own
cost and expense, at all times during the term of this Agreement, insurance of
the following types in amounts not less than those indicated with insurers
satisfactory to Sublessor:

            Comprehensive public liability insurance with limits of not less
than $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per
occurrence for death or bodily injury; workers compensation insurance with
statutory limits; and employer's liability insurance of not less than
$[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] in limits.

            Such insurance shall contain the following endorsements:

(1)        Name Sublessor and the respective Prime Lessor, its parents and
subsidiaries, their respective directors, officers, employees, agents,
successors and assigns, as Additional Insureds as it pertains to this Agreement
and the respective Subleased Premises.  Upon written notice from Sublessor,
Sublessee shall promptly cause any other party required to be named by as an
Additional Insured under the Prime Agreement to be so named.

(2)        Include a Severability of Interest (Cross Liability) provision
whereby such insurance applies separately to each insured to the extent of
Sublessee’s indemnity obligations hereunder.

(3)        Include a breach of warranty clause in favor of the Additional
Insureds, whereby such insurance shall not be invalidated by any breach of
warranty by Sublessee.

(4)        Include a blanket contractual liability clause to cover the liability
and indemnity assumed by the Sublessee under this Agreement.

(5)        Provide that such insurance is primary without right of contribution
from Sublessor’s insurance.

(6)        Provide that Sublessor is not obligated for payment of any premiums,
deductibles, retention or other self-insurances thereunder.

(7)        Provide for 30 days advance notice to Sublessor and the respective
Prime Lessor, by registered or certified mail, of any cancellation, reduction,
lapse or other material change.

(8)        Include a Waiver of Subrogation clause in favor of the Additional
Insureds.

The indemnities and insurance provisions contained or referred to herein shall
survive the expiration or other termination of this Agreement.

13 - ASSIGNMENT

            This Agreement and the rights and obligations created hereunder may
not be assigned or delegated by Sublessee without the prior written consent of
Sublessor and, if required of Sublessor under the applicable Prime Agreement,
the applicable Prime Lessor; but subject to the foregoing, this Agreement and
the rights and obligations of the parties hereby created, shall be binding upon
and inure to the benefit of the parties hereto, their respective successors,
assigns and legal representatives.  Sublessor reserves the right to assign or
transfer its interest hereunder without notice.

14 - WAIVER

            The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the party entitled to enforce such term, but such waiver shall be effective
only if it is in writing signed by the party against which such waiver is to be
asserted.  Unless otherwise expressly provided in this Agreement, no delay or
omission on the part of any party in exercising any right or privilege under
this Agreement shall operate as a waiver thereof, nor shall any waiver on the
part of any party of any right or privilege under this Agreement operate as a
waiver of any other right or privilege under this Agreement nor shall any single
or partial exercise of any right or privilege preclude any other or further
exercise thereof or the exercise of any other right or privilege under this
Agreement.  No failure by either party to take any action or assert any right or
privilege hereunder shall be deemed to be a waiver of such right or privilege in
the event of the continuation or repetition of the circumstances giving rise to
such right unless expressly waived in writing by the party against whom the
existence of such waiver is asserted.

15 - FORCE MAJEURE

            Neither party shall be deemed in violation of this Agreement if it
is prevented from performing any of its non-monetary obligations hereunder by
any labor or industrial dispute; civil disturbance; vandalism or act of a public
enemy; shortage of labor, energy or material; court order, regulation, action or
non-action of any governmental authority; weather condition; natural disaster;
act of God; or other circumstances not reasonably within its control, and which,
with the exercise of due diligence, it is unable to overcome; provided that, the
provisions of this Article 15 shall not apply where the time period for
Sublessor to perform its obligations under the Prime Agreement would not be
extended upon the occurrence of any of the foregoing.  Each party shall give the
other immediate notice of such interruption, shall make all reasonable efforts
to eliminate it as soon as possible, and at its conclusion, shall resume
performance in accordance with its obligations hereunder; provided that, neither
party shall be required to settle or compromise any strike or other labor
dispute to so eliminate such interruption.

16 - NOTICE

            All notices made pursuant to this Agreement shall be in writing and
shall be deemed given upon (a) a transmitter’s confirmation of a receipt of a
facsimile transmission (but only if followed by confirmed delivery of a standard
overnight courier the following Business Day or if delivered by hand the
following Business Day), or (b) confirmed delivery of a standard overnight
courier or delivered by hand, to the parties at the following addresses:

if to Sublessor:



            [insert]



if to Sublessee:



            [insert]



or to such other address as either party hereto may have furnished to the other
party by a notice in writing in accordance with this Article 16.

17 - TERMINATION

            Without limiting any rights of Sublessor, either at law or in
equity, to exercise any remedies available to Sublessor as may be afforded by
operation of law, this Agreement may be terminated as follows:

a)            Immediately upon termination or expiration of the respective Prime
Agreement (notwithstanding that such agreement may remain in effect as to space
other than the Subleased Premises), or upon expiration or termination of
Sublessor’s right to grant Sublessee the right to occupy and use the applicable
portion of the Subleased Premises.

b)            Immediately without notice to Sublessee if Sublessee files a
voluntary petition in bankruptcy or if proceedings in bankruptcy shall be
instituted against it and not dismissed within 30 days, or that a court shall
take jurisdiction of Sublessee or its assets pursuant to proceedings brought
under the provisions of any Federal Reorganization Act, or that a receiver of
Sublessee’s assets shall be appointed and such taking or appointment shall not
be stayed or vacated within a period of 30 days.

c)            Immediately upon written notice to Sublessee, if Sublessee fails
to pay any installment of rent or additional rent within 10 days after receipt
of written notice that the same was not paid when due.

d)            Immediately upon written notice to Sublessee, if Sublessee fails
to perform, keep, and observe any of the terms, covenants or conditions herein
contained on the part of Sublessee to be performed, kept, or observed and such
failure continues for 30 days after the date of written notice thereof is sent
to Sublessee; provided that, if Sublessor would have a lesser period of time to
cure such default under the applicable Prime Agreement, then Sublessee shall
only be permitted the time period that Sublessor would be permitted to cure such
default, less 48 hours; it being further agreed that Sublessor may, but shall
not be obligated to, take any action it reasonably deems necessary or advisable
at Sublessee’ expense to cure such default if such default causes interference
with Sublessor’s operations or if it is determined by Sublessor, acting
reasonably, that such default is likely to result in Sublessor’s loss of the use
of the Subleased Premises pursuant to the Prime Agreement.

e)            Immediately by either party upon the acquisition or condemnation
of the Subleased Premises by eminent domain, in which event Sublessee shall have
no claim for the unexpired term nor a claim for any part of the award made for
the Subleased Premises.

            In the event that this Agreement is terminated in accordance with
the foregoing provisions prior to the expiration of the term after a default by
Sublessee hereunder, Sublessor may (but shall not be obligated to) relet the
Subleased Premises for a term and upon any conditions it may deem proper.  In no
event will Sublessee be entitled to receive any payment from Sublessor if the
profits from such reletting exceed the rental reserved to be paid hereunder by
Sublessee.  Any termination by Sublessor under this section shall not affect or
impair the right of Sublessor to recover actual damages occasioned by any
default by Sublessee that may be recoverable under applicable law.

18 - SURRENDER OF SUBLEASED PREMISES

            Upon expiration or other termination of this Agreement, Sublessee
shall remove all its signs, trade fixtures and any other personal property,
repair all damage caused by removal, and surrender the Subleased Premises in
good order and condition, reasonable wear and tear excepted.  If Sublessee fails
to surrender possession as aforestated, Sublessor may re-enter and repossess the
Subleased Premises without further notice (any personal property therein being
deemed abandoned by Sublessee) and Sublessee hereby waives service of any notice
of intention to re-enter and/or right to redeem that may be granted by
applicable laws.

            Sublessor agrees that on payment of the rents and any other payments
due, and performance of the covenants and agreements on the part of Sublessee to
be performed hereunder, Sublessee shall peaceably have and enjoy the Subleased
Premises for the uses granted to Sublessee hereunder, subject to Sublessor’s
continued rights under the applicable Prime Agreement and any limitations
otherwise stated herein.

20 - CONDITIONS

            It is agreed that if required under the terms of the applicable
Prime Agreement, the use of the Subleased Premises by Sublessee is subject to
the consent and approval of the applicable Prime Lessor.  If written consent by
any Prime Lessor is denied after reasonable efforts by the parties hereto to
obtain such consent, then either party may, at its option (but without limiting
any of Sublessor’s rights in respect of any breach of the terms hereof prior to
such rescission) rescind its signature hereon and thereafter this Agreement
shall become null and void (but only as to the portion of the Subleased Premises
covered by such Prime Agreement), and the parties shall become discharged from
all further unaccrued liabilities hereunder.  If the consent of any Prime Lessor
is required, then for purposes of submittal of this Agreement for the consent of
such Prime Lessor, it is agreed that Schedule 1 may be redacted so as to
describe only the portion of the Subleased Premises as are leased by Sublessor
from such Prime Lessor and so as to set forth only the respective Prime
Agreements that pertain to the Subleased Premises.

21 - TAXES

            If Sublessor shall be assessed for taxes on any of the Sublessee’s
leasehold improvements, equipment, furniture, fixtures, personal property or
business operations, Sublessee shall pay to Sublessor the amount of such taxes
within 10 days after delivery of a written statement thereof.

22 – SUBJECT IN ALL RESPECTS TO MASTER FACILITY AGREEMENT

            Notwithstanding anything to the contrary contained in this
Agreement, the provisions of this Agreement shall be subject in all respects to
the provisions of the Master Facility Agreement.

[signature page follows]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

SUBLESSOR                                                  SUBLESSEE

BY: __________________________                    BY:
___________________________

_______________                                          _____________________

_______________                                          _____________________

_______________                                          _____________________

DATE: _______________________                          DATE:
_________________________

Schedules to be added:

Schedule 1 – Description of Subleased Premises

Schedule 2 – Rental Amounts for Subleased Premises


EXHIBIT B

to the Master Facility and Ground Handling Agreement



FORM OF ASSIGNMENT



            This Agreement (this “Agreement”) is made and entered into, and is
to be effective on, this the ____ day of ____________ (the “Effective Date”), by
____________, a ____________ corporation (“Assignor”) and ____________, a
____________ corporation (“Assignee”), [and the ____________ (“Airport
Lessor”)].

W I T N E S S E T H:

            WHEREAS, Assignor leases space], designated on Exhibit(s) _____
attached hereto and made a part hereof (together the “Premises”), at
____________ at the ____________ Airport, ____________ (the “Airport”) under a
certain [Airport Use and Lease Agreement dated ____________, (as amended,
hereinafter referred to as the “Lease”)] between Assignor and the Airport
Lessor;

            WHEREAS, a copy of the Lease has been provided to Assignee and is
incorporated herein by reference;

            WHEREAS, Assignee operates at the Airport and from portions of the
Premises;

            WHEREAS, Assignor desires to assign to Assignee [all] [a portion] of
Assignor’s remaining right, title and interest in the Lease [insofar (and only
insofar) as the Lease pertains to certain leased premises and improvements
described on the attached Annex 1], such space herein called the “Assigned
Space” and the improvements located within the Assigned Space are herein called
the “Assigned Space Improvements”.  The Assigned Space and Assigned Space
Improvements are herein called the “Assigned Premises”;

            WHEREAS, Assignee desires to accept such assignment from Assignor;

            [WHEREAS, such assignment requires the prior written consent of the
Airport Lessor];

            [WHEREAS, pursuant to the Lease, such assignment does not require
the consent of the Airport Lessor (but written notice of such assignment is
required to be given to the Airport Lessor)]. 

            NOW, THEREFORE, in consideration of the assignment herein made and
of the mutual agreements and covenants hereinafter set forth, the parties hereto
agree as follows:

            1.            DEMISE AND USE



            Effective on the Effective Date, Assignor hereby assigns to Assignee
all of the interest of the lessee under the Lease [insofar (and only insofar) as
the Lease pertains to the Assigned Premises].

            2.            ACCEPTANCE OF ASSIGNMENT

            Assignee accepts the foregoing assignment of the Lease [insofar (and
only insofar) as the Lease pertains to the Assigned Premises] and covenants with
Assignor, from and after the Effective Date, to pay all rent and other charges
provided for in the Lease, as amended and to perform and observe all of the
other covenants, conditions and provisions in the Lease, as amended, to be
performed or observed by or on the part of Assignor as tenant under the Lease
[in respect of the Assigned Premises].

            3.            WARRANTIES

            Assignor hereby warrants and covenants that (i) except for the
rights and interests of the Airport Lessor under the Lease, Assignor is now the
sole owner of all rights and interests in and to the Assigned Premises, (ii) the
Lease[, as it relates to the Assigned Premises,] is in full force and effect,
(iii) Assignor has complied with all terms and provisions of the Lease [as it
relates to the Assigned Premises] and same is not currently in default and
Assignor knows of no condition which with the passage of time or giving of
notice  might constitute a default under the Lease by any party, and (iv) the
Assigned Premises and the Lease[, insofar as it relates to the Assigned
Premises,] are free from all liens and encumbrances.  A copy of the Lease (and
all amendments thereto) are attached as Annex 2.

            Subject to the foregoing, Assignee accepts the Assigned Premises and
equipment thereon “AS IS” and acknowledges that there is, with respect to the
Assigned Premises and equipment thereon, NO WARRANTY, REPRESENTATION, OR
CONDITION OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTY OF
MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE, and that none shall be
implied by law. Except as stated in this Agreement, Assignee acknowledges that
Assignor has made no representations with respect to the Assigned Premises or
equipment. Final determination of the suitability of the Assigned Premises or
equipment for the use contemplated by Assignee is the sole responsibility of
Assignee, and Assignor shall have no responsibility in connection with such
suitability.

            4.            ASSIGNEE TO COMPLY WITH LEASE TERMS



            Assignee agrees to perform and observe all of the covenants,
conditions and terms of the Lease relating to the period of time from and after
the Effective Date [(insofar, but only insofar, as the same related to the
Assigned Premises)], and to protect, defend, indemnify and hold harmless
Assignor from and against all claims, damages, and expenses of any kind asserted
by any person or entity, including the Lessor, arising out of the
nonperformance, nonobservance or improper performance or observance of the
covenants, conditions or terms of  the Lease [(insofar, but only insofar, as the
same relates to the Assigned Premises)].  Assignor shall comply with all
remaining terms of the Lease, to the extent any non-compliance could adversely
affect Assignee rights in or to the Assigned Premises. Assignor agrees to
protect, defend, indemnify and hold harmless Assignee from and against all
claims, damages, and expenses of any kind asserted by any person or entity,
including the Airport Lessor, arising out of the nonperformance, nonobservance
or improper performance or observance prior to the Effective Date of the
covenants, conditions or terms of the Lease [(insofar, but only insofar as the
same relates to or effects the Assigned Premises)].  Nothing herein shall be
construed as to obligate Assignee to be responsible in any way for any hazardous
material located in, or the environmental condition of, the Assigned Premises as
of the Effective Date to the extent not caused by or arising from Assignee’s
operations.

            5.            APPROVALS

            [This Agreement shall not become effective unless and until the
consent of the Airport Lessor is given by execution of consents for the
assignments herein made, which consents shall be requested on the standard form
for such consents by the lessor as attached hereto as Annex 3.  Assignor and
Assignee hereby mutually agree to expeditiously take any and all actions, and to
cooperate fully with each other, with respect to obtaining any approvals,
authorizations, licenses or similar items that may be necessary or desirable in
order to carry out the agreements set forth herein or contemplated hereby.  The
parties hereto agree to request the consent of the Lessor on the consent form
attached hereto as Annex 3.  The parties agree to make such reasonable changes
to such form as may be required by Lessor.]

            [Consent by Airport Lessor.  Airport Lessor, as evidenced by its
execution below, does hereby consent to this Assignment, [releases Assignor from
all of its responsibilities and obligations under the Lease that are
attributable to the period of time after the Effective Date, and] agrees to look
solely to Assignee for performance of all obligations thereafter under the Lease
[as it relates to the Assigned Premises].]

            [Acknowledgement.             Assignor and Airport Lessor hereby
represent to Assignee that the Lease is currently in full force and effect, and
that they know of no events of default relating to the Lease or the Assigned
Premises as of the date hereof.] 

            6.            APPLICABLE LAW



            [The laws of the State where the Assigned Premises are located shall
be used in interpreting this Agreement and in determining the rights of the
parties under it.]

            7.            SEVERABILITY



            If any part of this Agreement is held to be invalid by final
judgment of any court of competent jurisdiction, the part held invalid shall be
modified to the extent necessary to make it valid or, if necessary, excised, and
the remainder of the Agreement shall continue to remain effective.

            8.            ENTIRE AGREEMENT



            This Agreement contains the entire agreement between the parties
with respect to its subject matter and may not be changed in any way, except by
a written instrument executed by the parties and, if necessary, approved by the
Airport Lessor. 

            9.            SUCCESSORS AND ASSIGNS



            The provisions of this Agreement shall be binding on the parties,
their successors and assigns.

            IN WITNESS WHEREOF, the parties have properly executed this
Agreement effective the date first above written.

ATTEST:                                                                    
[ASSIGNOR]

____________________________                           
BY:_____________________________

TITLE:__________________________

DATE:__________________________

ATTEST:                                                                    
[ASSIGNEE]

____________________________                           
BY:_____________________________

TITLE:__________________________

                                                                       
           

DATE:

[Consent of Airport Lessor

By: _________________________                     

            Name:

            Title:    

Date: _______________________]

Exhibits to be Attached:

                                               

Annex 1 – Description of Assigned Space

Annex 2 – Copy of Lease

Annex 3 – Request for Consent           


ANNEX 1

to the Form of Assignment

DESCRIPTION OF ASSIGNED SPACE


ANNEX 2

to the Form of Assignment

COPY OF LEASE


ANNEX 3

to the Form of Assignment

REQUEST FOR CONSENT TO ASSIGNMENT

            ____________, a ____________ corporation (“Assignor”) and
____________, a ____________ corporation (“Assignee”) hereby apply to the
[____________] (the “Airport Lessor”) for its consent to an Assignment attached
as Exhibit “A” and dated ____________ (the “Effective Date”), for premises
described therein (the “Assigned Premises”) as required by the [____________ Use
and Lease Agreement] (the “Agreement”) with ____________ for certain premises at
____________ Airport.  As consideration for the granting of the aforesaid
consent and without limitation of any right or remedy of the Airport Lessor as
set out in the Agreement, Assignor and Assignee agree with the Airport Lessor as
follows:

1.            Assignor represents to Assignee that to its knowledge as of the
date hereof, the agreement dated ____________, by and between the Airport
Lessor, as Lessor, and Assignor, as Lessee, is in full force and effect and
there are no rental fees in arrears and no notices of termination or default are
outstanding.

2.         The parties hereto recognize and agree that the cancellation,
termination, or expiration of the Agreement shall serve to terminate Assignor’s
and Assignee’s rights and obligations concerning the Assigned Premises.

3.         All notices to Assignee (as Lessee) with respect to the Assigned
Premises pursuant to the Agreement shall hereinafter be sent to Assignee at the
following address:

_______________

_______________

_______________

4.         In addition, it is expressly understood and agreed as follows:

            (a)            That by the granting of this consent to Assignment,
the Airport Lessor is not consenting in advance to any future subleases or
assignments of the Assigned Premises or any other facilities by [either Assignor
or] Assignee. 


            (b)            That no future amendment, modification or alteration
to the Assignment shall be or become effective without prior notice to and
approval by the Airport Lessor if required by the provisions of the Agreement.

            (c)            That Airport Lessor, as evidenced by it execution of
this consent below, [releases Assignor from all of its responsibilities and
obligations under the Lease that are attributable to the period of time after
the Effective Date, and] agrees to look solely to Assignee for performance of
all obligations thereafter under the Lease [as it relates to the Assigned
Premises].

            (d)            [That Assignor and Airport Lessor hereby represent to
Assignee that the Lease is currently in full force and effect, and that they
know of no events of default relating to the Lease or the Assigned Premises as
of the date hereof.] 


The parties accept the foregoing acknowledgments and agreements and the Airport
Lessor hereby consents to the Assignment attached as Exhibit “A”.  However, the
terms of the Agreement and this Request for Consent shall prevail over any
conflicting terms or provisions contained in Exhibit “A” hereto.

FOR THE AIRPORT LESSOR:                                 FOR [ASSIGNOR]:

APPROVED                                                                APPROVED

________________________________                   
________________________________

Name:                                                                         
Name:

Title: Director, Department of Aviation                       
Title:____________________________

Date:__________________________                       
Date:___________________________

FOR [ASSIGNEE]:

APPROVED

ATTEST/SEAL:

________________________________                   
_________________________________

Name:                                                                         
Name:

Title: Corporate Secretary                                             
Title:_____________________________

Date:____________________________                   
Date:_____________________________


EXHIBIT C

to the Master Facility and Ground Handling Agreement



FORM OF CONTINENTAL GROUND HANDLING AGREEMENT

(Continental as Handling Company, Contractor as Carrier)



AHM 810 – Annex B



STANDARD GROUND HANDLING AGREEMENT

SIMPLIFIED PROCEDURE



ANNEX B.SYS.0 – LOCATIONS AGREED SERVICES, FACILITIES AND CHARGES



to the Standard Ground Handling Agreement (SGHA) of April 1993



Between:            ExpressJet Airlines, Inc.

            700 Sam Houston Parkway West

            Suite 200

            Houston, Texas 77067

            (hereinafter referred to as the “Carrier”)



And:            Continental Airlines, Inc.

            1600 Smith

            Mail Stop HQSLG

            Houston, Texas 77002

            (hereinafter referred to as the “Handling Company”)



effective from:            January 1, 2001



This Annex            B.SYS.0



for the location :           The Handling Company shall provide ground handling
services as provided herein for Scheduled Flights at the airports set forth on
Schedule 1 hereto.



            In addition to the airports on Schedule 1, the Handling Company
shall also provide ground handling services to the Carrier for Scheduled Flights
pursuant to the terms hereof at each additional airport to which Scheduled
Flights are scheduled to fly after the date hereof (each, a “New Airport”)
unless (i) at the time of commencement of Scheduled Flights to such New Airport,
the Handling Company does not fly any flights to such airport; (ii) in the
calendar month in which such Scheduled Flights commence, such New Airport would
be the first, second or third New Airport at which the Handling Company would
not provide services to the Carrier pursuant to the terms hereof; and (iii) the
Handling Company gives at least 90 days’ prior written notice (or such shorter
period of time as is reasonably practicable) before the commencement of
Scheduled Flights to such New Airport that the Handling Company will not provide
ground handling services at such airport.  Schedule 1 shall be amended to
reflect each such addition.



            The Handling Company may elect, upon at least 90 days’ prior written
notice to the Carrier, to provide ground handling services to the Carrier at any
other airport to which Scheduled Flights fly at the time of such election. 
Schedule 1 shall be amended to reflect each such addition. In this regard,
Carrier acknowledges that Handling Company has provided Carrier with proper
written notice that Handling Company or its designee will provide ground
handling services hereunder at 11 stations effective on September 7, 2008 (AVL,
BHM, DAL, TYS, and VPS), September 16, 2008 (CAE, GSP, and SAV), and September
21, 2008 (JAN, LEX, and XNA).



            Notwithstanding the foregoing, the Handling Company may elect to
terminate the provision of services by the Handling Company pursuant hereto at
any airport upon at least 90 days’ prior written notice to the Carrier and in
any event only at such time as the Carrier, using its commercially reasonable
efforts, is able to provide the ground handling services provided by the
Handling Company hereunder with respect to Scheduled Flights at such airport. 
In addition, the provisions of this agreement shall terminate with respect to
any airport to which Scheduled Flights cease to be scheduled (other than a
temporary cessation, it being understood that the cessation of seasonal
Scheduled Flights upon the end of the relevant season shall constitute a
temporary cessation if such Scheduled Flights are expected to resume in the
subsequent relevant season).  Schedule 1 shall be amended to reflect each such
termination.



is valid from:            July 1, 2008

and replaces:            Annex B SYS.0 dated as of January 1, 2001, as
previously amended.



Capitalized terms used herein that are not defined herein or in the Standard
Ground Handling Agreement of April 1993 as published by the International Air
Transport Association (the “Main Agreement”) or in Annex A thereto, shall have
the meanings given to such terms in the Second Amended and Restated Capacity
Purchase Agreement among the Carrier, the Handling Company and ExpressJet
Holdings, Inc., the Carrier’s parent, as amended from time to time (the
“Capacity Purchase Agreement” or “CPA”) or the Amended and Restated Master
Facility and Ground Handling among the Carrier, the Handling Company and
ExpressJet Holdings, Inc., as amended from time to time.



This Annex B is prepared in accordance with the simplified procedure whereby the
Carrier and the Handling Company agree that the terms and conditions of the Main
Agreement and Annex A to the Main Agreement shall apply as if such terms were
repeated here in full, except as otherwise modified pursuant to this Annex B. 
By signing this Annex B, the parties confirm that they are familiar with the
aforementioned Main Agreement and Annex A.  The Main Agreement and Annex A, as
modified pursuant to this Annex B shall be referred to herein as the
“Agreement.”



            F.            PARAGRAPH 1 – HANDLING CHARGES



1.1       The Handling Company shall provide the services of Annex A enumerated
below for the Carrier’s Scheduled Flights at the locations set forth above:



            1.1.1.            For services of the Annex A in its:



            SECTION 1 – REPRESENTATION AND ACCOMMODATION:

            1.1.2., 1.1.3., 1.1.4.

            1.2.1., 1.2.2, 1.2.3.



            SECTION 2 – LOAD CONTROL AND COMMUNICATION:

            2.1.1, 2.1.2, 2.1.3.

            2.2.1., 2.2.2., 2.2.3.



            SECTION 4 – PASSENGERS AND BAGGAGE:

            4.1.1., 4.1.2., 4.1.3., 4.1.4., 4.1.5., 4.1.6, 4.1.7.(in accordance
with the Baggage             Resolution System Agreement)., 4.1.8, 4.1.10(b) (if
applicable), 4.2., 4.3., 4.4.1., 4.4.2.             (a), 4.4.4. (a)(c), 4.4.5.,
4.4.6., 4.4.7.



            SECTION 5 – CARGO AND MAIL:

            5.1. thru 5.5 (CO’s cargo products)



            SECTION 6 – RAMP:

            6.1., 6.2.1., 6.2.2. (a), 6.2.3. (on request at ad hoc rate), 6.3.,
6.4.1.(b).,6.4.3., 6.4.4.,             6.4.5., 6.4.6. (a)(b), 6.4.7., 6.4.8.,
6.4.9., 6.4.12., 6.5.1. (on request at ad hoc rate), 6.6.1., 6.7.1.



            SECTION 7 – AIRCRAFT SERVICING:

            7.2.2., 7.3., 7.6.2. (ad hoc rates apply)



            SECTION 8 – FUELING AND OIL:

            8.1.1., 8.1.2., 8.1.12.



            SECTION 10 – FLIGHT OPERATIONS AND CREW ADMINISTRATION:

            10.1.1., 10.1.2., 10.1.4., 10.2.1., 10.2.2.(c), 10.2.5., 10.2.6.,
10.2.7., 10.5.1.



            SECTION 12 – CATERING SERVICES:

            12.1.1., 12.1.2.



            SECTION 14 – SECURITY:

            14.1., 14.2., 14.4., 14.5.(GSC)

1.1.2.   NO SEPARATE FEES FOR SERVICES COVERED UNDER THE SECTIONS LISTED ABOVE:



            The ground handling services to be provided hereunder shall be
provided in consideration of the mutual obligations of the Handling Company and
the Carrier set forth in the Capacity Purchase Agreement among the Carrier, the
Handling Company and ExpressJet Holdings, Inc., the Carrier’s parent, with no
fee charged hereunder; provided that the additional charges specified in
Paragraph 2 below shall apply when applicable; and provided further that the
Carrier will be responsible for all airport landing fees and other airport taxes
or charges, and shall make payment directly therefor.



1.1.3            EQUIPMENT PROVIDED BY CARRIER:



            Notwithstanding anything contained in Paragraph 1.1.1 to the
contrary, at each airport that does not constitute a Hub Airport (and excluding
airports that transition from Contractor Airports to Continental Airports on or
after June 1, 2008 (a “Transitioned Airport”)), if requested by Handling
Company, the Carrier shall be responsible for supplying all ground handling
equipment that is usable only for regional jets or turboprops of the type used
by Contractor for Scheduled Flights (as opposed to other types of jets flown by
the Handling Company), which, as of the date hereof, is the equipment set forth
on Schedule 2 hereto, and which equipment may not be used by Handling Company
for any purpose other than providing ground handling services to Carrier, except
that such equipment may be used by Handling Company to provide ground handling
to any codeshare partners of Handling Company.  At all Hub Airports, the
Handling Company shall be responsible for supplying such equipment.  As between
Handling Company and Carrier, Handling Company shall be responsible for
supplying all other ground handling equipment necessary for the provision of
ground handling services hereunder.  Additionally, it is acknowledged that
Carrier may arrange for the provision by a third party of any equipment
otherwise required to be provided by Carrier hereunder and in this regard,
Handling Company and Carrier shall use good faith efforts to coordinate with
each other concerning the provisioning of any such equipment.  From and after
the date that an airport becomes a Transitioned Airport, Handling Company will
not be responsible for any depreciation expenses relating to any ground handling
equipment previously provided by Carrier at such Transitioned Airport, unless
such equipment is placed into service in support of Scheduled Flights at another
airport.

            G.            PARAGRAPH 2 – ADDITIONAL CHARGES



            Services in Annex A which are not included in Paragraph 1 of this
Annex and all other additional services that are available and that are agreed
to be provided to Carrier in respect of Scheduled Flights will be provided by
Handling Company at no additional charge.

            H.            PARAGRAPH 3 – DISBURSEMENTS



3.1       At the Handling Company’s request, disbursements made on behalf of the
Carrier shall be reimbursed to the Handling Company at cost.

            I.            PARAGRAPH 4 –SETTLEMENT OF ACCOUNT



4.1            Notwithstanding Article 7.2 of the Main Agreement, settlement of
account shall be effected in accordance with the relevant provisions of the CPA,
including any applicable setoff provisions).

            J.            PARAGRAPH 5 – TERMINATION OF AGREEMENT



5.1       This Agreement may be terminated by either party at any time following
the termination of the Capacity Purchase Agreement; provided, that this
Agreement may not be terminated pursuant to this sentence during the Wind-Down
Period with respect to any location to which Scheduled Flights continue to fly
during such Wind-Down Period.  If the Carrier fails to make payments as agreed
upon in Paragraph 4.1., the Handling Company may terminate the agreement upon
twenty-four (24) hours notice by letter, teletype or facsimile.

            K.            PARAGRAPH 6 – TRANSFER OF SERVICES



6.1       In accordance with Article 3.1 of the Main Agreement, the Handling
Company may subcontract the services of Annex A as necessary in order to support
the Carrier’s operation.

            L.            PARAGRAPH 7 – OTHER MODIFICATIONS TO MAIN AGREEMENT



7.1            Sections 2.2. 3.2, 11.4, 11.5, 11.6, 11.7, 11.10 and Article 9 of
the Main Agreement shall not apply to this Agreement.



7.2            Handling Company and Carrier agree that all third-parties engaged
by Carrier or Handling Company as of the date hereof, or engaged by Handling
Company after the date hereof, to provide ground handling services to Carrier at
any of the airports listed on Schedule 1 hereto are hereby approved for all
purposes of Section 3.1 and Section 3.2, as appropriate, of the Main Agreement.



7.3       This Agreement shall be governed by and construed in accordance with
the laws of the State of Texas as provided in Section 10.15 of the CPA.



7.4            Carrier specifically acknowledges that Article 8 of the Main
Agreement provides that Handling Company is not to be responsible for, and that
Carrier is to indemnify Handling Company in respect of, legal liability for
certain claims arising out of the provision of ground handling services even in
circumstances where Handling Company is negligent, and Carrier agrees not to
contend otherwise.

7.5       Any Claims arising out of or related to this Agreement shall be
resolved by binding arbitration pursuant to the provisions of Section 10.09 of
the CPA as if such provisions applied to the subject Claim(s).


            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers duly authorized thereunto, as of the
1st day of January, 2001.





Handling Company:                                 Carrier:

Continental Airlines, Inc.                 ExpressJet Airlines, Inc.



BY:                                                      BY:                 



NAME: Lawrence W. Kellner             NAME: James B. Ream



TITLE: Chairman and CEO                TITLE: President and CEO



DATE: June __, 2008                                  DATE: June __, 2008







Schedule 1            Airports

Schedule 2            Carrier Equipment




AHM 810 – Annex B



Schedule 1



AIRPORTS

Continental Airports




DOMESTIC

ABQ

AEX

ATL

AUS

AVL   Eff September 7, 2008

BDL

BHM  Eff September 7, 2008

BNA

BOS

BPT

BTR

BUF

BWI

CAE  Eff September 16, 2008

CHS

CLE

CLT

CLL

CMH

COS

DAL Eff September 7, 2008

DCA

DEN

DFW

DTW

ELP

ERI

EWR

GRK

GSO

GSP  Eff September 16, 2008

HPN

IAH

IND

JAN  Eff September 21, 2008

JAX

JFK

LCH

LEX  Eff September 21, 2008

LGA

MCI

MCO

MFE

MIA

MLU

MSP

MSY

MJT

MYR

OKC

ORD

ORF

PBI

PHL

PHX

PNS

PVD

RDU

RIC

RSW

SAT

SAV  Eff September 16, 2008

SHV  

SLC

SRQ

STL

TPA

TUL

TUS

TYS  Eff September 7, 2008

VPS  Eff September, 7, 2008

XNA  Eff September 21, 2008

MEXICO

ACA

AGU

BJX

CME

CUU

DGO

GDL

HUX

LOV

LTO

MEX

MLM

MTY

MZT

OAX

PBC

PVR

QRO

SJD

SLP

SLW

TAM

TLC

TRC

VER

VSA

ZIH

ZLO

CARIBBEAN

NAS

CANADA

YHZ

YOW

YQB

YQM

YUL

YYT

YYZ


 


 

AHM 810 – Annex B

 



Schedule 2



CARRIER EQUIPMENT





RJ Towbar



28.5V GPU



RJ Carry-On Gate Check Bag Cart



RJ Passenger Stairs



RJ Passenger Lift



8,000 LB Draw Bar Pull Pushback Tractor



Low Profile Lavatory Cart



75 Gallon Capacity Water Cart




AHM 810 – Annex B





EXHIBIT D

to the Master Facility and Ground Handling Agreement



CONTRACTOR GROUND HANDLING AGREEMENT

(Contractor as Handling Company, Continental as Carrier)



AHM 810 – Annex B



STANDARD GROUND HANDLING AGREEMENT

SIMPLIFIED PROCEDURE



ANNEX B.SYS.0 – LOCATIONS AGREED SERVICES, FACILITIES AND CHARGES



to the Standard Ground Handling Agreement (SGHA) of April 1993



Between:            Continental Airlines, Inc.

            1600 Smith

            Mail Stop HQSLG

            Houston, Texas 77002

            (hereinafter referred to as the “Carrier”)



And:            ExpressJet Airlines, Inc.

            700 North Sam Houston Parkway West, Suite 200

            Houston, Texas 77067

            (hereinafter referred to as the “Handling Company”)



effective from:            January 1, 2001



This Annex            B.SYS.0



for the location:            The Handling Company shall provide ground handling
services as provided herein at the airports set forth on Schedule 1 hereto.



            The Carrier may elect, at its sole discretion and upon at least 90
days notice to the Handling Company, to require the Handling Company to provide
ground handling services to the Carrier at any airport to which the Handling
Company already flies Scheduled Flights at the time of such election.  Schedule
1 shall be amended to reflect each such addition.



            Notwithstanding the foregoing, the Carrier may elect, at its sole
discretion and upon at least 90 days’ prior written notice to the Handling
Company, to terminate the provision of services covered hereunder by the
Handling Company at any airport.  In addition, the provisions of this agreement
shall terminate with respect to any airport not listed on Schedule 2 hereto and
to which Scheduled Flights cease to be scheduled (other than a temporary
cessation, it being understood that the cessation of seasonal Scheduled Flights
upon the end of the relevant season shall constitute a temporary cessation if
such Scheduled Flights are expected to resume in the subsequent relevant
season), it being acknowledged that this agreement shall not terminate at any
airport listed on Schedule 2 hereto as a result of the cessation of Scheduled
Flights to such airport. Additionally, Handling Company may elect to terminate
the provision of services provided by Handling Company pursuant hereto at any
airport listed on Schedule 2 hereto upon at least 90 days’ written notice to the
Carrier and in any event only at such time as the Carrier, using its
commercially reasonable efforts, is able to provide the ground handling services
provided by the Handling Company hereunder at such airport.  Schedule 1 (and
Schedule 2 as applicable) shall be amended to reflect each such termination.



is valid from:            July 1, 2008



and replaces:            Annex B. SYS.0 dated as of December 1, 2006.



Capitalized terms used herein that are not defined herein or in the Standard
Ground Handling Agreement of April 1993 as published by the International Air
Transport Association (the “Main Agreement”) or in Annex A thereto, shall have
the meanings given to such terms in the Second Amended and Restated Capacity
Purchase Agreement among the Carrier, the Handling Company and ExpressJet
Holdings, Inc., the Handling Company’s parent, as amended from time to time (the
“CPA”) or the Amended and Restated Master Facility and Ground Handling among the
Carrier, the Handling Company and ExpressJet Holdings, Inc., as amended from
time to time.



This Annex B is prepared in accordance with the simplified procedure whereby the
Carrier and the Handling Company agree that the terms and conditions of the Main
Agreement and Annex A to the Main Agreement shall apply as if such terms were
repeated here in full, except as otherwise modified pursuant to this Annex B. 
By signing this Annex B, the parties confirm that they are familiar with the
aforementioned Main Agreement and Annex A.  The Main Agreement and Annex A, as
modified pursuant to this Annex B shall be referred to herein as the
“Agreement.”

            M.            PARAGRAPH 1 – HANDLING CHARGES



1.1       The Handling Company shall provide the services of Annex A enumerated
below for the Carrier’s scheduled flights at the locations set forth above:


1.1.1.   For services of the Annex A in its:



            SECTION 1 – REPRESENTATION AND ACCOMMODATION:

            1.1.2., 1.1.3., 1.1.4.

            1.2.1., 1.2.2, 1.2.3.



            SECTION 2 – LOAD CONTROL AND COMMUNICATION:

            2.1.1., 2.1.2., 2.1.3.

            2.2.1., 2.2.2., 2.2.3.



            SECTION 4 – PASSENGERS AND BAGGAGE:

            4.1.1., 4.1.2., 4.1.3., 4.1.4., 4.1.5., 4.1.6, 4.1.7. (in accordance
with the Baggage             Resolution System Agreement)., 4.1.8., 4.1.10(b)
(if applicable)., 4.2., 4.3., 4.4.1., 4.4.2.             (a), 4.4.4. (a)(c),
4.4.5., 4.4.6., 4.4.7.



            SECTION 5 – CARGO AND MAIL:

            5.1. thru 5.5 (CO’s cargo products); at BRO, the employees handling
trucking cargo             operations will be treated as additional services
subject to additional charges hereunder.



            SECTION 6 – RAMP:

            6.1., 6.2.1., 6.2.2. (a), 6.2.3. (on request), 6.3., 6.4.1.(b).,
6.4.3., 6.4.4., 6.4.5., 6.4.6.             (a)(b), 6.4.7., 6.4.8., 6.4.9.,
6.4.12., 6.5.1. (on request), 6.6.1., 6.7.1.



            SECTION 7 – AIRCRAFT SERVICING:

            7.2.2., 7.3., 7.4.1., 7.5.1., 7.5.2., 7.6.2. (ad hoc rates apply).,
7.8.1.



            SECTION 8 – FUELING AND OIL:

            8.1.1., 8.1.2., 8.1.12.



            SECTION 10 – FLIGHT OPERATIONS AND CREW ADMINISTRATION:

            10.1.1., 10.1.2., 10.1.4., 10.2.1., 10.2.2.(c), 10.2.5., 10.2.6.,
10.2.7., 10.5.1.



            SECTION 12 – CATERING SERVICES:

            12.1.1., 12.1.2.



            SECTION 14 – SECURITY:

            14.1., 14.2., 14.4., 14.5.(GSC)




1.1.2.   FEES FOR SERVICES COVERED UNDER THE SECTIONS LISTED ABOVE:



            The charges set forth below do not include airport landing fees, or
any other airport taxes or charges, except as provided specifically below. 



            Flight Fee:      The Carrier shall pay to the Handling Company a
Base Per Flight Fee for the ground handling services listed above to be provided
hereunder, which fee shall equal the Handling Company’s cost of providing such
services, as reasonably determined by the Handling Company. 

            Notwithstanding the foregoing sentence, effective as of January 1,
2007, the Base Per Flight Fee (expressed on a per turn basis) for ground
handling services listed above to be provided hereunder for any regional jet
aircraft having 50 or fewer seats operated by Handling Company or any codeshare
partner of Carrier at any airport listed on Schedule 2 hereto shall be as set
forth opposite such airport on Schedule 2 hereto (and it is acknowledged that
any such services provided by Handling Company for aircraft (other than regional
jet aircraft having 50 or fewer seats) shall be provided at the incremental cost
thereof) and such Base Per Flight Fee (in respect of such regional jet aircraft
having 50 or fewer seats at such airports) shall cover any airport charges
imposed on Handling Company as of December 1, 2006 in respect of the related
ground handling services provided hereunder at such airports and any associated
Base Per Flight Fee payable hereunder (except that any such charges imposed on
Handling Company after December 1, 2006 shall be reimbursed to the Handling
Company by the Carrier).

            The Base Per Flight Fee set forth on Schedule 2 hereto shall remain
in effect for each airport listed through December 31, 2010, except that it
shall be adjusted yearly (commencing on January 1, 2008) as follows: The yearly
adjustment would be done by multiplying the applicable Base Per Flight Fee rate
in effect for the prior year by the lower of (a) the Annual CPI Change and (b)
1.035. The Annual CPI Change would be, for any January 1, the fraction 
(expressed as a number rounded to four decimal places) as determined on the
immediately preceding December 15th (or the first Business Day thereafter on
which relevant CPI figures are publicly available) equal to the quotient
obtained by dividing the simple average of the sum of the CPI for each of the
last twelve months ending November immediately preceding such January 1 by the
simple average of the sum of the CPI for each of the last twelve months ending
November of the preceding year. (As an example, and for illustrative purposes
only, the Annual CPI Change for January 1, 2005 would be equal to 188.383 (the
simple average of the sum of the CPI for the last twelve months ending November
of 2004) divided by 183.6750 (the simple average of the sum of the CPI for the
last twelve months ending November of 2003), or 1.0256.)   “CPI” – means (i) the
Consumer Price Index for All Urban Consumers – U.S. City Average, All Items, Not
Seasonally Adjusted Base Period: 1982-84 = 100, as published by the Bureau of
Labor Statistics, United States Department of Labor, or (at any time when the
Bureau of Labor Statistics is no longer publishing such Index) as published by
any other agency or instrumentality of the United States of America, or (ii) at
any time after the index described in clause (i) shall have been discontinued,
any reasonably comparable replacement index or other computation published by
the Bureau of Labor Statistics or any other agency or instrumentality of the
United States of America.  If any such index shall be revised in any material
respect (such as to change the base year used for computation purposes), then
all relevant determinations under this Agreement shall be made in accordance
with the relevant conversion factor or other formula published by the Bureau of
Labor Statistics or any other agency or instrumentality of the United States of
America, or (if no such conversion factor or other formula shall have been so
published) in accordance with the relevant conversion factor or other formula
published for that purpose by any nationally recognized publisher of such
statistical information.



            As provided above, the Base Per Flight Fee set forth on Schedule 2
hereto shall be payable on a per turn basis. However, if in any month through no
fault of Handling Company and except in cases of force majeure applicable to
Handling Company or the subject airport) the actual number of turns to which
such Base Per Flight Fee is applicable at any airport differs from the final
scheduled number of such turns for such month at such airport (as determined by
the final monthly schedule provided to Handling Company relating to such turns
at such airport), then Carrier shall pay Handling Company the greater of (i) the
scheduled number of such turns for such month at such airport and (ii) the
actual number of such turns for such month at such airport.



            In the event of a significant change in the schedule upon which the
Base Per Flight Fees in Schedule 2 at any airport are based, Carrier and
Handling Company will meet and negotiate in good faith to make appropriate
adjustments to the Base Per Flight Fees at the airports where such change is
occurring.



            Handling Company and Carrier agree that the Base Per Flight Fee
payable hereunder in respect ground handling services listed above to be
provided hereunder for any regional jet aircraft having 50 or fewer seats
operated by Handling Company or any codeshare partner of Carrier at any airport
listed on Schedule 2 hereto is the sole and exclusive payment obligation of
Carrier for such services and accordingly, that no costs to Handling Company of
providing such services (including, without limitation, all costs related to
aircraft cleaning as defined in 7.2.2 and 7.3 of the Annex A to the Main
Agreement, ground support equipment, ground support equipment gas and oil, labor
costs (including without limitation, general managers, supervisors, agents and
other ground handling personnel) inclusive of all fringe, profit sharing,
on-time or any other incentive compensation)shall be recoverable from Carrier
under the CPA. For the avoidance of doubt, it is acknowledged that the Base Per
Flight Fees listed on Schedule 2 hereto shall not be deemed to include airport
security, snow removal expenses, exceptional passenger services (e.g., denied
boarding compensation, interrupted trip costs for meals or lodging, and the
costs of baggage delivery, or repairs to baggage), recurring facility expenses
(e.g., telecommunications, utilities, facility maintenance, janitorial
services), and exterior aircraft cleaning (and further that the exclusion of
such items shall not be construed to expand the services that are included
within the Base Per Flight Fee). Additionally, notwithstanding anything to the
contrary in the CPA, no termination costs, including without limitation, any
costs associated with any fixtures or other unremovable capitalized items, shall
be chargeable thereunder to Carrier in respect of any such items at any of the
airports listed on Schedule 2 hereto; provided further, that if and at such time
that any airport listed on Schedule 2 hereto is no longer a Contractor Airport,
then Carrier agrees to reimburse Handling Company for any fixtures and other
unremovable capitalized items as may be required by Section 5(c) of the Master
Facility and Ground Handling Agreement.      


1.1.3            EQUIPMENT PROVIDED BY CARRIER:



            Notwithstanding anything contained in Paragraph 1.1.1 to the
contrary, at each airport, the Carrier shall be responsible for supplying all
ground handling equipment that is usable only for jet aircraft (other than
regional jets having 50 or fewer seats), which, as of the date hereof, is the
equipment set forth on Schedule 3 hereto, and which equipment shall not be used
by Handling Company for any purpose other than providing ground handling
services to Carrier. As between Handling Company and Carrier, Handling Company
shall be responsible for supplying all other ground handling equipment necessary
for the provision of ground handling services hereunder.

            N.            PARAGRAPH 2 – ADDITIONAL CHARGES



2.1            Services in Annex A which are not included in Paragraph 1 of this
Annex and all other additional services when available will be charged for as
follows, it being the intent of the parties that any such costs incurred by
Handling Company on behalf of Carrier or any of Carrier’s codeshare partners at
the direction of Carrier at a Contractor Airport will be treated as additional
services and charged to Carrier at the incremental cost to provide such services
or as otherwise provided below:



            2.1.1.            Overtime.  If, upon Carrier’s request, the
Handling Company agrees to provide additional personnel in order to handle a
flight outside of the scheduled arrival and departure times or for any other
reason, the Handling Company will charge Carrier the Handling Company’s actual
cost of providing such additional personnel; provided that, with respect to the
airports listed on Schedule 2, Handling Company shall be paid in accordance with
the rates set forth on Schedule 2.



            2.1.2.            Supplies.  The Carrier will furnish the Handling
Company those items specific to its operation, such as, but not limited to,
cabin appearance supplies, (i.e. safety cards, pillows and blankets), baggage
tags, forms, ticket envelopes, tariffs, timetables, etc.  Any materials or
supplies provided to the Carrier by the Handling Company will be charged back to
the Carrier at the Handling Company’s replacement cost.



            2.1.3.            Third Party Services.  The Carrier shall, at the
Handling Company’s discretion, be responsible for the cost and/or a pro-rata
share of the cost, whichever is applicable, incurred by the Handling Company for
outside vendor services (to the extent such services are requested by Carrier
and are not included within the services in Annex A that are included in
Paragraph 1 of this Annex).



            2.1.4.            De-Icing.  For de-icing services provided by the
Handling Company, the Handling Company shall charge the Carrier the procurement
cost of fluids and all other actual costs of the Handling Company for providing
such de-icing services including the Handling Company’s actual labor costs
associated with such services (to the extent there are any additional labor
costs associated with the provision of such services). Carrier agrees that any
additional labor costs for any de-icing services pursuant to this Section 2.1.4
to the extent applicable to regional jet aircraft having 50 or fewer seats
(together with any procurement cost of fluids to the extent applicable to
Handling Company’s operations conducted as “Continental Express”) shall be
reimbursed to Handling Company pursuant to the reimbursement provisions of the
CPA (with margin as provided thereunder).  



            2.1.5.            Training.  The Carrier agrees to reimburse the
Handling Company for all associated out-of-pocket expenses required to train the
Handling Company’s employees in the Carrier’s procedures and administrative
requirements.

            O.            PARAGRAPH 3 – DISBURSEMENTS



3.1            Disbursements made on behalf of the Carrier shall be reimbursed
to the Handling Company at cost.

            P.            PARAGRAPH 4 –SETTLEMENT OF ACCOUNT



4.1            Notwithstanding Article 7.2 of the Main Agreement, settlement of
account shall be effected in accordance with the relevant provisions of the CPA,
including any applicable setoff provisions.

            Q.            PARAGRAPH 5 – TERMINATION OF AGREEMENT



5.1       This Agreement may be terminated by either party at any time following
the termination of the CPA; provided, that this Agreement may not be terminated
pursuant to this sentence during the Wind-Down Period with respect to any
location to which Scheduled Flights continue to fly during such Wind-Down
Period.  If the Carrier fails to make payments as agreed upon in Paragraph 4.1.,
the Handling Company may terminate the agreement upon twenty-four (24) hours
notice by letter, teletype or facsimile.

            R.            PARAGRAPH 6 – TRANSFER OF SERVICES



6.1       In accordance with Article 3.1 of the Main Agreement, the Handling
Company may subcontract the services of Annex A as necessary in order to support
the Carrier’s operation.



PARAGRAPH 7 – OTHER MODIFICATIONS TO MAIN AGREEMENT



7.1       Upon the request of the Carrier from time to time at its sole
discretion, and for so long as requested by the Carrier during the Term of this
Agreement, the Handling Company shall provide ground handling services pursuant
to this Agreement at any location covered by this Annex B to any of the
Carrier’s codeshare partners.

7.2            Sections 11.4, 11.5, 11.6, 11.10 and Article 9 of the Main
Agreement shall not apply to this Agreement.



7.3            Handling Company and Carrier agree that all third-parties engaged
by Carrier or Handling Company as of the date hereof (and any party engaged by
Carrier after the date hereof to provide ground handling services to Carrier
and/or its code share partners) is hereby approved for all purposes of Section
3.1 and Section 3.2, as appropriate, of the Main Agreement.



7.4       In connection with the determination of the Base Per Flight Fee
pursuant to Section 1.1.2 above (other than the stipulated Base Per Flight Fee
applicable in respect of the services covered by such Base Per Flight Fee at
airports set forth on Schedule 2 hereto) and the charges pursuant to Section 2
above, Handling Company shall make available for inspection by Carrier and its
outside auditors, within a reasonable period of time after Carrier makes a
written request therefor, all of Handling Company’s books and records (including
all financial and accounting records and operational reports, and records of
other subsidiaries or affiliates of Handling Company, if any, as necessary to
audit such charges) relating to this Agreement and the provision of services
hereunder by Handling Company.  Each of Carrier and its outside auditors shall
be entitled to make copies and notes of such information as it deems necessary
and to discuss such records with Handling Company’s Chief Financial Officer or
such other employees or agents of Handling Company knowledgeable about such
records.  Upon the reasonable written request of Carrier or its outside
auditors, Handling Company will cooperate with Carrier and its outside auditors
to permit Carrier and its outside auditors access to Handling Company’s outside
auditors for purposes of reviewing such records. 



7.5       This Agreement shall be governed by and construed in accordance with
the laws of the State of Texas as provided in Section 10.15 of the CPA.



7.6       Carrier specifically acknowledges that Article 8 of the Main Agreement
provides that Handling Company is not to be responsible for, and that Carrier is
to indemnify Handling Company in respect of, legal liability for certain claims
arising out of the provision of ground handling services even in circumstances
where Handling Company is negligent, and Carrier agrees not to contend
otherwise.



7.7       Any Claims arising out of or related to this Agreement shall be
resolved by binding arbitration pursuant to the provisions of Section 10.09 of
the CPA as if such provisions applied to the subject Claim(s).


            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers duly authorized thereunto, as of the
1st day of December, 2006.



Carrier:                         Handling Company:

Continental Airlines, Inc.            ExpressJet Airlines, Inc.



BY:                                          BY:                 



NAME: Lawrence W. Kellner             NAME: James B. Ream

TITLE: Chairman and CEO                TITLE: President and CEO



DATE: June __, 2008                      DATE: June __, 2008







Schedule 1            Airports

Schedule 2             Airports/Base Per Flight Fee

Schedule 3            Carrier Equipment


           

AHM 810 – Annex B



Schedule 1

AIRPORTS

“Contractor Airports”




ABE

ACK

ALB

AMA

AVL  (until September 7, 2008)

BGR

BHM (until September 7, 2008)

BRO

BTV

CAE (until September 16, 2008)

CHA

CRP

CRW

CVG

DAB (until September 3, 2008)

DAL (until September 7, 2008)

DAY

DSM

GPT

GRR

GSP (until September 16, 2008)

HRL

HSV

IAD

ICT

JAN (until September 21, 2008)

LBB

LEX (until September 21, 2008)

LFT

LIT

LRD

MAF

MDT

MEM

MGM (until September 3, 2008)

MHT

MKE

MOB

MSN

OMA

PIT

PSP

PWM

ROC

SAV (until September 16, 2008)

SDF

SYR

TLH (until September 3, 2008)

TYS (until September 7, 2008)

VPS (until September 7, 2008)

XNA (until September 21, 2008)


AHM 810 – Annex B



Schedule 2





Airport             Base Per Flight Fee*

AMA               [XXX]

BRO                [XXX]

CAE (until 9/16/08) [XXX]

CRP                 [XXX]

HRL                 [XXX]

LBB                 [XXX]

LIT                  [XXX]

LRD                 [XXX]

MAF                [XXX]

MGM (until 9/3/08) [XXX]

MOB               [XXX]

SDF                 [XXX]

VPS (until 9/7/08) [XXX]



[“XXX” REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.]





*Subject to adjustment as provided in the agreement to which this Schedule 2 is
attached.



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 






AHM 810 – Annex B



Schedule 3



CARRIER EQUIPMENT





Towbar

GPU

Passenger Stairs

Airstart Unit

Deicer

Beltloader

Pushback Tractor


EXHIBIT D

Terms of Codeshare Arrangements

            1.            Contractor’s use of CO code.  During the Term of the
Agreement, Continental shall be permitted to place its two-letter designator
code “CO” on all flights operated by Contractor and shall place its designator
code, “CO”, on all flights operated by Contractor with Covered Aircraft. 
Continental may suspend the display of its code on flights operated by
Contractor if Contractor is in breach of any of its operational or
safety-related obligations under the Agreement during the period that such
breach continues.  All Contractor operated flights that display the CO code are
referred to herein as “CO* Flights”.

            2.            Contractor’s display of CO code.    

            (a)            All CO* Flights will be included in the schedule,
availability and fare displays of all computerized reservations systems in which
Continental and Contractor participate, the Official Airline Guide (to the
extent agreed upon) and Continental's and Contractor’s internal reservation
systems, under the CO code, to the extent possible.  Continental and Contractor
will take the appropriate measures necessary to ensure the display of the
schedules of all CO* Flights in accordance with the preceding sentence.

            (b)            Continental and Contractor will disclose and identify
the CO* Flights to the public as actually being a flight of and operated by
Contractor, in at least the following ways:

                        (i)            a symbol will be used in timetables and
computer reservation systems indicating that CO* Flights are actually operated
by Contractor;

                        (ii)            to the extent reasonable, messages on
airport flight information displays will identify Contractor as the operator of
flights shown as CO* Flights;

                        (iii)            Continental and Contractor advertising
concerning CO* Flights and Continental and Contractor reservationists will
disclose Contractor as the operator of each CO* Flight; and

                        (iv)            in any other manner prescribed by law.

            3.            Terms and Conditions of Carriage.  In all cases the
contract of carriage between a passenger and a carrier will be that of the
carrier whose code is designated on the ticket.  Continental and Contractor
shall each cooperate with the other in the exchange of information necessary to
conform each carrier’s contract of carriage to reflect service offered by the
other carrier.


            4.            Notification of irregularities in operations.
Contractor shall promptly notify Continental of all irregularities involving a
CO* Flight which result in any material damage to persons or property as soon as
such information is available and shall furnish to Continental as much detail as
practicable.   For purposes of this section, notification shall be made as
follows:

Continental Airlines System Operations Control Center (SOCC)

1600 Smith

Houston, Texas 77002

Attention: Operations Director

Phone no. (713) 324-7209

Fax no. (713) 324-2138,

SITA FCFDDCO.



            5.            Code Sharing License.

                        (a)            Grant of License. Subject to the terms
and conditions of the Agreement, Continental hereby grants to Contractor a
nonexclusive, nontransferable, revocable license to use the CO* designator code
on all of its flights operated as a CO* Flight.

                        (b)            Control of CO* Flights. Subject to the
terms and conditions of the Agreement, Contractor shall have sole responsibility
for and control over, and Continental shall have no responsibility for, control
over or obligations or duties with respect to, each and every aspect of
Contractor’s operation of CO* Flights.

            6.            Display of other codes.  During the Term of the
Agreement, Continental shall have the exclusive right to determine which other
airlines (“Alliance Airlines”), if any, may place their two letter designator
codes on flights operated by Contractor with Covered Aircraft and to enter into
agreements with such Alliance Airlines with respect thereto.  Contractor will
cooperate with Continental and any Alliance Airlines in the formation of a code
share relationship between Contractor and the Alliance Airlines and enter into
reasonably acceptable agreements and make the necessary governmental filings, as
requested by Continental, with respect thereto.



            7.            Customer First.  During the period that Continental
places its designator code on flights operated by Contractor, Contractor will
adopt and follow plans and policies comparable (to the extent applicable and
permitted by law and subject to operational constraints) to Continental’s
Customer First Commitments as presently existing and hereafter modified. 
Contractor acknowledges that it has received a copy of Continental’s presently
existing Customer First Commitments.  Continental will provide Contractor with
any modifications thereto promptly after they are made.


EXHIBIT E

Administrative Support and Information Services Provisioning Agreement


SECOND AMENDED AND RESTATED

ADMINISTRATIVE SUPPORT AND INFORMATION SERVICES

PROVISIONING AGREEMENT

            This SECOND AMENDED AND RESTATED ADMINISTRATIVE SUPPORT AND
INFORMATION SERVICES PROVISIONING AGREEMENT (this “Agreement”) is made and
entered into as of June 5, 2008 by and among Continental Airlines, Inc., a
Delaware corporation (“Continental”), ExpressJet Holdings, Inc., a Delaware
corporation (“Holdings”), and ExpressJet Airlines, Inc., a Delaware corporation
and a wholly owned subsidiary of Holdings (“ExpressJet” and collectively with
Holdings, “Express”).

            WHEREAS, Continental and Express entered into that certain
Administrative Support and Information Services Provisioning Agreement, and the
First, Second and Third Amendments thereto with respect to the provision of
certain administrative support and information services in connection with
entering into the Capacity Purchase Agreement and subsequently entered into that
certain Amended and Restated Administrative Support and Information Services
Provisioning Agreement as of March 11, 2005 (the “Original Agreement”);

            WHEREAS, the parties desire to amend and restate the Original
Agreement as provided in this Agreement;

            NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereby agree to amend and restate the Original
Agreement as follows:

            1.            Definitions.  As used in this Agreement, the following
terms shall have the following definitions.  Terms not defined shall have the
meaning given such terms in the Capacity Purchase Agreement.

            “Agreement” means this Second Amended and Restated Administrative
Support and Information Services Provisioning Agreement, as the same may be
amended or supplemented from time to time.

            “Business Day” means any day other than a Saturday, a Sunday, or a
day on which banking institutions located in the State of Texas are authorized
or obligated by law or executive order to close.

            “Capacity Purchase Agreement” means that certain Second Amended and
Restated Capacity Purchase Agreement among Continental, Holdings, XJT Holdings,
Inc. and ExpressJet dated as of June 4, 2008, as the same may be amended or
supplemented from time to time.

“Continental” has the meaning set forth in the Preamble. 

“Express” has the meaning set forth in the Preamble.

“ExpressJet” has the meaning set forth in the Preamble.

            “Holdings” has the meaning set forth in the Preamble.

            “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

            “Services” means the services provided by Continental to Express in
connection with the Capacity Purchase Agreement including, but not limited to,
the Services provided pursuant to Section 2.

            2.            Provision of Services. 

            Continental agrees to provide Express with the Services described on
Exhibit A   hereto to the extent that such services are being provided by
Continental to Express as of the date of execution of this Agreement and to the
extent that Continental reasonably determines from time to time (and after
consultation with Express) that such Services are reasonably necessary in
support of the continued provision by Express of Regional Airline Services in
accordance with the Capacity Purchase Agreement.  Consistent with the foregoing,
such Services shall be provided subject to the availability of Continental
personnel and resources, Services shall be provided on an “as-needed” basis, as
determined together in good faith by Continental and Express, with Express
receiving the same priority in the provision of such Services as is received by
Continental’s internal operations.

            3.            Payment for Services. 

            In consideration for services provided by Express pursuant to the
CPA, Continental will not charge Express for the Services provided by
Continental.

            4.            Changes in Services or Prices.

            4.1            Deletions of Services.  Upon not less than 90 days’
prior written notice, Continental may elect to cease providing any of the
Services provided pursuant hereto if any such Services can be obtained from a
third party by Express or if Express can itself perform such Services; provided
that, if Continental so elects, then effective upon the date such Services are
no longer provided, the reasonable out-of-pocket costs to Express of procuring
such Services shall thereafter be paid by Continental; and provided further,
that Continental may thereafter elect to resume providing any such service upon
not less than 90 days’ written notice to Express; provided that Continental
agrees to be wholly responsible for, and to indemnify and hold Express harmless
from any costs incurred by Express in connection with such election by
Continental to resume any such Services.



            4.2            Changes to Services. 



            (a) Subject to Section 6 hereof, Continental, in its sole
discretion, may make changes to the manner in which it provides the Services
including, without limitation, the processes, systems or personnel employed to
provide the Services.  To the extent that Continental determines in good faith
that any such change to the Services (or change in the third-party vendor
thereof) would impact Express’s processes, systems or operation, Continental
will provide Express with notice of such change as soon as practicable (and, if
possible, in advance) and will work together in good faith with Express to
address such impact, subject to the terms hereof.  Failure by Continental to
provide such notice shall not be a default hereunder.  However, if Continental’s
failure to provide notice of a change causes Express to incur out-of-pocket
costs related to such change, Continental will reimburse Express for such
reasonable and documented out-of-pocket costs. 



            (b) If Express is required by an Obligation to request a
modification to a Service, the parties will meet to discuss a course of action
to satisfy the Obligation. For this purpose, “Obligation” means any governmental
order or regulation (including, but not limited to, regulations promulgated by
the Public Company Accounting Oversight Board), in each case, which is
applicable to Express that is final and effective and leaves Express no
reasonable alternative but to cease receiving or modify the Service.

            5.            Purchasing and Third-Party Vendors

            5.1            Purchasing.  If and to the extent that the Services
provided pursuant to this Agreement include the services of Continental’s
purchasing department or any affiliate of Continental organized therefor for the
purchase on Express’s behalf of supplies or other materials (excluding fuel),
Continental or such affiliate may either purchase such supplies or other
material in its own name or in the name of Express, and to the extent that
Express is not billed directly for any such supplies or other material by the
provider thereof, Express shall promptly reimburse Continental or such affiliate
for the actual cost thereof, including freight, storage and any applicable
taxes, but excluding any allocation by Continental or such affiliate of overhead
or general and administrative expenses.

            5.2            Use of Third-Party Vendors.  It is expressly
acknowledged by Express that certain of the Services to be provided by
Continental pursuant to this Agreement may be provided by, or using services
supplied by, third parties under contracts or other arrangements with
Continental.  Express consents to the use by Continental of such third-party
vendors or subcontractors as Continental, in the exercise of its sole
discretion, may from time to time select.   In such case, Continental will
provide Express with written notice at least 30 days prior to the date a third
party vendor begins providing the Service if Continental determines in good
faith that any such change to the Services (or change in the third-party vendor
thereof) would impact Express’s processes, systems or operation. 

            6.            Standard of Care; Disclaimer of Warranties; Limitation
of Liabilities.  Continental’s standard of care with respect to the provision of
Services pursuant to this Agreement shall be limited to providing services of
the same general quality as Continental provides for its own internal
operations, and, notwithstanding Section 7.02 of the Capacity Purchase
Agreement, which shall not apply to Services provided hereunder, Express’s sole
and exclusive remedy for the failure by Continental to meet such standard of
care shall be to terminate this Agreement pursuant to Section 8 hereof. 
Continental makes no representations or warranties of any kind, whether express
or implied (i) as to the quality or timeliness or fitness for a particular
purpose of Services it provides or any Services provided hereunder by
third-party vendors or subcontractors, or (ii) with respect to any supplies or
other material purchased on behalf of Express pursuant to this Agreement, the
merchantability or fitness for any purpose of any such supplies or other
materials.  Under no circumstances shall Continental have any liability
hereunder for damages in excess of amounts paid by Express under this Agreement
or for consequential or punitive damages, including, without limitation, lost
profits.

            7.            Independent Parties.

            7.1            Independent Contractors.  It is expressly recognized
and agreed that each party, in its performance and otherwise under this
Agreement, is and shall be engaged and acting as an independent contractor and
in its own independent and separate business; and that each party shall retain
complete and exclusive control over its staff and operations and the conduct of
its business.  Neither Continental nor Express nor any officer, employee,
representative, or agent of Continental or Express shall in any manner, directly
or indirectly, expressly or by implication, be deemed to be in, or make any
representation or take any action which may give rise to the existence of, any
employment, agent, partnership or other similar relationship as between
Continental and Express, but each party’s relationship as respects the other
parties in connection with this Agreement is and shall remain that of an
independent contractor.

 

            7.2            Employees.  The employees, agents and independent
contractors of Express are employees, agents, and independent contractors of
Express for all purposes, and under no circumstances will be deemed to be
employees, agents or independent contractors of Continental.  The employees,
agents and independent contractors of Continental are employees, agents and
independent contractors of Continental for all purposes, and under no
circumstances will be deemed to be employees, agents or independent contractors
of Express.  Continental will have no supervision or control over any such
Express employees, agents and independent contractors and any complaint or
requested change in procedure made by Continental will be transmitted by
Continental to Express.  Express will have no supervision or control over any
such Continental employees, agents and independent contractors and any complaint
or requested change in procedure made by Express will be transmitted by Express
to Continental.

            8.            Term and Termination.

            8.1            Term.            This Agreement shall commence and be
effective upon January 1, 2001 and, unless earlier terminated or extended as
provided herein, shall continue for the Term of the Capacity Purchase Agreement.

            8.2            Early Termination.   Continental and Express may
terminate this Agreement in accordance with the applicable provisions of Section
8.02 of the Capacity Purchase Agreement.  Any notice of termination provided in
accordance with the provisions of Section 8.02 of the Capacity Purchase
Agreement shall be deemed notice of termination of this Agreement.  This
Agreement shall terminate effective upon the date of the deletion of the last
Service provided hereunder.

           

            9.            Privacy; Confidentiality; Intellectual Property

            9.1            With respect to any information provided by the other
party that is processed under this Agreement, the CPA or any of the Ancillary
Agreements that relates to, or is about, an identified or identifiable person,
each party shall at all times (i) protect such information as confidential
information as provided in Section 10.08 of the CPA and (ii) comply with all
applicable laws and regulations, including but not limited to data privacy laws,
in its use of such information.

            9.2            The parties agree that any information which is
confidential or proprietary to a party or is otherwise not generally available
to the public to which the other party may have access by virtue of the
provision by Continental of the Services shall be treated as confidential
information subject to Section 10.08 of the CPA (Confidentiality).

            9.3            Nothing in this Agreement shall be construed to grant
Express any license or other right to Continental's intellectual property or
other proprietary rights used to provide the Services or otherwise embodied in
the Services provided hereunder.  If during the term of this Agreement, Express
develops intellectual property that it desires to protect and which must be
disclosed to Continental in connection with the provision by Continental of the
Services, Express will provide written notice of its intent to protect such
information and the parties will execute such further documents as may be
necessary to document and protect such intellectual property. 

Miscellaneous.

            10.1            Entire Agreement. This Agreement, the Capacity
Purchase Agreement and each other Ancillary Agreement shall constitute a single,
integrated agreement. Except as otherwise set forth in this Agreement, this
Agreement and the exhibit hereto constitute the entire agreement between the
parties hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, whether written or oral, among the parties with
respect to the subject matter hereof.


            10.2            Authority.  Each of the parties hereto represents to
the other that (a) it has the corporate power and authority to execute, deliver
and perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it has been duly authorized by all necessary corporate action, (c)
it has duly and validly executed and delivered this Agreement, and (d) this
Agreement is a legal, valid and binding obligation, enforceable against it in
accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.



            10.3            Arbitration. Any Claims arising out of or related to
this Agreement shall be resolved by binding arbitration pursuant to the
provisions of Section 10.09 of the Capacity Purchase Agreement.



            10.4            Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas (other than the
laws regarding conflicts of laws) as to all matters, including matters of
validity, construction, effect, performance and remedies.



            10.5            Notices.  All notices shall be in writing and shall
be deemed given upon (a) a transmitter’s confirmation of a receipt of a
facsimile transmission (but only if followed by confirmed delivery by a standard
overnight courier the following Business Day or if delivered by hand the
following Business Day), or (b) confirmed delivery by a standard overnight
courier or delivered by hand, to the parties at the following addresses:



if to Continental:



Continental Airlines, Inc.

            1600 Smith Street, HQSCD

            Houston, Texas 77002

            Attention: Chief Financial Officer            Telecopy No.: (713)
324-5225

with a copy to:



            Continental Airlines, Inc.

            1600 Smith Street, HQSLG

            Houston, Texas  77002

            Attention: General Counsel

            Telecopy No.: (713) 324-5161

if to Express, to:



            ExpressJet Holdings, Inc.

            700 North Sam Houston Parkway West Suite, 200

            Suite 200Houston, Texas  77067

            Attention:  Chief Financial Officer

            Telecopy No.: (832) 353-1144



with a copy to:



            ExpressJet Holdings, Inc.

            700 North Sam Houston Parkway, Suite 200

            Houston, Texas  77067

            Attention: General Counsel

            Telecopy No.: (832) 353-1141



or to such other address as a party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section 10.5.



            10.6            Amendment and Modification.  This Agreement may not
be amended or modified in any respect except by a written agreement signed by
each of the parties hereto.



            10.7            Binding Effect; Assignment.  This Agreement and all
of the provisions hereof shall be binding upon the parties hereto and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  Except with respect to a merger of a party with another Person,
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by a party hereto without the prior written consent of the
other parties, which consent shall not be unreasonably withheld or delayed. 



            10.8            Third Party Beneficiaries.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement, and no Person shall be deemed a third party
beneficiary under or by reason of this Agreement.



            10.9            Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  This Agreement may
be executed by facsimile signature.



            10.10            Waiver.  The observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) by the party entitled to enforce such term, but
such waiver shall be effective only if it is in writing signed by the party
against which such waiver is to be asserted.  Unless otherwise expressly
provided in this Agreement, no delay or omission on the part of any party in
exercising any right or privilege under this Agreement shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right or privilege
under this Agreement operate as a waiver of any other right or privilege under
this Agreement nor shall any single or partial exercise of any right or
privilege preclude any other or further exercise thereof or the exercise of any
other right or privilege under this Agreement.  No failure by a party to take
any action or assert any right or privilege hereunder shall be deemed to be a
waiver of such right or privilege in the event of the continuation or repetition
of the circumstances giving rise to such right unless expressly waived in
writing by the party against whom the existence of such waiver is asserted.



            10.11            Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.  Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.



            10.12            Equitable Remedies.            Each of Continental
and Express acknowledges and agrees that under certain circumstances the breach
by Continental or any of its affiliates or Express or any of its affiliates of a
term or provision of this Agreement will materially and irreparably harm the
other party, that money damages will accordingly not be an adequate remedy for
such breach and that the non-defaulting party, in its sole discretion and in
addition to its rights under this Agreement and any other remedies it may have
at law or in equity, may, notwithstanding the provisions contained in Section
10.3, apply to any court of law or equity of competent jurisdiction (without
posting any bond or deposit) for specific performance and/or other injunctive
relief in order to enforce or prevent any breach of the provisions of this
Agreement.



            10.13            References; Construction.  The section and other
headings and subheadings contained in this Agreement and the exhibits hereto are
solely for the purpose of reference, are not part of the agreement of the
parties hereto, and shall not in any way affect the meaning or interpretation of
this Agreement or any exhibit hereto.  All references to days or months shall be
deemed references to calendar days or months.    Unless the context otherwise
requires, any reference to a “Section” or an “Exhibit” shall be deemed to refer
to a section of this Agreement or an exhibit to this Agreement, as applicable. 
The words “hereof,” “herein” and “hereunder” and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, unless otherwise
specifically provided, they shall be deemed to be followed by the words “without
limitation.” This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing the document to be drafted.



            10.14            Equal Opportunity.  EEO clauses contained at 11
C.F.R. §§ 60-1.4, 60-250.4 and 60-741.4 are hereby incorporated by reference. 
Each party shall comply with all equal opportunity laws and regulations which
apply to or must be satisfied by that party as a result of this Agreement.

[SIGNATURE PAGE FOLLOWS]


            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date first above written.

CONTINENTAL AIRLINES, INC.                EXPRESSJET HOLDINGS, INC.

By:                                                                           
            By:                                                      

Name: Lawrence W. Kellner                                     Name: James B.
Ream

Title: Chairman and CEO                                              Title:
President and CEO   

                                               

EXPRESSJET AIRLINES, INC.

By:                                                                  

Name: James B. Ream

Title: President and CEO         


Exhibit A

1.            Technology Support, as follows:

            (a)             Help Desk Support; and

            (b)            Technology services dedicated to the flight opening
and close-out process as is provided by Shares

           

2.         Human Resources Support for Express employees having Continental
flight pass privileges, as follows:

            (a)             Employee Information Systems, being

 

                         (i)            COMPAS Position & Table maintenance; and

 

                         (ii)             Pass Travel and JA maintenance

 

             (b)             Employee Travel Center, being:

 

                         (i)             ePass Support Expense

3.         Real estate services related to airport terminal facilities used in
connection with performance of Scheduled Flights, as follows:

                        (i)            Airport Affairs support of Express
personnel for projects related to leasing terminal facilities and Design and
Construction support related to construction approved by Continental at
Contractor Airports  (and at Continental Airports where Continental provides
Express with facilities for Express’s use).

  


EXHIBIT F

Fuel Purchasing Agreement


AMENDED AND RESTATED

FUEL PURCHASING AGREEMENT

            This Amended and Restated Fuel Purchasing Agreement (this
“Agreement”) is made as of this June 4, 2008 and effective as of July 1, 2008,
by and between CONTINENTAL AIRLINES, INC., a Delaware corporation
(“Continental”), and EXPRESSJET AIRLINES, INC., a Delaware corporation
(“ExpressJet”).

            WHEREAS, Continental and ExpressJet are party to that certain Fuel
Purchasing Agreement, dated as of January 1, 2001;

WHEREAS, Continental, ExpressJet and ExpressJet Holdings, ExpressJet’s parent
(“Holdings”), are entering into a Second Amended and Restated Capacity Purchase
Agreement contemporaneously with the execution of this Agreement (the “Capacity
Purchase Agreement”);

            WHEREAS, in connection with the entering into of the Capacity
Purchase Agreement, Continental and ExpressJet desire to amend and restate the
Fuel Purchasing Agreement;

            NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree that the Fuel Purchasing Agreement shall
be, and it is hereby, amended an restated in its entirety, so that it shall read
as follows:

1.            Definitions.  All capitalized terms that are used and not
otherwise defined herein shall have the meanings given to such terms in the
Capacity Purchase Agreement.

2.            Products Covered.  The product covered by this Agreement shall be
aviation jet fuel meeting ASTM Specification D 1655-99 (such fuel being referred
to herein as “Fuel”).  The definition of future products and the scope of this
Agreement may be revised from time to time upon mutual consent of the parties.

3.            Services to Be Provided.  Continental shall supply or cause to be
supplied to ExpressJet all Fuel that ExpressJet shall require to provide the
Regional Airline Services, and ExpressJet shall purchase and pay for such Fuel
in accordance with the terms and conditions of Section 5 of this Agreement.  In
connection with the provision of Fuel to ExpressJet pursuant to this Agreement,
Continental shall manage all aspects of procuring, transporting and delivering
Fuel to ExpressJet in respect of Regional Airline Services, including without
limitation selecting the source of Fuel, negotiating and consummating agreements
with fuel suppliers and into-plane service providers, providing consortium
representation and furnishing day-to-day management pertaining to any
fuel-related services.  Continental shall be the exclusive provider of Fuel and
fuel-related services used to provide Regional Airline Services during the term
of this Agreement.

4.            Planning.  ExpressJet will provide Continental each month with a
rolling twelve-month forecast of fuel needs not later than the 5th day of such
month, which forecast shall reflect the Final Monthly Schedule for such month,
Continental’s proposed schedule for Scheduled Flights for the two months
following such month as presented to ExpressJet pursuant to Section 2.01(b) of
the Capacity Purchase Agreement and such other information published by
Continental regarding scheduled ExpressJet flights over the next twelve-month
period.

5.         Price and Payment.  In consideration of Continental providing Fuel
and other services to ExpressJet pursuant to this Agreement, ExpressJet, in
addition to other consideration as set forth on Paragraph A of Schedule 3 to the
Capacity Purchase Agreement, shall pay Continental $1 per calendar month.  This
amount shall be included in the Invoiced Amount pursuant to Section 3.06(a) of
the Capacity Purchase Agreement.  For the avoidance of doubt, the parties agree
that all of Continental’s costs, gains or losses resulting from engaging in any
fuel-price hedging transactions with respect to Fuel provided to ExpressJet
under this Agreement shall be for Continental’s account.  Upon Continental’s
request, ExpressJet agrees to execute promptly a written statement (on an
Internal Revenue Service certificate entitled “Waiver For Use By Ultimate
Purchasers Of Aviation-Grade Kerosene Used In Nontaxable Uses” or such other
certificate or document as may be reasonably requested by Continental)
stipulating that Continental is the ultimate vendor of the fuel sold to
ExpressJet by Continental hereunder.

6.         Fuel Storage Consortia.  Continental may, in its sole discretion and
at its sole expense, direct ExpressJet to do any of the following (in which
event ExpressJet shall comply with Continental’s directions):  (i) join any fuel
consortium selected by Continental at any airport at which Continental provides
Fuel to ExpressJet, (ii) terminate any membership that it has or may have in any
such consortium or (iii) not join any such consortium at any such airport and,
in lieu thereof, pay a non-member fee to such consortium for the right to use
fuel stored at such consortium’s storage facilities in each case of clauses (i)
through (iii), with respect only to ExpressJet’s provision of Regional Airline
Services.

7.         Term.  This agreement is coterminous with the Capacity Purchase
Agreement and may be terminated by either party upon the termination of the
Capacity Purchase Agreement; provided, however, that if a party hereto elects to
terminate this Agreement as a result of the Capacity Purchase Agreement being
terminated, the terms of this Agreement shall continue with respect to any
locations to which Scheduled Flights are flown during the Wind-Down Period. 

8.            Authority.  Each of the parties hereto represents to the other
that (a) it has the corporate power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it has been duly authorized by all necessary corporate action, (c)
it has duly and validly executed and delivered this Agreement, and (d) this
Agreement is a legal, valid and binding obligation, enforceable against it in
accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.

9.            Consent to Exclusive Jurisdiction.  Any action, suit or proceeding
arising out of any claim that the parties cannot settle through good faith
negotiations shall be litigated exclusively in the state courts of Harris County
of the State of Texas.  Each of the parties hereto hereby irrevocably and
unconditionally (a) submits to the jurisdiction of such state courts of Texas
for any such action, suit or proceeding, (b) agrees not to commence any such
action, suit or proceeding except in such state courts of Texas, (c) waives, and
agrees not to plead or to make, any objection to the venue of any such action,
suit or proceeding in such state courts of Texas, (d) waives, and agrees not to
plead or to make, any claim that any such action, suit or proceeding brought in
such state courts of Texas has been brought in an improper or otherwise
inconvenient forum, (e) waives, and agrees not to plead or to make, any claim
that such state courts of Texas lack personal jurisdiction over it, and (f)
waives its right to remove any such action, suit or proceeding to the federal
courts except when such courts are vested with sole and exclusive jurisdiction
by statute.   The parties shall cooperate with each other in connection with any
such action, suit or proceeding to obtain reliable assurances that confidential
treatment will be accorded any information that any party shall reasonably deem
to be confidential or proprietary.  Each of the parties hereto further covenants
and agrees that, until the expiration of all applicable statutes of limitations
relating to potential claims under this Agreement, each such party shall
maintain a duly appointed agent for the service of summonses and other legal
process in the State of Texas.

10.       Binding Effect; Assignment.  This Agreement and all of the provisions
hereof shall be binding upon the parties hereto and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.  Neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned by either party without the prior written consent of the other
party.  Notwithstanding the foregoing, Continental may assign its rights and
delegate its duties hereunder to a successor that is a certificated air carrier
and that will continue to operate a significant portion of Continental’s current
airline operations. 

11.            Employees of Continental.  The employees, agents and independent
contractors of Continental engaged in performing any of the services Continental
is to perform pursuant to this Agreement are employees, agents and independent
contractors of Continental for all purposes, and under no circumstances will be
deemed to be employees, agents or independent contractors of ExpressJet.  In its
performance under this Agreement, Continental will act, for all purposes, as an
independent contractor and not as an agent for ExpressJet.  ExpressJet will have
no supervisory power or control over any employees, agents or independent
contractors engaged by Continental in connection with its performance
hereunder. 

12.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas (other than laws regarding
conflicts of laws) as to all matters, including matters of validity,
construction, effect, performance and remedies. 

13.            Notices.  All notices shall be in writing and shall be deemed
given upon (a) a transmitter’s confirmation of a receipt of a facsimile
transmission (but only if followed by confirmed delivery of a standard overnight
courier the following Business Day or if delivered by hand the following
Business Day), or (b) confirmed delivery of a standard overnight courier or
delivered by hand, to the parties at the following addresses: 


if to Continental:



            Continental Airlines, Inc.

            1600 Smith Street, HQSCD

            Houston, Texas  77002

            Attention:  Senior Vice President – Corporate Development

            Telecopy No.:  (713) 324-3229



with a copy to:



            Continental Airlines, Inc.

            1600 Smith Street, HQSCD

            Houston, Texas  77002

            Attention:  General Counsel

            Telecopy No.:  (713) 324-5161



if to ExpressJet, to:



            ExpressJet Airlines, Inc.

            700 North Sam Houston Parkway West, Suite 200

            Houston, Texas 77067

            Attn: President

            Facsimile No.: (832) 353-1008



or to such other address as either party hereto may have furnished to the other
party by a notice in writing in accordance with this Section 13. 

14.       Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.  Any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 

15.       Entire Agreement.  Except as otherwise set forth in this Agreement,
this Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, whether written or oral, between the parties with respect to
such subject matter. 



16.            Amendment and Modification.  This Agreement may not be amended or
modified in any respect except by a written agreement signed by both of the
parties hereto. 



17.       Third Party Beneficiaries.  Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, and no Person shall be deemed a third party beneficiary under or by
reason of this Agreement. 



18.            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The Agreement may be
executed by facsimile signature. 



19.       Waiver.  The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term, but such waiver shall
be effective only if it is in writing signed by the party against which such
waiver is to be asserted.  Unless otherwise expressly provided in this
Agreement, no delay or omission on the part of any party in exercising any right
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right or privilege under this
Agreement operate as a waiver of any other right or privilege under this
Agreement nor shall any single or partial exercise of any right or privilege
preclude any other or further exercise thereof or the exercise of any other
right or privilege under this Agreement.  No failure by either party to take any
action or assert any right or privilege hereunder shall be deemed to be a waiver
of such right or privilege in the event of the continuation or repetition of the
circumstances giving rise to such right unless expressly waived in writing by
the party against whom the existence of such waiver is asserted. 

20.            Equitable Remedies.  Each of Continental and ExpressJet
acknowledges and agrees that under certain circumstances the breach by
Continental or any of its affiliates or ExpressJet or any of its affiliates of a
term or provision of this Agreement will materially and irreparably harm the
other party, that money damages will accordingly not be an adequate remedy for
such breach and that the non-defaulting party, in its sole discretion and in
addition to its rights under this Agreement and any other remedies it may have
at law or in equity, may, notwithstanding the provisions contained in Section
10, apply to any court of law or equity of competent jurisdiction (without
posting any bond or deposit) for specific performance and/or other injunctive
relief in order to enforce or prevent any breach of the provisions of this
Agreement. 



21.            References; Construction.  The section and other headings and
subheadings contained in this Agreement are solely for the purpose of reference,
are not part of the agreement of the parties hereto, and shall not in any way
affect the meaning or interpretation of this Agreement.  All references to days
or months shall be deemed references to calendar days or months.  Unless the
context otherwise requires, any reference to a “Section” shall be deemed to
refer to a section of this Agreement.  The words “hereof,” “herein” and
“hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this
Agreement.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, unless otherwise specifically provided, they shall be deemed to
be followed by the words “without limitation.”  This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing the document to be
drafted. 


            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers duly authorized thereunto, as of the
5th day of June, 2008. 

CONTINENTAL AIRLINES, INC.            EXPRESSJET AIRLINES, INC.

By:                                                                       
                        By: ________________________________

Name: Lawrence W. Kellner                                     Name:
                        James B. Ream

Title: Chairman and                                         
Title:                        President and Chief Executive Officer

Chief Executive Officer


EXHIBIT G

Use of Continental Marks and Other Identification

1.         Grant.  Continental hereby grants to Contractor, and Contractor
accepts, a non-exclusive, personal, non-transferable, royalty-free right and
license to adopt and use the Continental Marks and other Identification in
connection with the rendering by Contractor of Regional Airline Services,
subject to the conditions and restrictions set forth herein.

2.            Ownership of the Continental Marks and Other Identification.

            a.            Continental shall at all times remain the owner of the
Continental Marks and the other Identification and any registrations thereof and
Contractor’s use of any Continental Marks or other Identification shall clearly
identify Continental as the owner of such marks (to the extent practical) to
protect Continental’s interest therein.

            b.            Contractor acknowledges Continental’s ownership of the
Continental Marks and the other Identification and further acknowledges the
validity of the Identification.  Contractor agrees that it will not do anything
that in any way infringes or abridges Continental’s rights in the Identification
or directly or indirectly challenges the validity of the Identification.

3.         Use of the Continental Marks and the Other Identification.

            a.            Contractor shall use the Continental Marks and other
Identification only as authorized herein by Continental and in accordance with
such standards of quality as Continental may establish.

            b.            Contractor shall use the Identification on all Covered
Aircraft and all facilities, equipment, uniforms and printed materials used in
connection with the Regional Airline Services.

            c.            Contractor shall not use the Identification for any
purpose other than as set forth in this Exhibit G, and specifically shall have
no right to use the Continental Marks or other Identification on or in any
Uncovered Aircraft or in connection with any other operations of Contractor. 

            d.            Continental shall have exclusive control over the use
and display of the Continental Marks and other Identification, and may change
the Identification at any time and from time to time (including by adding or
deleting marks from the list specified in this Exhibit G), in which case
Contractor shall as soon as practicable make such changes as are requested by
Continental to utilize the new Identification; provided that Continental shall
either pay directly the reasonable costs of making such changes to the
Identification or shall promptly reimburse Contractor for its reasonable
expenses incurred in making such changes.

            e.            Nothing shall abridge Continental’s right to use
and/or to license the Identification, and Continental reserves the right to the
continued use of all the Identification, to license such other uses of the
Identification and to enter into such agreements with other carriers providing
for arrangements similar to those with Contractor as Continental may desire.  No
term or provision of this Agreement shall be construed to preclude the use of
the Continental Marks or other Identification by other persons or for similar or
other uses not covered by this Agreement.

4.            Continental-Controlled Litigation.  Continental at its sole
expense shall take all steps that in its opinion and sole discretion are
necessary and desirable to protect the Continental Marks and other
Identification against any infringement or dilution.  Contractor agrees to
cooperate fully with Continental in the defense and protection of the
Continental Marks and other Identification as reasonably requested by
Continental.  Contractor shall report to Continental any infringement or
imitation of, or challenge to, the Continental Marks and other Identification,
immediately upon becoming aware of same.  Contractor shall not be entitled to
bring, or compel Continental to bring, an action or other legal proceedings on
account of any infringements, imitations, or challenges to any element of the
Continental Marks and other Identification without the written agreement of
Continental.  Continental shall not be liable for any loss, cost, damage or
expense suffered or incurred by Contractor because of the failure or inability
to take or consent to the taking of any action on account of any such
infringements, imitations or challenges or because of the failure of any such
action or proceeding.  If Continental shall commence any action or legal
proceeding on account of such infringements, imitations or challenges,
Contractor agrees to provide all reasonable assistance requested by Continental
in preparing for and prosecuting the same.

5.            Revocation of License.  Continental shall have the right to cancel
the license provided herein in whole or in part at any time and for any reason,
in which event all terminated rights to use the Identification provided
Contractor herein shall revert to Continental and shall not be used by
Contractor in connection with any operations of Contractor.  The following
provisions shall apply to the termination of the license provided herein:  (i)
in the case of a termination of the license to use the globe element of the
Continental Marks, Contractor shall cease all use of the globe element of the
Continental Marks with respect to each Covered Aircraft within 90 days of such
aircraft being withdrawn from the capacity purchase provisions of the Agreement,
and shall cease all use of the globe element of the Continental Marks in all
other respects within 90 days of last Covered Aircraft becoming an Uncovered
Aircraft (unless this Agreement is terminated for Cause or pursuant to Section
9.03(b) or the first sentence of Section 9.03(c), in which case Contractor shall
cease all use of the globe element of the Continental Marks within 45 days of
the Termination Date); (ii) in the case of a termination of the license to use
any other Continental Marks and Identification, Contractor shall cease all use
of such other Continental Marks and Identification within 45 days of the
termination of the license for such other Continental Marks and other
Identification.  Within such specified period, Contractor shall change its
facilities, equipment, uniforms and supplies to avoid any customer confusion or
the appearance that Contractor is continuing to have an operating relationship
with Continental, and Contractor shall not thereafter make use of any word,
words, term, design, name or mark confusingly similar with the Continental Marks
or other Identification so that any such word, words, term, design, name or mark
would present a likelihood of confusion or otherwise suggest a continuing
relationship between Contractor and Continental.

6.            Assignment.  The non-exclusive license granted by Continental to
Contractor is personal to Contractor and may not be assigned, sub-licensed or
transferred by Contractor in any manner without the written consent of a duly
authorized representative of Continental.

7.            Continental Marks.  The Continental Marks are as follows:

CONTINENTAL EXPRESS

CONTINENTAL EXPRESS’S LOGO (DESIGN) IN COLOR

CONTINENTAL EXPRESS’S LOGO (DESIGN) IN BLACK & WHITE

8.         Aircraft Livery.  The aircraft livery shall be as follows, unless
otherwise directed by Continental:  The colors blue, gray, white and gold are
used on the aircraft.  The color white appears on the top approximate 2/3 of the
body of the aircraft; the color gray appears below the color white on the
remainder of the bottom portion of the body of the aircraft; the color gold is
used as a stripe or band dividing the white and gray colors.  The tail of the
aircraft is primarily blue with a logo design in a gold and white combination
and the trade name is written in blue on the white portion of the body of the
aircraft.  The color blue is the dominant aircraft interior color.

9.            Survival.  The provisions of this Exhibit G shall survive the
termination of this Agreement for a period of six years.


EXHIBIT H

Use of Contractor Marks

1.         Grant.  Contractor hereby grants to Continental, and Continental
accepts, a non-exclusive, personal, non-transferable, royalty-free right and
license to adopt and use the Contractor Marks (as defined below) in connection
with Continental’s entering into this Agreement, subject to the conditions and
restrictions set forth herein.

2.            Ownership of the Contractor Marks.

            a.            Contractor shall at all times remain the owner of the
Contractor Marks and any registrations thereof and Continental’s use of any
Contractor Marks shall clearly identify Contractor as the owner of such marks
(to the extent practical) to protect Contractor’s interest therein.

            b.            Continental acknowledges Contractor’s ownership of the
Contractor Marks and further acknowledges the validity of the Contractor Marks. 
Continental agrees that it will not do anything that in any way infringes or
abridges Contractor’s rights in the Contractor Marks or directly or indirectly
challenges the validity of the Contractor Marks.

3.         Use of the Contractor Marks.

            a.            Continental shall use the Contractor Marks only as
authorized herein by Contractor and in accordance with such standards of quality
as Contractor may establish.

            b.            Continental shall use the Contractor Marks as
necessary or appropriate in Continental’s sole discretion in connection with the
Regional Airline Services, including without limitation the sale or disposition
by Continental of the seat inventory of the Scheduled Flights.

            c.            Continental shall not use the Contractor Marks for any
purpose other than as set forth in this Exhibit H, and specifically shall have
no right to use the Contractor Marks in connection with any other operations of
Continental.

            d.            Contractor may change the Contractor Marks at any time
and from time to time (including by adding or deleting marks from the list
specified in this Exhibit H), in which case Continental shall as soon as
practicable make such changes as are requested by Contractor to utilize the new
Contractor Marks; provided that Contractor shall either pay directly the
reasonable costs of making such changes to the Contractor Marks or shall
promptly reimburse Continental for its reasonable expenses incurred in making
such changes.


            e.            Nothing shall abridge Contractor’s right to use and/or
to license the Contractor Marks, and Contractor reserves the right to the
continued use of all the Contractor Marks, to license such other uses of the
Contractor Marks and to enter into such agreements with other carriers providing
for arrangements similar to those with Continental as Contractor may desire.  No
term or provision of this Agreement shall be construed to preclude the use of
the Contractor Marks by other persons or for other similar uses not covered by
this Agreement.

4.            Contractor-Controlled Litigation.  Contractor at its sole expense
shall take all steps that in its opinion and sole discretion are necessary and
desirable to protect the Contractor Marks against any infringement or dilution. 
Continental agrees to cooperate fully with Contractor in the defense and
protection of the Contractor Marks as reasonably requested by Contractor. 
Continental shall report to Contractor any infringement or imitation of, or
challenge to, the Contractor Marks, immediately upon becoming aware of same. 
Continental shall not be entitled to bring, or compel Contractor to bring, an
action or other legal proceedings on account of any infringements, imitations,
or challenges to any element of the Contractor Marks without the written
agreement of Contractor.  Contractor shall not be liable for any loss, cost,
damage or expense suffered or incurred by Continental because of the failure or
inability to take or consent to the taking of any action on account of any such
infringements, imitations or challenges or because of the failure of any such
action or proceeding.  If Contractor shall commence any action or legal
proceeding on account of such infringements, imitations or challenges,
Continental agrees to provide all reasonable assistance requested by Contractor
in preparing for and prosecuting the same.

5.            Revocation of License.  Contractor shall have the right to cancel
the license provided herein in whole or in part at any time and for any reason,
in which event all terminated rights to use the Contractor Marks provided
Continental herein shall revert to Contractor and shall not be used by
Continental in connection with any operations of Continental.  Continental shall
cease all use of the Contractor Marks in all respects upon the last Covered
Aircraft becoming an Uncovered Aircraft.  Continental shall not thereafter make
use of any word, words, term, design, name or mark confusingly similar with the
Contractor Marks so that any such word, words, term, design, name or mark would
present a likelihood of confusion or otherwise suggest a continuing relationship
between Continental and Contractor.

6.            Assignment.  The non-exclusive license granted by Contractor to
Continental is personal to Continental and may not be assigned, sub-licensed or
transferred by Continental in any manner without the written consent of a duly
authorized representative of Contractor.

7.            Contractor Marks.  The Contractor Marks are as follows:  XJT.

8.            Survival.  The provisions of this Exhibit H shall survive the
termination of this Agreement for a period of six years.


EXHIBIT I

Catering Standards

Station Services

Contractor will provide caterer oversight at Contractor Airports that are
non-Chelsea Catering locations.  Continental will provide caterer oversight at
Continental Airports that are non-Chelsea Catering locations.

At Contractor Airports without contract catering, Contractor will provide
supplies and beverage uplift as necessary and will remove, store and re-board
perishable supply and beverage items on RON/originating flights.  At Continental
Airports without contract catering, Continental will provide supplies and
beverage uplift as necessary and will remove, store and re-board perishable
supply and beverage items on RON/originating flights.

Contractor will provide meal ordering services at Contractor Airports that are
non-Chelsea Catering locations or where catering is downlined by Chelsea
Catering.  Continental will provide meal ordering services at Continental
Airports that are non-Chelsea Catering locations or where catering is downlined
by Chelsea Catering.

Contractor will provide trained catering truck guide person for all Contractor
Airports that are Chelsea Catering locations to assist with backing off the
aircraft.  Continental will provide trained catering truck guide person for all
Continental Airports that are Chelsea Catering locations to assist with backing
off the aircraft.

Contractor will coordinate and communicate with Chelsea Catering regarding all
flight activity, cancellations and irregular operations providing necessary
information in a timely manner.

Onboard Services

Continental has right to determine meal/beverage service parameters and
scheduling for Scheduled Flights.

Continental has right to conduct onboard service audits on Scheduled Flights to
ensure service standards are being met.

Contractor flight attendants providing Regional Airline Services will be trained
on meal and beverage service procedures, including liquor and duty-free sales
and cash handling, and will collect all on-board revenue for liquor and
duty-free sales.

Contractor will provide sufficient galley service ship's equipment to operate,
such as hot jugs, coffee makers and trash bins.


EXHIBIT J

Ticket Handling Terms

1.            Passenger Ticket Stock and Accounting Procedures.  Continental
will provide Contractor with Continental passenger ticket stock in accordance
with the following procedures:

            A.            Continental will supply Contractor with adequate
supplies of all necessary passenger ticket forms, bag tags, boarding passes,
validator plates and other documents and materials necessary to enable
Contractor to operate in a manner consistent with Continental procedures, upon
request to the office designated by Continental from time to time.  A receipt
for all ticket forms delivered to Contractor shall be signed by an appropriate
representative of Contractor, and Contractor shall comply with Continental’s
procedures with respect to the control of, safeguarding of and accounting for
ticket stock and validator plates.  All tickets and other documents and
materials supplied by Continental for use in connection with the Agreement shall
be and remain the property of Continental and shall be held in trust for
Continental by Contractor and issued or otherwise utilized only as provided in
the Agreement.

            B.            Contractor shall be responsible for the safe and
secure custody and care of all tickets and other documents and materials
furnished by Continental.  The tickets and other documents of Continental shall
be secured in a manner satisfactory to Continental and consistent with any
applicable IATA standards and specifications.  Such tickets and documents and
all records relating to them and to the sale of transportation on Continental
shall at all times be made available for inspection by Continental or its
designated representative.

            C.            All tickets shall be issued by Contractor in
accordance with the currently effective tariffs and contract of carriage
applicable to the transportation being purchased and applicable trade manuals,
all in accordance with appropriate instructions, which may be issued from time
to time by Continental.

            D.            All tickets shall be issued by Contractor in numerical
sequence and all must be accounted for at each reporting period.  All auditors’
coupons for tickets issued by Contractor and all coupons of voided tickets shall
be sent to the office or offices designated by Continental from time to time on
the workday following issuance.

            E.            All checks accepted for the sale of tickets on
Continental ticket stock shall be payable to Continental and acceptance of
checks shall conform to Continental’s acceptance procedures.  Any losses
resulting from returned checks where Contractor has failed to follow
Continental’s acceptance procedures, will be charged to Contractor after
Continental exhausts reasonable efforts to collect.


            F.            All tickets issued for a form of payment other than
cash or check shall be supported by such documents as shall be specified by
Continental.

            G.            Contractor shall assume full liability for and agrees
to defend, indemnify and hold Continental harmless from and against any and all
claims, demands, liability, expenses, losses, costs or damages whatsoever in any
manner arising out of or attributed to Contractor’ possession, issuance, loss,
misapplication, theft, or forgery of tickets, other travel documents, or
supplies furnished by Continental to Contractor including but not limited to
lost ticket forms, bag tags, boarding passes or other documents and errors in
ticket issuance.  In the event Contractor loses or has stolen any ticket, fails
to return tickets or other documents to Continental upon demand, fails to remit
pursuant to the Agreement the monies to which Continental is entitled from the
sale of any such ticket or document, or fails to account properly for any such
tickets or document, Contractor shall be liable to Continental for the agreed
value of any such ticket or document, which is agreed to be the actual damages
or loss sustained by Continental from usage of any such ticket or document, as
measured by the then current, non-discounted retail price of the transportation
or other service obtained with the ticket or document or, if such value cannot
be determined, US $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] per ticket.

            H.            Contractor may accept all credit cards honored by
Continental and is appointed Continental’s agent for such purpose, provided:

                        (i)            Contractor observes the floor limits for
each credit card set by the issuer of the credit card (the “Card Issuer”) as
amended by the Card Issuer from time to time;

                        (ii)            Contractor accepts each credit card
within the terms of the contracts between Continental and Card Issuer;

                        (iii)            Contractor complies with 14 CFR, Part
374;

                        (iv)            Contractor does not accept blacklisted
cards;

                        (v)            Contractor shall reimburse Continental
for any losses incurred by Continental as a result of Contractor’ failure to
observe the terms of this section or of the contracts between Continental and
the Card Issuer;

                        (vi)            Contractor complies with all of
Continental’s established procedures relating to credit cards; and

                        (vii)            For tickets that are not for
transportation on Scheduled Flights, Contractor shall reimburse Continental for
all charge backs, returns and other direct charges attributable to or arising
from Contractor’ acceptance of credit cards, unless either (a) Continental has
realized an offsetting credit (including through the return and cancellation of
a previously issued ticket) or (b) such charge back, return or other charge
resulted from the gross negligence, recklessness, or willful misconduct of
Continental.

            I.            Contractor shall prepare and furnish to Continental
all written reports, accounts, and documentation with regard to ticket handling
that Continental may require daily or at such lesser frequency as Continental
may prescribe, at its sole discretion, from time to time during the life of the
Agreement.  Contractor will comply with all reasonable procedures specified by
Continental with regard to ticket handling.

            J.            Within two business days after the termination of the
Agreement for any reason, Contractor will return to Continental all passenger
ticket forms, bag tags, boarding passes and other documents provided to
Contractor by Continental pursuant to the Agreement.

2.            Deposits.  Contractor shall deposit all funds, both cash and
checks, realized from the sale of tickets on Continental ticket stock by it in
Continental accounts maintained at depositories from time to time designated by
Continental on or before the first banking day following receipt of such funds.

3.         Ticket Acceptance.  For the term of the Agreement, Continental hereby
authorizes Contractor to accept flight coupons written for CO* Flights in
accordance with any applicable restrictions.  Contractor shall not endorse or
refund any such coupons without Continental’s written consent, except in
accordance with Continental’s contract of carriage.


EXHIBIT K

Fuel Efficiency Program

Contractor shall use commercially reasonable efforts to develop and maintain a
comprehensive fuel efficiency program, acceptable to Continental, in a timely
manner and with the overall objective of operating and maintaining the Covered
Aircraft in a manner that maximizes fuel efficiency, with due consideration to
other performance objectives.  The program will include applicable data
collection and trend analysis, and will set and track target metrics. 
Continental shall audit Contractor’s program at its discretion, but at no less
than annual intervals.  Such audits will be based on the IATA Fuel and Emissions
Efficiency Checklist, supplemented by the IATA Guidance Material and Best
Practices for Fuel and Environmental Management, any applicable manufacturer
material, Continental’s own fuel efficiency program applicable to its own fleet,
and any other material standard in the industry.

Contractor’s fuel efficiency program shall emphasize at least the following:

1.         A “cost index” (CI) based flight planning system, or as an
alternative a flight planning system that adequately balances the cost of fuel
versus the cost of time on a segment specific basis.  The ability to provide the
system with current and accurate applicable costs is required.

2.         Flight planning technology that accurately predicts fuel burn and
optimizes lateral and vertical profiles for takeoff and landing runway, climb
and descent, crossing restrictions, special use airspace, preferred routings,
enroute altitude agreements, etc.

3.            Appropriate, implemented, well documented, and thoroughly trained
policies and procedures for dispatchers, pilots, load planners, station agents,
mechanics and management that maximize opportunities for fuel efficiency. 

4.         An active interface with appropriate Air Traffic Control (ATC)
facilities, management, and other personnel to minimize operational
restrictions, and improve ATC handling of Contractor flights.

5.         Well-defined and fully integrated flight planning fuel policies,
including statistical tracking of fuel added by pilots and dispatchers,
efficient reserves, guidelines for efficient alternate selection, a
“no-alternate” policy,  and target “fuel on deck”.

6.            Thorough and effective pilot and dispatcher training on
aerodynamics, cruise performance and overall fuel efficient flying in initial,
transition, upgrade, and recurrent programs, with an emphasis on operating the
aircraft at the most efficient speeds and altitudes as well as correct descent
and approach planning.    


7.            Maximized use of on-board Flight Management Systems (FMS) or
performance management computers as an in-flight fuel efficiency tool.  
Applicable thorough and effective training is required. 

8.         An effective fuel tankering program, including automated tankering
suggestions and calculations, using validated methods and formulas.

9.            Thorough statistical tracking, analysis and measurement of fuel
efficiency using actual data, data from flight plans, and FOQA data with a
comprehensive plan to identify and correct deficiencies, including individual
pilot and dispatcher issues.

10.       A designated manager charged with overall responsibility for fuel
efficiency either as a stand alone position, or as a substantial element of an
individual job description.

11.       The inclusion of fuel efficiency issues and targets in appropriate job
descriptions and performance objectives.  Applicable work groups include, but
are not limited to, pilots, dispatchers, SOCC managers, and gate and ramp
personnel.

12.       A weight management program that prevents the carriage of unnecessary
galley supplies, spare parts and equipment, customer service items, etc. 

13.       A center of gravity management system that considers the most
efficient center of gravity in load distribution.

14.            Adequate ground equipment and an APU management program that
prevents unnecessary or costly operation of the APU.

15.       An engine-out taxi program both before takeoff and after landing.

16.       Fuel and operationally efficient takeoff and landing flap selection
priorities.

17.       An engine maintenance program or maintenance contracts that track
deterioration in Specific Fuel Consumption (SFC) and allow for cost effective
early removal and repair/overhaul of high burn engines.

18.       An airframe maintenance program that measure airframe drag and
corrects high drag airframes that exceed an agreed upon threshold.  An airframe
maintenance program shall also include scheduled thorough aerodynamic conformity
checks and corrective action.